EXHIBIT 10.2

 

AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE

 

THIS AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this
4th day of March, 2019 by and between WEST AVENUE REALTY ASSOCIATES L.L.C., a
limited liability company organized under the laws of the State of Connecticut
and having an address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 (“Seller”) and RMC ACQUISITION ENTITY,
LLC, a Delaware limited liability company having an address c/o Robert Martin
Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Purchaser”).

 

WHEREAS, Seller and Purchaser are parties to an Agreement of Sale and Purchase,
dated February 21, 2019, as amended by a letter agreement, dated February 26,
2019, extending the evaluation period thereunder, and as amended by a letter
agreement, dated March 1, 2019, extending the evaluation period thereunder
(collectively, the “Existing Agreement”); and

 

WHEREAS, Seller and Purchaser desire to enter into this Agreement to amend and
restate in its entirety the Existing Agreement.

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   Definitions.  For purposes of this
Agreement, the following capitalized terms have the meanings set forth in this
Section 1.1:

 

“419 and 650 West Avenue Real Property” means that certain parcel of real
property located in the City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-1, together with all of Seller’s
right, title and interest, if any, in and to the appurtenances pertaining
thereto, including but not limited to Seller’s right, title and interest in and
to the adjacent streets, alleys and right-of-ways, and any easement rights, air
rights, subsurface development rights and water rights. Buildings known as “419
West Avenue” and “650 West Avenue” (referred to as “419 and 650 West Avenue”)
are located on the 419 and 650 West Avenue Real Property.

 

“500 West Avenue Real Property” means that certain parcel of real property
located at 500 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-2 (referred to as “500 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“550 West Avenue Real Property” means that certain parcel of real property
located at 550 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-3 (referred to as “550 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent

 

--------------------------------------------------------------------------------



 

streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“600 West Avenue Real Property” means that certain parcel of real property
located at 600 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-4 (referred to as “600 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“Access Agreement” has the meaning ascribed to such term in Section 5.5(d) and
shall be in the form attached hereto as Exhibit T.

 

“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Allocation” shall have the meaning ascribed to such term in Section 3.1 and as
set forth on Schedule 3.1.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Apex Agreements” means that certain Agreement for the management of rooftop
transmitting sites dated July 6, 1998 between Mack-Cali Realty Corporation on
behalf of Seller and Apex Site Management, Inc. and that certain Agreement for
the management of telecommunication access sites dated December 14, 1998 between
Mack-Cali Realty Corporation on behalf of Seller and Apex Site management, Inc.
(as same has been amended).

 

“Assignment of Service Contracts” has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached hereto as Exhibit B.

 

“Assignment of Lease Obligations” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit C.

 

“Assignment of Maintenance Declaration” has the meaning ascribed to such term in
Section 10.3(f) and shall be in the form attached hereto as Exhibit K.

 

“Association” means the association known as West-Ave. Maintenance Corp.,
successor-in-interest to West Avenue Extension Maintenance Association, Inc.

 

“Association Documents” means, collectively, (i) that West Avenue Extension
Maintenance Association Declaration dated as of March 29, 1984, by Robert Martin
Company and Robert Martin West Corporation, as declarant, and recorded with the
Clerk’s Office on March 30, 1984, in Book 2366 at page 104, as amended by that
certain First Amendment to West Avenue Extension Maintenance Declaration, dated
February 11, 1991 and recorded with the Clerk’s Office on March 18, 1991, in
Book 3672 at page 6, as assigned pursuant to that certain Assignment and
Assumption of Rights and Obligations under Maintenance Declaration, dated as of
January 31, 1997, by and between  West Avenue Extension Maintenance
Association, Inc., as assignor, and West—Ave. Maintenance Corp , as assignee,
including without limitation all exhibits and schedules attached thereto
(collectively, the “Maintenance Declaration”), (ii) the By-Laws of the
Association, and (iii) the rules and regulations for the Association established
from time to time, if any, as any or all of the same may have been or may be
amended and/or restated from time to time.

 

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

2

--------------------------------------------------------------------------------



 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit D.

 

“Bring-Down Certificate” has the meaning ascribed to such term in
Section 10.3(k).

 

“Broker” has the meaning ascribed to such term in Section 16.1.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(i) and shall be in the form attached as Exhibit I.

 

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

 

“Clerk’s Office” means the Stamford Office of the Town Clerk (Division of Land
Records).

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing of the transactions
contemplated hereby actually occurs.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.1 (as to Allocation), 3.2, 5.3, 5.4, 7.5, 8.1, 8.2, 8.3,
10.4, 10.5, 10.6, 10.7, 11.1, 11.2, 12.1, 14.1, 16.1, 18.1, 18.2, 18.3, 18.4,
18.5, 18.6, 18.7, 18.9, 18.10, 18.11, 18.12, 18.13, 18.14, and any other
provisions which pursuant to their terms survive the Closing hereunder.

 

“Code” has the meaning ascribed to such term in Section 4.3.

 

“Commonwealth Title Commitment” means, collectively, the new title insurance
commitments prepared by Commonwealth Land Title Insurance Company for the Real
Property, as made available electronically to Purchaser for its review.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
November 2, 2018, between MCRC and Purchaser.

 

“Continuing Tax Protection Rights” has the meaning ascribed to such term in
Section 7.5(a).

 

“Contribution and Exchange Agreement (RM)” means, collectively, that
Contribution and Exchange Agreement, dated January 24, 1997, between Robert
Martin Company, LLC, Robert Martin-Eastview North Company, L.P., Mack-Cali
Realty, L.P. (f/k/a Cali Realty, L.P.) and Mack-Cali Realty Corporation (f/k/a
Cali Realty Corporation), as amended by that certain Consent and Waiver
Agreement, dated September    , 1997, and that certain Second Amendment to
Contribution and Exchange Agreement, dated June 27, 2000, and that certain
Letter Agreement, dated December 31, 2018, regarding the Elmsford Distribution
Center.

 

“CTDEEP” has the meaning ascribed to such term in Section 5.5.

 

“Data Room” means the electronic web-based document depository established and
maintained by the Broker in connection with the transactions contemplated by
this Agreement, a link to which has been provided to Purchaser.

 

3

--------------------------------------------------------------------------------



 

“Deed” has the meaning ascribed to such term in Section 10.3(a) and shall be in
the form attached hereto as Exhibit L.

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(b).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

 

“EAT” has the meaning ascribed to such term in Section 10.7.

 

“Effective Date” means February 21, 2019, the Effective Date of the Existing
Agreement.

 

“Employee Notice” has the meaning ascribed to such term in Section 9.2(g).

 

“Environmental Agreement” has the meaning ascribed to such term in
Section 5.5(c) and shall be in the form attached hereto as Exhibit S.

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as the same have been amended, modified or
supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §
1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.) (collectively, the “Environmental Statutes”), and any
and all rules and regulations which have become effective prior to the date of
this Agreement under any and all of the Environmental Statutes.

 

“Escrow Agent” means First American Title Insurance Company National Commercial
Services, having an address at 666 Third Avenue, 5th Floor, New York, New York
10017, Attention: Anthony Moretta.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Existing Agreement” has the meaning ascribed to such term in the Preamble.

 

“Existing Survey” means Seller’s existing surveys of the Real Property, as made
available electronically to Purchaser for its review.

 

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.

 

4

--------------------------------------------------------------------------------



 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

 

“HIG” has the meaning ascribed to such term in Section 4.4.

 

“HIG Percentage” has the meaning ascribed to such term in Section 4.4.

 

“HIG Wire Instructions” are set forth on Exhibit O.

 

“Identified Terrorist” has the meaning ascribed to such term in Section 8.1(o).

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“Initial Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Investigations” has the meaning ascribed to such term in Section 5.1.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached as Exhibit G.

 

“Leases” means all of the leases, licenses, occupancy agreements and other
agreements with Tenants with respect to the use and occupancy of the Real
Property, together with all renewals and modifications thereof, if any, all
guaranties thereof, if any, and any new leases, lease amendments, and lease
guaranties entered into after the Effective Date to the extent permitted by
Section 7.1.

 

“Leasing Commission Agreements” means all leasing commission agreements
currently affecting the Property and any leasing commission agreements entered
into after the Effective Date in connection with new leases and lease amendments
permitted by Section 7.1.

 

“Letters of Credit” has the meaning ascribed to such term in
Section 10.4(a)(ii).

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, any and all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.

 

“LKE Property” means those Properties designated as “LKE Property” on Schedule
3.1.

 

“LLCs” has the meaning ascribed to such term in Section 10.7.

 

“Major Taking” has the meaning ascribed to such term in Section 11.2.

 

“Major Tenant” means each Tenant listed as a “Major Tenant” on Exhibit P hereto

 

“Material Damage Event” has the meaning ascribed to such term in Section 11.1.

 

5

--------------------------------------------------------------------------------



 

“MCRC” means Mack-Cali Realty Corporation, a Maryland Corporation and the sole
general partner of Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“MCRLP” means Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“New Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).

 

“New Objection Date” has the meaning ascribed to such term in Section 6.2(b).

 

“New Title Objection” has the meaning ascribed to such term in Section 6.2(b).

 

“Notice to Proceed” has the meaning ascribed to such term in Section 5.3(c).

 

“OP Unit Redemption Agreement” means the OP Unit Redemption Agreement, dated of
even date herewith, between MCRLP, Mack-Cali CW Realty Associates L.L.C.,
Mack-Cali So. West Realty Associates L.L.C. and the ROFO (RM) Party, pursuant to
which the ROFO (RM) Party has elected to redeem certain limited partnership
interests in the form of operating partner interests in MCRLP in exchange for
the OP Unit Redemption Property, as same may be amended and/or restated in
accordance with its terms.

 

“OP Unit Redemption Property” means (i) that certain parcel of real property
located at 85 Executive Boulevard, Village of Elmsford, Town of Greenburgh,
State of New York and (ii) that certain parcel of real property located at 2
Executive Plaza, City of Yonkers, State of New York, each as more particularly
described in the OP Unit Redemption Agreement, as the same may be substituted.

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).

 

“Other PSAs” means, collectively, (i) that certain Amended and Restated
Agreement of Sale and Purchase, dated as of even date hereof, between Seller’s
affiliates, as seller, and Purchaser, as purchaser, with respect to those
certain real properties located in the South Westchester Executive Park, the
Cross Westchester Executive Park and the Mid-Westchester Executive Park (each as
defined therein) (as same may be amended and/or restated from time to time in
accordance with its terms), and (ii) the OP Unit Redemption Agreement.

 

“Permitted Assignee” has the meaning ascribed to such term in Section 15.1.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used in connection with the ownership or operation of the Improvements and
situated at the Real Property at the time of Closing, specifically including,
not by way of limitation, all excess materials and supplies and other “attic
stock” in connection with the maintenance and operation of the Improvements and
other equipment but specifically excluding all personal property leased by
Seller or owned by Tenants or others not affiliated with Seller.

 

“Preliminary Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

6

--------------------------------------------------------------------------------



 

“Proration Time” has the meaning ascribed to such term in Section 10.4(a).

 

“Protected Information” has the meaning ascribed to such term in Section 5.2(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Affiliates” means any (i) direct or indirect shareholder, partner,
member, manager or owner of Purchaser; (ii) entity in which Purchaser or any
direct or indirect shareholder, partner, member, manager or owner of Purchaser
has an equity interest equal to or greater than ten percent (10%); (iii) entity
that, directly or indirectly, controls, is controlled by or is under common
control with Purchaser and (iv) the successors and assigns of any or all of the
foregoing.

 

“Purchaser’s Transaction Costs” means up to $500,000.00 of the reasonable,
out-of-pocket costs and expenses incurred by Purchaser, any Permitted Assignee,
Purchaser’s Affiliates and/or HIG and its affiliates in connection with this
Agreement and the transactions contemplated by this Agreement, including,
without limitation, attorneys’ fees, due diligence expenses, and financing
related fees and expenses, all of which must be evidenced by invoices or other
documentation reflecting the amounts actually incurred.  Notwithstanding
anything to the contrary in this Agreement or the Other PSAs, the $500,000.00 of
such costs and expenses set forth in this definition is an aggregate amount to
be applied with respect to Purchaser, any Permitted Assignee, Purchaser’s
Affiliates and HIG and its affiliates under this Agreement and under the Other
PSAs and may be reached solely under this Agreement or the Other PSAs, or
partially under this Agreement and either of the Other PSAs.

 

“QI” has the meaning ascribed to such term in Section 10.7.

 

“Real Property” means individually and collectively the 419 and 650 West Avenue
Real Property, the 500 West Avenue Real Property, the 550 West Avenue Real
Property and the 600 West Avenue Real Property, as applicable.

 

“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

 

“Required Percentage” has the meaning ascribed to such term in Section 7.2.

 

“Right of Access and Confidentiality Agreement” means that certain Right of
Access and Confidentiality Agreement, dated December 3, 2018, between Purchaser
and Seller.

 

“RMC” means the Robert Martin Company, LLC.

 

“ROFO (RM) Affidavit” has the meaning ascribed to such term in
Section 7.5(a) and shall be in the form attached hereto as Exhibit Q.

 

“ROFO (RM) Exception Condition” has the meaning ascribed to such term in
Section 7.5(a).

 

“ROFO (RM) Party” has the meaning ascribed to such term in Section 7.5(a).

 

“ROFO (RM) Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Scheduled Closing Date” has the meaning ascribed to such term in Section 10.1.

 

“Second Amendment (RM)” has the meaning ascribed to such term in Section 7.5(a).

 

“Section 1031 Exchange” has the meaning ascribed to such term in Section 10.7.

 

7

--------------------------------------------------------------------------------



 

“Security Deposits” means all security deposits (in the form of cash and/or a
letter of credit) held by Seller, as landlord (together with any interest which
has accrued thereon, but only to the extent such interest has accrued for the
account of the Tenant).

 

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

 

“Seller’s Knowledge” has the meaning ascribed to such term at the end of
Section 8.1.

 

“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, construction
contracts, open purchase orders and other contracts for the provision of labor,
services, materials or supplies relating solely to the Real
Property, Improvements or Personal Property that are currently in effect and to
which Seller is a party, as listed and described on Exhibit F attached hereto,
together with all renewals, supplements, amendments and modifications thereof,
and any new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1.  The Apex Agreements and the Leasing Commission
Agreements are not Service Contracts.

 

“Service Contract Termination Notices” has the meaning ascribed to such term in
Section 10.2(h), and are to be delivered by Purchaser to certain service
providers pursuant to Section 10.6.

 

“SNDA” has the meaning ascribed to such term in Section 7.4.

 

“SNDA Tenant” means each Tenant listed as an “SNDA Tenant”on Exhibit P hereto.

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Tax Protection Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Tenants” means the tenants, users, licensees or other occupants of the Real
Property and Improvements who are parties to the Leases.

 

“Tenant Estoppel” has the meaning ascribed to such term in Section 7.2.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(g), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 7.5(a), 12.1, 16.1, 18.1, 18.2,
18.3, 18.4, 18.5, 18.6, 18.7, 18.8, 18.9, 18.10, 18.11, 18.12, Articles XIII and
XIV, and any other provisions which pursuant to their terms survive any
termination of this Agreement.

 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company, as lead title
insurer, and Commonwealth Land Title Insurance Company, as co-insurer under a so
called “me too” endorsement for a 20% interest, or such other lead title company
or co-insurer in addition to Commonwealth Land Title Insurance Company as
Purchaser may select, in its sole and absolute discretion.

 

“Title Defect” has the meaning ascribed to such term in Section 6.3(a).

 

8

--------------------------------------------------------------------------------



 

“Title Objection Date” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Policy” means an ALTA extended coverage owner’s policy of title insurance
covering the applicable Property in the full amount of the Purchase Price
allocated to such Property, subject only to the Permitted Exceptions.

 

“Total Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“Transfer Act” has the meaning ascribed to such term in Section 5.5.

 

“Transfer Act Certification” has the meaning ascribed to such term in
Section 5.5.

 

“Transfer Act Obligations” has the meaning ascribed to such term in Section 5.5.

 

“Transfer Act Real Property” has the meaning ascribed to such term in
Section 5.5.

 

“Updated Survey” means Seller’s updated survey of the Real Property, prepared by
Lagan CT, Inc. dated December 5, 2018, as made available electronically to
Purchaser for its review.

 

“Violation Penalty Excess” has the meaning ascribed to such term in
Section 6.3(c).

 

Section 1.2                                   References: Exhibits and
Schedules.  Except as otherwise specifically stated, all references in this
Agreement to Articles or Sections refer to Articles or Sections of this
Agreement, and all references to Exhibits or Schedules refer to Exhibits or
Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.

 

ARTICLE II

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1                                   Agreement.  Seller hereby agrees
to sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase
and accept from Seller, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Property”):

 

(a)                                 the Real Property;

 

(b)                                 intentionally omitted;

 

(c)                                  the Improvements;

 

(d)                                 the Personal Property;

 

(e)                                  intentionally omitted;

 

(f)                                   all of Seller’s right, title and interest
as lessor in and to the Leases and, subject to the terms of the respective
applicable Leases, the Security Deposits;

 

(g)                                  to the extent assignable, all of Seller’s
right, title and interest in and to the Service Contracts and the Licenses and
Permits; and

 

9

--------------------------------------------------------------------------------



 

(h)                                 all of Seller’s right, title and interest,
to the extent assignable or transferable, in and to all (if any) construction
documents, “as built” plans and specifications and floor plans for the existing
Improvements and landscape plans (including, without limitation any CAD files
and drawings), surveys, environmental site assessments and warranties relating
to and only to the extent reflecting current conditions at the Real Property
(but specifically excluding any such items which may have been prepared for or
identify potential capital improvements or development), marketing materials,
electronic versions of all lease templates, maintenance and warranty records and
all other intangible rights, titles, interests, privileges and appurtenances
owned by Seller and related to or used exclusively in connection with the
ownership, use or operation of the Real Property or the Improvements (but for
the avoidance of doubt, expressly excluding the trade name “Mack-Cali” and the
trademarks and logos of Mack-Cali Realty Corporation and/or Mack-Cali Realty,
L.P.).

 

Section 2.2                                   Indivisible Economic Package. 
Except as otherwise expressly provided in this Agreement for the removal of an
individual property from this Agreement and the Closing, Purchaser has no right
to purchase, and Seller has no obligation to sell, less than all of the
Property, it being the express agreement and understanding of Purchaser and
Seller that, as a material inducement to Seller and Purchaser to enter into this
Agreement, Purchaser has agreed to purchase, and Seller has agreed to sell, all
of the Property, subject to and in accordance with the terms and conditions
hereof.  In addition, except as otherwise expressly provided in this Agreement
for the removal of an individual Property from this Agreement and the Closing,
the parties acknowledge that this Agreement is intended to effect the transfer
of title to all the properties constituting the Real Property, and
notwithstanding any reference in this Agreement to any singular property,
building or parcel or any other similar reference implying that this Agreement
relates to only one property, except as otherwise expressly provided in this
Agreement for the removal of an individual property from this Agreement and the
Closing, this Agreement shall be construed to relate to the transfer of title to
all the properties constituting the Real Property (so that, provisions relating
to the delivery of the Deed, Bill of Sale, and so forth, shall be construed to
require a separate deed for each such property rather than a single deed, as
well as separate bills of sale and the like),  but all other references to the
Property, Real Property, Personal Property or Improvements shall be deemed to
refer to all of the Property, Real Property, Personal Property and Improvements
in the aggregate. Notwithstanding anything to the contrary in this Agreement, if
Purchaser and/or the purchasers under the Other PSAs elect pursuant to the terms
and conditions of this Agreement and/or the Other PSAs to remove (except
pursuant to Section 13.1 hereof and thereof) individual Properties from this
Agreement and the Closing and/or individual properties from the Other PSAs and
the closings thereunder which, in the aggregate, have an Allocation of more than
$50,000,000.00, then Seller shall have the right to terminate this Agreement by
giving notice to Purchaser, and this Agreement shall terminate five (5) Business
Days after the date of such termination notice and Purchaser shall have the
right to receive a refund of the Earnest Money Deposit within one (1) Business
Day following any such termination, and except with respect to the Termination
Surviving Obligations, this Agreement shall be null and void and the parties
shall have no further obligation to each other hereunder; provided that if
within five (5) Business Days after the date of such termination notice
Purchaser gives Seller notice revoking its prior decision(s) to remove one or
more individual Properties from this Agreement and the Closing so that
individual Properties and properties under the Other PSAs which, in the
aggregate, have an Allocation of less than or equal to $50,000,000.00 remain so
removed from this Agreement and the Closing and the Other PSAs and the closings
thereunder, then Seller’s termination notice with respect to this Agreement
shall be null and void, ab initio, and this Agreement shall continue in full
force and effect.

 

ARTICLE III

CONSIDERATION

 

Section 3.1                                   Purchase Price. 
(a)                                   The purchase price for the Property (the
“Purchase Price”) shall be Twenty-Nine Million Nine Hundred Eighty-Six Thousand
Nine Hundred Forty and 00/100 Dollars ($29,986,940.00) in lawful currency of the
United States of America, payable as provided

 

10

--------------------------------------------------------------------------------



 

in Section 3.2.  No portion of the Purchase Price shall be allocated to the
Personal Property, except as otherwise may be required in connection with a
Section 1031 Exchange.

 

(b)                                 The Purchase Price shall be allocated (the
“Allocation”) among the Properties as set forth on Schedule 3.1. The Allocation
shall be binding on the parties hereto, and neither Purchaser nor Seller (nor
any of their respective affiliates) shall file any tax return or other document
or otherwise take any position which is inconsistent with the Allocation, except
as may be adjusted by subsequent agreement by Purchaser and Seller. The terms
and conditions of this Section with respect to the Allocation shall survive the
Closing.

 

Section 3.2                                   Method of Payment of Purchase
Price.  No later than 3:00 p.m. Eastern Time on the Scheduled Closing Date,
Purchaser shall pay the Purchase Price (less the Earnest Money Deposit; and
after all adjustments, credits and prorations are made), together with all other
costs and amounts to be paid by Purchaser at the Closing pursuant to the terms
of this Agreement (“Purchaser’s Costs”), by Federal Reserve wire transfer of
immediately available funds to the account of Escrow Agent.  Escrow Agent,
following authorization by the parties prior to 4:00 p.m. Eastern Time on the
Scheduled Closing Date, shall pay: (i) to Seller by Federal Reserve wire
transfer of immediately available funds to an account designated by Seller, the
Purchase Price (after all adjustments, credits and prorations are made and the
costs and amounts described in the immediately succeeding clause (ii) are
deducted), less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement; (ii) to the appropriate payees, out of
the cash proceeds of Closing otherwise payable to Seller, all costs and amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement; and
(iii) to the appropriate payees at Closing pursuant to the terms of this
Agreement, Purchaser’s Costs.

 

ARTICLE IV

EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

 

Section 4.1                                   The Earnest Money Deposit.  In
conjunction with the execution and delivery of the Existing Agreement by
Purchaser, Purchaser deposited with Escrow Agent, by Federal Reserve wire
transfer of immediately available funds, the sum of Three Hundred Thousand and
00/100 Dollars ($300,000.00) as an earnest money deposit on account of the
Purchase Price (the “Initial Earnest Money Deposit”). Within one (1) Business
Day after the Effective Date, Purchaser shall deposit the additional sum of
Three Hundred Thousand and 00/100 Dollars ($300,000.00) with Escrow Agent as an
additional earnest money deposit on account of the Purchase Price (the
“Additional Earnest Money Deposit”). TIME IS OF THE ESSENCE with respect to the
deposit of the Additional Earnest Money Deposit.  The Initial Earnest Money
Deposit and the Additional Earnest Money Deposit, together with any interest
earned thereon, are hereinafter referred to individually and collectively as the
“Earnest Money Deposit”.

 

Section 4.2                                   Escrow Instructions.  The Earnest
Money Deposit shall be held in escrow by Escrow Agent in an interest-bearing
account, in accordance with the provisions of Section 4.4 and Article XVII. The
entire Earnest Money Deposit is, except as otherwise provided herein,
non-refundable to Purchaser.

 

Section 4.3                                   Designation of Certifying Person. 
In order to assure compliance with the requirements of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:

 

(a)                                 Provided Escrow Agent shall execute a
statement in writing (in form and substance reasonably acceptable to the parties
hereunder) pursuant to which it agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, Seller and
Purchaser shall designate Escrow Agent as the person to be responsible for all
information reporting

 

11

--------------------------------------------------------------------------------



 

under Section 6045(e) of the Code (the “Certifying Person”).  If Escrow Agent
refuses to execute a statement pursuant to which it agrees to be the Certifying
Person, Seller and Purchaser shall agree to appoint another third party as the
Certifying Person.

 

(b)                                 Seller and Purchaser each hereby agree:

 

(i)                                     to provide to the Certifying Person all
information and certifications regarding such party, as reasonably requested by
the Certifying Person or otherwise required to be provided by a party to the
transaction described herein under Section 6045 of the Code; and

 

(ii)                                  to provide to the Certifying Person such
party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by the Certifying Person), signed under penalties of perjury,
stating that the taxpayer identification number supplied by such party to the
Certifying Person is correct.

 

Section 4.4                                   Earnest Money Payable to HIG.
Notwithstanding anything to the contrary in this Agreement or in the Other PSAs,
if Purchaser is entitled to a return of all or any portion of the “Earnest Money
Deposit” in accordance with the terms and provisions of this Agreement and the
Other PSAs as a result of any termination of this Agreement and the Other PSAs,
then eighty percent (80%) (the “HIG Percentage”) of that portion of the “Earnest
Money Deposit” to which Purchaser is so entitled under this Agreement and the
Other PSAs shall be paid by Escrow Agent directly to H.I.G. Realty Partners III
(Onshore), L.P. and H.I.G. Realty Partners III (Offshore), L.P. (collectively,
“HIG”) pursuant to the wire instructions attached hereto as Exhibit O, without
the need for any demand or notice by or from HIG. HIG, upon written notice given
to Purchaser, Seller and Escrow Agent, shall have the right to change the HIG
Percentage at any time prior to Closing or the earlier termination of this
Agreement and the Other PSAs. Purchaser, Seller and Escrow Agent each hereby
acknowledge and agree that HIG (i) is an intended third-party beneficiary of
this Section and (ii) shall have the right to enforce the terms and provisions
of this Section.

 

ARTICLE V

INSPECTION OF PROPERTY

 

Section 5.1                                   Evaluation Period.   For a period
ending at 6:00 p.m. Eastern Time on March 4, 2019 (the “Evaluation Period”), and
continuing thereafter until Closing or the earlier termination of this
Agreement, Purchaser, Purchaser’s Affiliates, HIG, its affiliates, and each of
their authorized agents, lenders, consultants and representatives  (for purposes
of this Article V, the “Licensee Parties”) shall have the right, subject to the
right of any Tenants, to enter upon the Real Property at all reasonable times
during normal business hours to perform an inspection of the Property. 
Purchaser will provide to Seller notice of the intention of Purchaser or the
other Licensee Parties to enter the Real Property at least one (1) Business Day
prior to such intended entry and specify the intended purpose therefor and the
inspections and examinations (collectively, the “Investigations”) contemplated
to be made and with whom any Licensee Party will communicate.  At Seller’s
option, Seller may be present for any such entry and inspection. Purchaser shall
not communicate with or contact any of the Tenants or any of the Authorities
(except for the purposes of obtaining and generating due diligence reports and
materials including, without limitation, due diligence regarding any Purchaser
redevelopment plans) without the prior written consent of Seller not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding anything to the
contrary contained herein, no physical testing or sampling which is more
invasive than a Phase I environmental study shall be conducted during any such
entry by Purchaser or any Licensee Party upon the Real Property without Seller’s
specific prior written consent.  TIME IS OF THE ESSENCE with respect to the
provisions of this Section 5.1.

 

12

--------------------------------------------------------------------------------



 

Section 5.2                                   Document Review.

 

(a)                                 During the Evaluation Period, and continuing
thereafter until Closing or the earlier termination of this Agreement, Purchaser
and the Licensee Parties shall have the right to review, inspect and copy, at
Purchaser’s sole cost and expense, all of the following which, to Seller’s
Knowledge, are in Seller’s possession or control  (collectively, the
“Documents”): all existing environmental reports and studies of the Real
Property and Improvements commissioned by Seller (which Purchaser shall have the
right to have updated at Purchaser’s sole cost and expense), existing surveys of
the Real Property, “as built” plans and specifications for the existing
Improvements, operating statements, real estate tax bills, together with
assessments (special or otherwise), ad valorem and personal property tax bills,
and any tax agreements for payments in lieu of taxes covering the period of
Seller’s ownership of the Property; Seller’s most current lease schedule in the
form attached hereto as Exhibit G (the “Lease Schedule”); current operating
statements; the Leases, Service Contracts, Licenses and Permits, the Association
Documents and all other documents used in connection with the operation or
ownership of the Property except for the Protected Information.  Such
inspections shall occur at a location selected by Seller, which may be at the
office of Seller, Seller’s counsel, Seller’s property manager, at the Real
Property or any of them, or some or all of the Documents may be delivered to
Purchaser in electronic format or as hard copies or may be made available to
Purchaser for review electronically.  Purchaser shall not have the right to
review or inspect Seller’s materials which are attorney client privileged or
which incorporate proprietary analytical or operational tools of Seller, MCRC,
MCRLP or any of their respective affiliates and/or materials not directly
related to the leasing, operation, maintenance and/or management of the
Property, including, without limitation, Seller’s internal memoranda, financial
projections, budgets, appraisals, proposals for work not actually undertaken,
engineering reports and drawings, plans and specifications for possible capital
projects or development, and accounting and tax records (other than operating
statements) (collectively “Protected Information”) information.

 

(b)                                 Purchaser acknowledges that any and all of
the Documents may be proprietary and confidential in nature and have been
provided to Purchaser solely to assist Purchaser in determining the desirability
of purchasing the Property.  Subject only to the provisions of Article XII,
prior to Closing, Purchaser agrees not to disclose the contents of the Documents
or the results of the Investigations or any of the provisions, terms or
conditions contained therein to any party outside of Purchaser’s organization
other than HIG, its affiliates, the Licensee Parties and Purchaser’s and HIG’s
attorneys, partners, accountants, or prospective lenders and investors and their
respective counsel and accountants (collectively, for purposes of this
Section 5.2(b), the “Permitted Outside Parties”).  Purchaser further agrees that
within its organization, and as to the Permitted Outside Parties, the Documents,
the contents thereof, and/or the results of the Investigations will be disclosed
and exhibited prior to Closing only to those persons within Purchaser’s
organization or to those Permitted Outside Parties who are responsible for
determining the desirability of Purchaser’s acquisition of the Property.  In
permitting Purchaser and the Permitted Outside Parties to review the Documents
and other information to assist Purchaser, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver.  Purchaser agrees prior to Closing that all such information shall
be kept confidential by Purchaser and all Permitted Outside Parties and their
respective employees, agents and contractors.  If prior to Closing disclosure of
any of such confidential information is required pursuant to law, or pursuant to
court or other administrative process, then Purchaser and all Permitted Outside
Parties, as the case may be, shall give immediate written notice to Seller,
specifying to whom and why such disclosure is required, and no such disclosure
shall be made if Seller objects, unless and until a determination requiring the
disclosure is made by a court of competent jurisdiction or Purchaser or one of
the Permitted Outside Parties is advised by counsel that disclosure prior to
such time is required by law.  Seller shall have the right to interpose all
objections that Seller may have to the disclosure prior to Closing, and
Purchaser shall, and shall make reasonable efforts to cause all Permitted
Outside Parties and their respective

 

13

--------------------------------------------------------------------------------



 

employees, agents and contractors, at no cost to Seller, to reasonably cooperate
prior to Closing with Seller in connection with such objections, including
giving testimony and signing affidavits, certifications or other documentation
as may be required by Seller, provided the information contained in the
affidavits, certifications or other documentation is true and accurate.  Prior
to the initial entry upon the Real Property and/or Improvements, Purchaser shall
advise anyone acting on behalf of Purchaser, including the Permitted Outside
Parties, of the terms of this confidentiality provision and their obligation to
be bound by it.  This confidentiality provision shall survive the expiration or
earlier termination of this Agreement, but shall not survive Closing.  It is
understood and agreed that any Documents provided hereunder or information
contained therein shall not be deemed confidential if it is of public record or
otherwise generally available to the public.

 

(c)                                  Purchaser acknowledges that some of the
Documents may have been prepared by third parties and may have been prepared
prior to Seller’s ownership of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS OR THE SOURCES THEREOF.  SELLER HAS NOT UNDERTAKEN ANY INDEPENDENT
INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS AND,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, IS PROVIDING THE DOCUMENTS SOLELY AS AN
ACCOMMODATION TO PURCHASER.

 

Section 5.3                                   Entry and Inspection Obligations;
Termination of Agreement.

 

(a)                                 Purchaser agrees that in entering upon and
inspecting or examining the Property, Purchaser and the other Licensee Parties
will not unreasonably disturb the Tenants or interfere with the use of the
Property pursuant to the Leases; unreasonably interfere with the operation and
maintenance of the Real Property or Improvements; damage any part of the
Property or any personal property owned or held by Tenants or any other person
or entity; injure or otherwise cause bodily harm to Seller or any Tenant, or to
any of their respective agents, guests, invitees, contractors and employees, or
to any other person or entity; or permit any liens to attach to the Property by
reason of the exercise of Purchaser’s rights under this Article V.  Purchaser
will furnish or cause to be furnished to Seller evidence of, and will cause to
be maintained and kept in effect, without expense to Seller, at all times that
any entry is made upon the Property: (1) insurance against claims for personal
injury (including death), and property damage, under a policy or policies of
general public liability insurance of not less than One Million Dollars
($1,000,000) in respect to bodily injury (including death), and not less than
Five Million Dollars ($5,000,000) of excess liability insurance, naming Seller
and its mortgagee, if any, MCRLP and  MCRC, as additional insureds; (2) adequate
workers’ compensation insurance in statutory limits to cover employees of
Purchaser and, to the extent applicable, any Licensee Parties that plan to enter
onto the Real Property; and (3) if entry upon the Real Property is for purposes
of any invasive testing or sampling, errors and omissions insurance and
contractor’s pollution liability insurance of not less than Three Million
Dollars ($3,000,000), naming Seller and its mortgagee, if any, MCRLP, and  MCRC,
as additional insureds.  Each of the policies described in clauses (1) and
(3) above shall be on an occurrence basis and not on a claims made basis and
shall provide that such policy cannot be canceled without at least thirty (30)
days prior written notice to Seller, and each policy shall be issued by a
recognized, responsible insurance company licensed to do business in the State
of Connecticut.  Proof of payment of the premium of each policy and each
replacement policy shall also be delivered to Seller.  Purchaser shall:
(i) promptly pay when due the costs of all entry, inspections and examinations
done with regard to the Property; (ii) cause any inspection to be conducted in
accordance with standards customarily employed in the industry and in compliance
with all Governmental Regulations; and (iii)  restore any portion of the Real
Property and Improvements damaged by such inspections, testing, sampling,
inspections and examination to the condition in which the same were found before
any such damage.

 

14

--------------------------------------------------------------------------------



 

(b)                                 Purchaser hereby indemnifies, defends and
holds Seller and its partners, agents, directors, officers, employees,
successors and assigns harmless from and against any and all liens, claims,
causes of action, damages, liabilities, demands, suits, and obligations to third
parties, together with all losses, penalties, costs and expenses relating to any
of the foregoing (including but not limited to court costs and reasonable
attorneys’ fees and expenses), arising out of any inspections, investigations,
examinations, sampling or tests conducted by Purchaser or any of the Licensee
Parties on the Property, whether prior to the date hereof or after the date
hereof and prior to Closing, or any violation of the provisions of this
Article V; provided, however, this indemnity shall not extend to protect Seller
from any pre-existing liabilities for matters merely discovered by Purchaser
(e.g., latent environmental contamination).

 

(c)                                  Prior to the expiration of the Evaluation
Period, Purchaser shall determine (in its sole discretion) whether it wants to
proceed with the transactions set forth in this Agreement.  If Purchaser elects
(in its sole discretion) to proceed with the transactions set forth in this
Agreement, it shall do so by providing written notice to Seller of its election
to proceed with the transactions set forth in this Agreement (such notice, a
“Notice to Proceed”) by no later than 6:00 p.m. (Eastern Time) on the last day
of the Evaluation Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO.
Purchaser’s execution and delivery of this Agreement is the Notice to Proceed
whereby Purchaser has elected to proceed with the transactions set forth in this
Agreement. Purchaser has no right to rescind such Notice to Proceed or to
otherwise terminate this Agreement, except as otherwise expressly set forth in
this Agreement. Seller and Purchaser agree that any termination of either of the
Other PSAs by the purchaser thereunder prior to the expiration of the evaluation
period under such Other PSA shall automatically terminate this Agreement.

 

(d)                                 On or prior to the Effective Date, Purchaser
may notify Seller in writing of any assignable warranties that Purchaser wants
Seller to assign to Purchaser at or promptly after Closing and (y) any Service
Contracts that Purchaser wants to terminate pursuant to Section 7.1(c), WITH
TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH NOTICE.  Failure to provide a
notice shall be deemed an election by Purchaser to take an assignment of all
warranties and to not terminate any Service Contracts.

 

(e)                                  The Right of Access and Confidentiality
Agreement continues to govern and apply to all access to the Property,
inspections, investigations, examinations, sampling or tests conducted by
Purchaser or any of the Licensee Parties, except that the terms and conditions
of this Section 5.3 shall govern, apply and supersede to the extent of any
express inconsistency with the terms and conditions of the Right of Access and
Confidentiality Agreement, and in such case, such terms and conditions of this
Section 5.3 shall relate back prior to the date of this Agreement to the date of
the Right of Access and Confidentiality Agreement.

 

(f)                                   Until Closing or the termination of this
Agreement, Seller shall continue to afford Purchaser reasonable access to the
Property and the Documents in accordance with, and subject to, the terms hereof.

 

Section 5.4                                   Sale “As Is”.  THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER.
THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND
PURCHASER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY. OTHER THAN THE MATTERS REPRESENTED AND/OR WARRANTED TO BY SELLER IN
THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, BY WHICH ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER

 

15

--------------------------------------------------------------------------------



 

HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER, IN EACH CASE EXCEPT AS EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR
IN ANY CLOSING DOCUMENT , WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.  PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY.  PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE MATTERS REPRESENTED AND/OR
WARRANTED TO BY SELLER IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT) NOR OF ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES
THAT ALL INFORMATION OBTAINED BY PURCHASER WAS OBTAINED FROM A VARIETY OF
SOURCES, AND SELLER WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED, EXCEPT
AS EXPRESSLY PROVIDED BY SELLER IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT,
THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE DOCUMENTS OR OTHER SUCH
INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO PURCHASER.  UPON CLOSING,
PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES
THAT, UPON CLOSING, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENT, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL
ACCEPT THE PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR

 

16

--------------------------------------------------------------------------------



 

REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN OR IN ANY
CLOSING DOCUMENT. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE
“AS IS, WHERE IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR
OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY.  PURCHASER, WITH
PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT.

 

PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE, EXCEPT AS
EXPRESSLY PERMITTED AND LIMITED PURSUANT TO THIS AGREEMENT,  NOT TO SUE SELLER
AND SELLER’S AFFILIATES ON, AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND
FROM, AND WAIVE, ANY CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION,
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

 

Section 5.5                                   Transfer Act.  Without otherwise
limiting the generality of the matters set forth in this Article, the parties
acknowledge that the Connecticut Transfer Act, Conn. Gen. Stat. §22a-134 et seq.
(“Transfer Act”), may apply to one or more Real Property (“Transfer Act Real
Property”). Solely as to any Transfer Act Real Property, the parties agree as
follows:

 

(a)                                 In connection with closing of the
transactions contemplated by this Agreement, Seller, as “transferor” and
“certifying party” within the meaning of the Transfer Act, shall prepare,
deliver and file a certification and supporting documents for each Transfer Act
Real Property (“Transfer Act Certification”), in such form as Seller may
determine in consultation with and with the approval of Purchaser, which
approval shall not be unreasonably withheld.

 

(b)                                 Except as expressly provided by the
Environmental Agreement described in the following Section 5.5(c) and the Access
Agreement described in the following Section 5.5(d), Seller’s sole obligation to
Purchaser hereunder shall be to prepare, deliver and file certification(s) in
accordance with Section 5.5(a). In all other respects, any obligations Seller
may have pursuant to the Transfer Act as certifying party for any Transfer Act
Real Property (“Transfer Act Obligations”) shall be exclusively as

 

17

--------------------------------------------------------------------------------



 

determined by Connecticut law under the jurisdiction of the Connecticut
Department of Energy and Environmental Protection (“CTDEEP”), and as between
Seller and Purchaser shall be subject in all respects to the release and waiver
of claims and causes of action related to environmental matters set forth in
Section 5.4.  Without limiting the generality of the foregoing, Purchaser
intends the release and waiver of claims and causes of action set forth in
Section 5.4 to apply to any rights it might otherwise have, in contract or under
any statute, concerning Seller’s Transfer Act Obligations, with the sole
exception of the matters addressed in the Environmental Agreement and the Access
Agreement.

 

(c)                                  At Closing, Purchaser and Seller shall
enter into an Environmental Agreement in the form set forth in Exhibit S for any
Transfer Act Real Property for which Seller files a Form III or Form IV (as such
terms are defined in the Transfer Act) (“Environmental Agreement”).

 

(d)                                 At Closing, Purchaser and Seller shall enter
into an Access Agreement in the form set forth in Exhibit T  for each Transfer
Act Real Property for which Seller files a Form III or Form IV (“Access
Agreement”).  Each Access Agreement shall be recorded in the Clerk’s Office at
closing following the Deed, at Seller’s expense.

 

(e)                                  In the event Seller files any form under
the Transfer Act at Closing other than a Form III for a Transfer Act Real
Property and such form is rejected by CTDEEP, then Seller shall subsequently
file a Form III for such Transfer Act Real Property as “transferor” and
“certifying party” within the meaning of the Transfer Act, and on or about such
filing Purchaser and Seller shall enter into an Environmental Agreement and
Access Agreement as contemplated under Sections 5.5(c) and 5.5(d) above. The
foregoing obligation shall survive the Closing.

 

ARTICLE VI

TITLE AND SURVEY MATTERS

 

Section 6.1                                   Survey.  Purchaser acknowledges
receipt of the Existing Survey and the Updated Survey.  Purchaser shall
reimburse Seller for the cost incurred by Seller in preparing the Updated Survey
in the amount of $33,000.00, which amount shall be paid at Closing by Purchaser
to Seller by increasing the cash to be delivered by Purchaser in payment of the
Purchase Price at Closing. Any modification, update or recertification of the
Updated Survey or any new survey shall be at Purchaser’s election and sole cost
and expense. Any matters disclosed on the Updated Survey that would render title
unmarketable and which are objectionable according to the Connecticut Bar
Association Standards shall constitute a “Survey Objection” under this Agreement
if Purchaser objects to same in writing on or before the Title Objection Date
(as defined in Section 6.2(a) below), WITH TIME BEING OF THE ESSENCE.

 

Section 6.2                                   Title Commitment.  (a)  Purchaser
acknowledges receipt of the Commonwealth Title Commitment. If Purchaser elects
to use a title company other than Commonwealth Land Title Insurance Company,
prior to the Effective Date, Purchaser shall have ordered from the Title Company
a title insurance commitment for an Owner’s Title Insurance Policy (the “Title
Commitment”). If Purchaser elects to use Commonwealth Land Title Insurance
Company as the Title Company, within two (2) Business Days after the Effective
Date, Purchaser shall order from the Title Company an update to said
Commonwealth Title Commitment.  Prior to the expiration of the Evaluation Period
(the “Title Objection Date”), Purchaser shall notify Seller in writing of any
(i) exceptions to title to the Real Property raised by the Title Company if
Purchaser deems same unacceptable (“Title Objections”) and (ii) Survey
Objections.  In the event Seller does not receive notice of any Title Objections
or Survey Objections by the Title Objection Date, Purchaser will be deemed to
have accepted the exceptions to title set forth in the Title Commitment, and
such exceptions shall constitute “Permitted Exceptions”, and all matters shown
on the Updated Survey.  TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE TITLE
OBJECTION DATE.

 

18

--------------------------------------------------------------------------------



 

(b)                                 By the date (the “New Objection Date”) which
is five (5) Business Days after Purchaser’s counsel receives notice of any new
exception to title to the Real Property recorded in the land records or arising
after the effective date of the Title Commitment and prior to the Closing (or as
promptly as possible prior to the Closing if such notice is received with less
than five (5) Business Days prior to the Closing) which is objectionable
according to the Connecticut Bar Association Standards, Purchaser shall provide
Seller with written notice of its objection to such new exception if Purchaser
deems same unacceptable (“New Title Objection”). TIME SHALL BE OF THE ESSENCE
WITH RESPECT TO THE NEW OBJECTION DATE.  In the event Seller does not receive
the New Title Objection by the New Objection Date, Purchaser will be deemed to
have accepted the applicable exceptions to title set forth on any applicable
update to the Title Commitment as Permitted Exceptions.

 

(c)                                  All taxes, water rates or charges, sewer
rents and assessments, plus interest and penalties thereon, which on the Closing
Date are liens against the Real Property and which Seller is obligated to pay
and discharge will be credited against the Purchase Price (subject to the
provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection.  If on the Closing Date
there shall be security interests filed against the Real Property, such items
shall not be Title Objections if (i) the personal property covered by such
security interests are no longer in or on the Real Property; (ii) such personal
property is the property of a Tenant, and Seller executes and delivers an
affidavit to such effect; or (iii) the security interest was filed more than
five (5) years prior to the Closing Date and was not renewed; and in addition,
as a result thereof or otherwise, the Title Company omits such security interest
as an exception from the Title Commitment.

 

(d)                                 If on the Closing Date the Real Property
shall be affected by any lien which, pursuant to the provisions of this
Agreement, is required to be discharged or satisfied by Seller, Seller shall not
be required to discharge or satisfy the same of record provided the money
necessary to satisfy the lien is retained by the Title Company at Closing to be
applied to satisfy such lien at Closing, or Seller provides an indemnity from
MCRLP in form and substance satisfactory to the Title Company, the Title Company
omits the lien as an exception from the Title Commitment without additional
premium or cost to Purchaser, and Purchaser’s lender does not object to such
omission based on such indemnity and a credit is given to Purchaser for the
recording charges for a satisfaction or discharge of such lien.

 

(e)                                  No franchise, transfer, inheritance,
income, corporate or other tax open, levied or imposed against Seller or any
former owner of the Real Property, that may be a lien against the Real Property
on the Closing Date, shall be an objection to title if the Title Company insures
against collection thereof from or out of the Real Property and/or the
Improvements, and provided further that Seller deposits with the Title Company a
sum reasonably sufficient to secure a release of the Real Property from the lien
thereof or an indemnity agreement reasonably satisfactory to the Title Company,
the Title Company omits the lien as an exception from the Title Commitment and
Purchaser’s lender does not object to such omission based on such indemnity
agreement. If any such tax issue is not resolved within sixty (60) days of after
Closing, the Title Company shall, at Purchaser’s direction use any escrowed
funds to satisfy such tax.  If a search of title discloses judgments,
bankruptcies, or other returns against other persons having names the same as or
similar to that of Seller, Seller will deliver to Purchaser and the Title
Company an affidavit stating that such judgments, bankruptcies or other returns
do not apply to Seller, and, so long as the Title Company omits the same as an
exception from the Title Commitment without additional premium or cost to
Purchaser, such search results shall not be deemed Title Objections.

 

Section 6.3                                   Title Defect.

 

(a)                                 In the event Seller receives notice of any
Survey Objection or Title Objection within the time periods required under
Sections 6.1 and 6.2 above (collectively and individually, a “Title Defect”),
Seller may elect (but shall not be obligated) to attempt to remove, or cause to
be removed at its expense, any such Title Defect, and shall provide Purchaser
with notice, within seven (7) days after its receipt of any such objection, of
its intention to attempt to cure any such Title Defect.  Failure to respond

 

19

--------------------------------------------------------------------------------



 

within such seven (7) day period shall be deemed an election by Seller to
attempt to cure such objection.  If Seller elects or is deemed to have elected
to attempt to cure any Title Defect, (i) the Closing shall not occur any earlier
than five (5) Business Days after Seller has cured the Title Defect and given
Purchaser notice thereof, and (ii) the Scheduled Closing Date, to the extent
elected by Seller, shall be extended, for a period not to exceed fifteen (15)
days, for the purpose of attempting such removal.  In the event that (A) Seller
elects not to attempt to cure any such Title Defect, or (B) Seller is unable to
cure any such Title Defect for any period elected by Seller but not to exceed
fifteen (15) days from the Scheduled Closing Date, Seller shall so advise
Purchaser, and Purchaser shall have the right to (1) waive such Title Defect and
proceed to the Closing, or (2) amend this Agreement to remove the individual
Property that Seller is unable to convey free and clear of Title Defects and
reduce the Purchase Price by an amount equal to the Allocation for such
Property.  Purchaser shall make such election within ten (10) days of receipt of
Seller’s notice.  Failure to so elect within such ten (10) day period shall be
deemed an election under clause (2) above.  If Purchaser elects to proceed to
the Closing, any Title Defects waived by Purchaser shall be deemed to constitute
Permitted Exceptions.

 

(b)                                 Notwithstanding any provision of this
Article VI to the contrary, Seller will be obligated to cure exceptions to title
to the Property, regardless of notice from Purchaser, in the manner described
above, (i) relating to liens and security interests securing any financings to
Seller, (ii) any mechanic’s liens resulting from work at the Property
commissioned by Seller, (iii) any other liens against the Property based on
claims against Seller, or against any tenant unless such tenant is obligated
under its lease to discharge such lien (by payment or filing a bond or otherwise
as permitted by law), which may be cured by the payment of up to three-quarters
of one percent (0.75%) of the Allocation for a particular Property, in the
aggregate, with respect to all liens described in this clause (iii) which affect
such Property; however up to, in the aggregate with respect to all liens
described in this clause (iii), three-quarters of one percent (0.75%) of the
Purchase Price, and (iv) any exceptions or encumbrances to title created by
Seller or any Seller’s Affiliate after the Effective Date.  Purchaser shall have
the right to apply any portion of the Purchase Price at Closing to satisfy, cure
and discharge any of the liens, security interests and encumbrances that Seller
is required to cure pursuant to this Section 6.3(b).  Notwithstanding anything
to the contrary in this Agreement or the Other PSAs, the mandatory cure cap set
forth as to all liens described in clause (iii) of this Section 6.3(b) (i.e.,
three-quarters of one percent (0.75%) of the Purchase Price) is an aggregate
amount to be applied with respect to Seller under this Agreement and the seller
under the Other PSAs and may be reached solely under this Agreement or either of
the Other PSAs, or partially under this Agreement and the Other PSAs.

 

(c)                                  Purchaser shall accept title to the Real
Property subject to any and all violations, provided that Seller shall, at or
prior to Closing, pay any outstanding fines, penalties and interest thereon up
to an aggregate amount of $750,000.00 which are in liquidated sums on the face
of such violations.  In the event that there are such amounts outstanding in
excess of $750,000.00 (the “Violation Penalty Excess”), Purchaser may, within
three (3) Business Days after being notified or obtaining knowledge that such
Violation Penalty Excess exists or, if sooner, before Closing, (i) waive such
Violation Penalty Excess and proceed to the Closing, or (ii) amend this
Agreement to remove the individual Property(ies) affected by such Violation
Penalty Excess and reduce the Purchase Price by an amount equal to the
Allocation for such Property(ies); provided, however, if Purchaser exercises the
foregoing Property(ies) removal right, Seller may within three (3) Business Days
thereafter or, if sooner, before Closing agree to also pay the Violation Penalty
Excess in which case the Purchaser’s election to remove such Property(ies) shall
be null and void, ab initio, and this Agreement shall continue in full force and
effect with Seller obligated to also pay the Violation Penalty Excess. 
Notwithstanding anything to the contrary in this Agreement or the Other PSAs,
the $750,000.00 mandatory violation penalty payment cap set forth in this
Section 6.3(c) is an aggregate amount to be applied with respect to Seller under
this Agreement and the seller under the Other PSAs and may be reached solely
under this Agreement or either of the Other PSAs, or partially under this
Agreement and the Other PSAs.

 

20

--------------------------------------------------------------------------------



 

ARTICLE VII

INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1                                   Interim Operating Covenants. 
Seller makes the following covenants to Purchaser:

 

(a)                                 Operations.  From the Effective Date until
Closing:

 

Seller will continue to operate, manage and maintain the Real Property and the
Improvements in the ordinary course of Seller’s business and substantially in
accordance with Seller’s present practice, subject to ordinary wear and tear and
further subject to Article XI of this Agreement, and not postpone any regularly
scheduled maintenance as a result of this transaction.  Seller shall comply in
all material respects with its obligations, as landlord, under all Leases. 
Seller shall not amend, renew, extend or terminate any existing Lease, or enter
into any new Lease without Purchaser’s prior written consent, which consent may
be given or denied in Purchaser’s sole discretion.  After January 25, 2019,
Seller shall not initiate or settle any tax appeal for the tax year in which the
Closing is scheduled to occur or tax years thereafter, without Purchaser’s prior
written consent, which consent may be given or denied in Purchaser’s sole
discretion.  Seller may prosecute and settle any tax appeals for tax years prior
to the year in which the Closing occurs without Purchaser’s prior written
consent.  Seller shall maintain in full force and effect all insurance policies
currently in effect with respect to the Property. Seller shall comply in all
material respects with its obligations under the Association Documents.  Seller
shall not amend, modify, renew, extend, terminate, or enter into any new
agreements with respect to, any Association Document without Purchaser’s prior
written consent, which consent may be given or denied in Purchaser’s sole
discretion.

 

(b)                                 Compliance with Governmental Regulations.
From the Effective Date until Closing, Seller will not knowingly take any, or
refrain from taking, action that Seller knows would result in a failure to
comply in all material respects with all Governmental Regulations applicable to
the Property, it being understood and agreed that prior to Closing, Seller will
have the right to contest any such Governmental Regulations in a manner that is
not adverse to any Property.

 

(c)                                  Service Contracts. From the expiration of
the Evaluation Period until Closing, Seller will not (i) enter into any Service
Contract unless such Service Contract is on terms substantially the same as the
Service Contract which it is replacing and is terminable on thirty (30) days’
notice without penalty or unless Purchaser consents thereto in writing, which
approval will not be unreasonably withheld, delayed or conditioned or
(ii) terminate any Service Contracts unless Purchaser consents thereto in
writing, which approval will not be unreasonably withheld, delayed or
conditioned.  On or before the expiration of the Evaluation Period, Purchaser
shall notify Seller in writing of any Service Contracts which Purchaser wants to
terminate on or after the Closing Date, to the extent the same can be
terminated, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH NOTICE.  At
Closing, Purchaser shall assume all Service Contracts. Seller shall deliver to
Purchaser at Closing a termination letter from Purchaser with respect to any
Service Contracts which Purchaser has so identified for termination on or after
the Closing Date, to the extent the same can be terminated (collectively, the
“Service Contracts Termination Notices”).  Any and all costs accruing on or
after the Closing Date under any Service Contract, whether or not terminated by
Purchaser on or after the Closing Date, shall be borne entirely by Purchaser.

 

(d)                                 Notices. To the extent received by Seller
from the Effective Date until Closing, Seller shall promptly deliver to
Purchaser copies of any written notice (i) from a Tenant or the Association, or
(ii) that alleges a violation of any Governmental Regulations.

 

(e)                                  No Advance Rent.  Seller has not sent
invoices to or charged Tenants for and, without Purchaser’s prior written
consent, will not (except if otherwise expressly provided in a Lease and

 

21

--------------------------------------------------------------------------------



 

subject to proper apportionment thereof in accordance with this Agreement) send
invoices to or charge Tenants for so called fixed or base rent (for avoidance of
doubt not to include any security deposits, additional rent, percentage rent or
any other type of rent) more than one month in advance.  However, if any such
fixed or base rent is nevertheless paid to Seller, such rent shall be subject to
proper apportionment thereof in accordance with this Agreement.

 

(f)                                   Bill and Invoices.  Seller shall remain
responsible after the Closing for all bills and invoices received by Seller for
labor, goods and materials, services and utility charges contracted for by
Seller for its own account with respect to the Property for which Seller is
responsible relating to the period prior to Closing and otherwise subject to
apportionment and/or Purchaser’s assumption thereof pursuant to the terms and
conditions of this Agreement and/or the Closing documents executed by Purchaser.

 

(g)                                  No Alteration.  Subject to rights of
tenants and landlord’s obligations under the applicable Lease, Seller shall not
undertake or perform or allow to be undertaken or performed any construction,
demolition, alteration or similar activities of or at the Real Property, except
in connection with any repair and/or replacement work, which shall be performed
by Seller as necessary in order to keep and maintain the Real Property in good
order and repair.

 

(h)                                 No Transfers Encumbrances.  Between the
Effective Date and Closing, Seller (i) shall not sell or otherwise transfer, or
permit the sale or transfer of, the Property or any portion thereof and
(ii) shall not subject the Property to, or consent to the Property becoming
subject to, any liens, encumbrances, covenants, conditions, easements, rights of
way, agreements or other similar matters.

 

Section 7.2                                   Tenant Estoppels.  It will be a
condition to Purchaser’s obligation to close hereunder that Seller obtain a
Tenant Estoppel from Tenants or, together with the sellers under the Other PSAs,
“Tenants” under and as defined in the Other PSAs to the extent required to bring
the aggregate rented square footage covered by Tenant Estoppels to no less than
75% (the “Required Percentage”) of the aggregate rented square footage of the
Improvements under this Agreement and the Other PSAs, on a combined basis and
deliver, together with the sellers under the Other PSAs, such Tenant Estoppels
to Purchaser at least three (3) Business Days prior to Closing.  Notwithstanding
anything to the contrary set forth above, in no event shall the square footage
demised pursuant to (x) a Lease or a “Lease” under and as defined in the Other
PSAs, that is scheduled to expire prior to or within sixty (60) days after the
Scheduled Closing Date, or (y) the Lease to Fuji Medical Systems USA, Inc.
described herein be included in calculating such rented square footage.

 

Seller has delivered by email to Purchaser’s counsel a draft Tenant Estoppel for
the Major Tenant.  Purchaser has approved the draft of Major Tenant Estoppel. At
a time selected by Seller but in any event no later than five (5) Business Days
after Purchaser’s timely deposit with the Escrow Agent of the Additional Earnest
Money Deposit pursuant to Section 4.1 above, Seller shall deliver a draft Major
Tenant Estoppel to the Major Tenant for execution.  Seller may, but is not
required to, deliver by email draft non-Major Tenant Estoppels to Purchaser’s
counsel for review and comment.  At a time selected by Seller but in any event
no later than five (5) Business Days after Purchaser’s timely deposit with the
Escrow Agent of the Additional Earnest Money Deposit pursuant to Section 4.1
above, Seller shall deliver a draft Tenant Estoppel to each respective non-Major
Tenant for execution. Seller will use commercially reasonable efforts to obtain
and deliver to Purchaser a Tenant Estoppel from all Tenants.  Furthermore,
Seller shall be obligated to deliver to Purchaser any Tenant Estoppel in the
form that Seller receives from a Tenant even if the Required Percentage has been
achieved.  Seller shall not be in default of its obligations hereunder if the
Major Tenant or Tenant fails to deliver a Tenant Estoppel, or delivers a Tenant
Estoppel which is not in accordance with this Agreement.  Seller agrees to
deliver by email (NOTING IN SUCH EMAIL THE DEEMED APPROVAL PROVISIONS OF THIS
SECTION FOR PURCHASER’S FAILURE TO TIMELY RESPOND) to Purchaser (sent to Tim
Jones - tjones@rmcdev.com, Sandy Spring - sspring@rmcdev.com, Jeremy Frank -
jfrank@rmcdev.com,

 

22

--------------------------------------------------------------------------------



 

Christian Wallace - cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com,
Richard J. Shea, Jr. — rshea@cbshealaw.com, Christopher R. Shea —
cshea@cbshealaw.com, Lisa Neary — lneary@cbshealaw.com, and Alicia Davis -
Alicia.Davis@cwt.com), each executed Tenant Estoppel within three (3) Business
Days after Seller’s receipt of the same from the applicable Tenant.  If
Purchaser fails to provide comments by email (sent to Brian Primost -
bprimost@mack-cali.com, Lawrence Reiss - LReiss@mack-cali.com, Susan Epstein-
SEpstein@mack-cali.com, and Miles Borden - mborden@seyfarth.com) to any such
executed estoppel certificate within three (3) Business Days’ after Purchaser’s 
receipt thereof by an email containing the requisite deemed approval provisions
described in the immediately preceding sentence, Purchaser shall be deemed to
have approved and accepted such Tenant Estoppel, WITH TIME BEING OF THE ESSENCE
WITH RESPECT TO PROVIDING ANY SUCH COMMENTS.  Notwithstanding anything to the
contrary, Purchaser shall have no right to object to a Tenant Estoppel based on
information disclosed by Seller or made available to Purchaser, or otherwise
known by Purchaser, if (i) (x) prior to 6:00 p.m. on the Effective Date, Seller
has disclosed to Purchaser in the Data Room materials which expressly and
clearly confirm, or expressly and clearly support, any statement in such
estoppel certificate, or (y) after 6:00 p.m. on the Effective Date, but prior to
the expiration of the Evaluation Period, Seller has disclosed to Purchaser by
email (sent to Tim Jones - TJones@rmcdev.com, and Richard Shea -
RShea@cbshealaw.com) and by posting in the Data Room, materials that are
described in such email as “DISCLOSURE MATERIALS” and which expressly and
clearly confirm, or expressly and clearly support, any statement in such
estoppel certificate; or (ii) Purchaser obtains actual knowledge prior to the
expiration of the Evaluation Period, including, without limitation, as a result
of Purchaser’s due diligence tests, investigations and inspections of the
Property that expressly and clearly confirm, or expressly and clearly support,
any such statement in such Tenant Estoppel.  Purchaser’s actual knowledge for
all purposes of this Agreement shall be deemed to mean the actual knowledge (as
opposed to constructive or imputed) of Timothy Jones and/or Jeremy M. Frank,
without any independent investigation or inquiry whatsoever.

 

“Tenant Estoppel” means an estoppel certificate from a Tenant (i) substantially
in the form annexed hereto as Exhibit H, or (ii) otherwise substantially in the
form, or limited to the substance, prescribed by or attached to such Tenant’s
Lease provided that such alternative estoppel certificate does not (1) reflect a
continuing material default by landlord or a material default by Tenant under
the applicable Lease (unless prior to the expiration of the Evaluation Period,
Seller has disclosed or made available to Purchaser information regarding such
default pursuant to the standards set forth above, or Purchaser otherwise has
actual knowledge of such default, subject to and as provided in the penultimate
sentence of the immediately preceding paragraph) or (2) contain a material
adverse discrepancy, statement or information which is clearly inconsistent with
the applicable Lease or contrary to the statements provided for in the form
estoppel certificate.  A Tenant Estoppel may (I) contain substantiality,
knowledge and other such qualifiers, (II) delete the updated certification
paragraph and add the bracketed language set forth in the form Tenant Estoppel
annexed hereto as Exhibit H or (III) contain non-substantial deviations from the
requested estoppel certificate or the estoppel certificate prescribed by or
attached to such tenant’s lease, and Purchaser acknowledges that none of the
foregoing will allow Purchaser to claim that a Tenant Estoppel is unacceptable. 
Tenant Estoppels shall be dated within sixty (60) days of Closing (unless the
Scheduled Closing Date has been adjourned for any reason (including a request by
Purchaser for adjournment agreed to by Seller) by Purchaser).

 

In the event Seller is unable to obtain Tenant Estoppels to the extent required
to be delivered as a condition to Closing pursuant to the first paragraph of
this Section, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to satisfy such Tenant Estoppel condition to Closing, and if
Purchaser so elects, it may deal directly with Tenants to obtain the Tenant
Estoppels. If Seller is unable to obtain a Tenant Estoppel from a Major Tenant,
Purchaser shall have the option, to be exercised within two (2) Business Days
prior to Closing, to amend this Agreement to remove the individual Property
having the leasehold of such Major Tenant from this Agreement. If Purchaser so
elects to amend this Agreement, the Purchase Price shall be accordingly reduced
by the Allocation for such individual Property, and the parties shall enter

 

23

--------------------------------------------------------------------------------



 

into an amendment to this Agreement confirming the removal of such individual
Property and the applicable reduction of the Purchase Price.

 

Section 7.3                                   Intentionally Omitted.

 

Section 7.4                                   SNDAs.  (a)  As set forth in
“Group 1” on Exhibit P, there are no SNDAs under this Agreement required as a
condition to Purchaser’s obligation to close hereunder.  Purchaser shall
delivered by email on or before March 5, 2019 to Seller a draft SNDA for each
SNDA Tenant.  At a time selected by Seller but in any event no later than five
(5) Business Days after Purchaser’s delivery of draft SNDAs for each SNDA Tenant
and timely deposit with the Escrow Agent of the Additional Earnest Money Deposit
pursuant to Section 4.1 above, Seller shall deliver a draft SNDA to each
respective SNDA Tenant for execution.  Seller will use commercially reasonable
efforts to obtain and deliver to Purchaser an SNDA from each SNDA Tenant. 
Seller shall not be in default of its obligations hereunder if any SNDA Tenant
fails to deliver an SNDA, or delivers an SNDA which is not in accordance with
this Agreement.  Seller agrees to deliver by email (NOTING IN SUCH EMAIL THE
DEEMED APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S FAILURE TO TIMELY
RESPOND) to Purchaser (sent to Tim Jones - tjones@rmcdev.com, Sandy Spring -
sspring@rmcdev.com, Jeremy Frank - jfrank@rmcdev.com, Christian Wallace -
cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com, Richard J. Shea, Jr. —
rshea@cbshealaw.com, Christopher R. Shea — cshea@cbshealaw.com, Lisa Neary —
lneary@cbshealaw.com, and Alicia Davis - Alicia.Davis@cwt.com), each executed
SNDA within three (3) Business Days’ after Seller’s receipt of the same from the
applicable SNDA Tenant.  If Purchaser fails to provide comments by email (sent
to Brian Primost - bprimost@mack-cali.com, Lawrence Reiss -
LReiss@mack-cali.com, Susan Epstein- SEpstein@mack-cali.com, and Miles Borden -
mborden@seyfarth.com) to any such executed SNDA within three (3) Business Days’
after Purchaser’s receipt thereof by an email containing the requisite deemed
approval provisions described in the immediately preceding sentence, Purchaser
shall be deemed to have approved and accepted such SNDA, WITH TIME BEING OF THE
ESSENCE WITH RESPECT TO PROVIDING ANY SUCH COMMENTS.

 

“SNDA” means a subordination, non-disturbance and attornment Agreement from an
SNDA Tenant, (i) substantially in the form annexed hereto as Exhibit R, or
(ii) otherwise substantially in the form, or limited to the substance,
prescribed by or attached to such tenant’s lease.  An SNDA may (I) contain
substantiality, knowledge and other such qualifiers, or (II) contain
non-substantial deviations from or commercially reasonable comments to the
requested SNDA or the SNDA prescribed by or attached to such tenant’s lease,
and, subject to Purchaser’s lender’s acceptance of the SNDA (not to be
unreasonably withheld, conditioned or delayed), Purchaser acknowledges that none
of the foregoing will allow Purchaser to claim that an SNDA is unacceptable.

 

In the event Seller is unable to obtain an SNDA from any of the SNDA Tenants
listed as “Group 1” or “Group 2” on Exhibit P, or SNDA Tenants listed as “Group
3” on Exhibit P in order to achieve the 50% threshold described below in this
paragraph, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to obtain such SNDAs, and if Purchaser so elects, it may deal
directly with such SNDA Tenants to obtain such SNDAs.  If Seller is unable to
obtain an SNDA from an SNDA Tenant, Purchaser shall have the option, to be
exercised within two (2) Business Days prior to Closing, to amend this Agreement
to remove the individual Property having the leasehold of such SNDA Tenant from
this Agreement.  If Purchaser so elects to amend this Agreement, the Purchase
Price shall be accordingly reduced by the Allocation for such individual
Property, and the parties shall enter into an amendment to this Agreement
confirming the removal of such individual Property and the applicable reduction
of the Purchase Price.  However, Purchaser shall not have such option to remove
from this Agreement any individual Property having a leasehold of a “Group 3”
SNDA Tenant listed on Exhibit P if Seller obtains SNDAs from such “Group 3” SNDA
Tenants, and such “Group 3” SNDA Tenants under the Other PSAs, having, in the
aggregate, Leases for at least fifty percent (50%) of the aggregate total square
footage set forth on Exhibit

 

24

--------------------------------------------------------------------------------



 

P for such “Group 3” SNDA Tenants and such “Group 3” SNDA Tenants under the
Other PSAs.  For avoidance of doubt, such 50% “Group 3” SNDA Tenant square
footage threshold may be reached solely under this Agreement or either of the
Other PSAs, or partially under this Agreement and the Other PSAs.

 

(b)                                 If requested by an SNDA Tenant, and SNDA
Tenant is entitled to the same under its Lease, Purchaser shall reimburse the
reasonable costs and expenses of such SNDA Tenant in connection with the
negotiation, execution and delivery of an SNDA, which shall be paid by Purchaser
at Closing or the termination of this Agreement, or if requested by an SNDA
Tenant thereafter and SNDA Tenant is entitled to the same under its Lease,
within ten (10) days after demand, and which payment obligation shall be a
Closing Surviving Obligation or a Termination Surviving Obligation.

 

Section 7.5                                   Rights of First Offer; and
Built-In Gain.

 

(a)                                 Seller has informed Purchaser that the
parties described on Schedule 7.5 attached hereto and made a part hereof
(collectively, the “ROFO (RM) Party”) possess certain rights of first offer (the
“ROFO (RM) Rights”) and other protections to prevent the recognition of gain
(the “Tax Protection Rights”) pursuant to the Contribution and Exchange
Agreement (RM), including, without limitation, Section 27 of the Contribution
and Exchange Agreement (RM) and Sections 1.1.1 through 1.1.9 of that certain
Second Amendment to Contribution and Exchange Agreement (RM), dated June 27,
2000  (the “Second Amendment (RM)”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition, each
ROFO (RM) Party hereby, now and hereafter, as of the Effective Date,
(1) permanently waives and terminates any and all of its ROFO (RM) Rights under
the Contribution and Exchange Agreement (RM),  (2) agrees that such ROFO (RM)
Rights under the Contribution and Exchange Agreement (RM) are hereby terminated
and of no further force and effect and (3) releases Seller, MCRC, MCRLP,
Purchaser, HIG, any Permitted Assignee and their respective successors and
assigns from any and all obligations and liabilities (including, without
limitation, any tax liabilities or other liability or payment specified in the
Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the ROFO (RM) Rights under the
Contribution and Exchange Agreement (RM), except for obligations or liabilities
with respect to Continuing Tax Protection Rights.  At Closing Seller shall
deliver to Purchaser and to the Title Company an affidavit in the form attached
hereto as Exhibit Q (the “ROFO (RM) Affidavit”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition and
except for the Continuing Tax Protection Rights, each ROFO (RM) Party hereby,
now and hereafter, as of the Effective Date, (1) permanently waives and
terminates any and all of its Tax Protection Rights under the Contribution and
Exchange Agreement (RM), (2) agrees that such Tax Protection Rights under the
Contribution and Exchange Agreement (RM) are hereby terminated and of no further
force and effect and (3) releases Seller, MCRC, MCRLP and their respective
successors and assigns from any and all obligations and liabilities (including,
without limitation, any tax liabilities or other liability or payment specified
in the Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the Tax Protection Rights under
the Contribution and Exchange Agreement (RM). For purposes hereof, the
“Continuing Tax Protection Rights” are as follows:

 

(i)                                     notwithstanding anything herein to the
contrary, those Limited Agreements of Indemnity executed by each ROFO (RM) Party
or their respective predecessors in interest (collectively, the “Indemnities”)
shall, to the extent not previously terminated, continue in full force and
effect after the Closing (subject to the terms and conditions of those
Indemnities) and each ROFO (RM) Party shall continue to be entitled to all
rights set forth in Section 1.1.6 of the Second Amendment; and

 

(ii)                                  to the extent that Seller or any of its
Affiliates undertakes any Section 1031 Exchange, Seller shall not enter into any
Section 1031 Exchanges for any non-LKE Properties

 

25

--------------------------------------------------------------------------------



 

unless all LKE Properties are the subject of one or more Section 1031 Exchanges;
provided that, none of Seller, MCRC, MCRLP, their respective Affiliates or their
respective successors and assigns shall have any liability to any ROFO (RM)
Party if (x) Seller or any of its Affiliates elect not to pursue any such
Section 1031 Exchange with respect to one or more LKE Property(ies), (y) any
such Section 1031 Exchange with respect to any LKE Property fails to occur (in
whole or part) or is otherwise ineffective for any reason or (z) any ROFO (RM)
Party recognizes any gain as a result of clauses (x) or (y) above, or from the
sale of the Personal Property associated with any such LKE Property.  However,
notwithstanding the foregoing, no ROFO (RM) Party is waiving any claim arising
from any LKE Properties excluded from a Section 1031 Exchange in favor of any
non-LKE Properties being included in a Section 1031 Exchange.

 

For avoidance of doubt, the waivers, terminations and releases in this
Section 7.5(a) by each ROFO (RM) Party with respect to the ROFO (RM) Rights and
the Tax Protection Rights under the Contribution and Exchange Agreement (RM)
apply to any individual Propert(ies) that are removed from the terms of this
Agreement pursuant to any provisions hereof, except if the Closing does not
occur due to any ROFO (RM) Exception Condition and except for Continuing Tax
Protection Rights.  The provisions of this Section 7.5(a) shall survive (i) the
Closing, including a Closing as a result of Purchaser’s exercise of its specific
performance rights pursuant to this Agreement or (ii) a termination of this
Agreement; however, notwithstanding anything herein to the contrary, the
provisions of this Section 7.5(a) shall be null and void ab initio, if the
Closing does not occur due to any of the following reasons (each a, “ROFO (RM)
Exception Condition”):

 

(1)                                 the termination of this Agreement due to a
failure of a condition precedent to Purchaser’s obligation to close under
(I) Section 9.1(a) - except due to a failure under Section 10.3(r),
(II) Section 9.1(b) or (III) Section 9.1(c); or

 

(2)                                 the exercise of Purchaser’s right to
terminate this Agreement pursuant to Article XI in the case of a Total Damage
Event.

 

(b)                                 Intentionally Omitted.

 

(c)                                  By signing this Agreement, MCRLP and MCRC
agree that the provisions of Section 26.4 of the Contribution and Exchange
Agreement (RM), including, without limitation, those restricting the development
of Competitive Uses (as defined therein), are hereby terminated and the RM Group
(as defined therein) are hereby released from any and all obligations or
liabilities with respect thereto, except if the Closing does not occur due to a
failure of a Section 9.2 condition precedent to Seller’s obligation to close, or
the exercise of Purchaser’s right to terminate this Agreement pursuant to
Article XI in the case of a Total Damage Event.  The provisions of this
Section 7.5(c) will survive the Closing or the termination of this Agreement.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                   Seller’s Representations and
Warranties. The following constitute representations and warranties of Seller,
which representations and warranties shall be true as of the Effective Date. 
Subject to the exceptions set forth on Schedule 8.1 attached hereto and made
apart hereof, and to the limitations set forth in Section 8.3, Seller represents
and warrants to Purchaser the following:

 

(a)                                 Status. Seller is a limited liability
company, duly organized and validly existing under the laws of the State of
Connecticut.

 

(b)                                 Authority. The execution and delivery of
this Agreement and all documents to be delivered by Seller at the Closing and
the performance of Seller’s obligations hereunder and under

 

26

--------------------------------------------------------------------------------



 

such other documents, have been or will be duly authorized by all necessary
actions on the part of Seller, and this Agreement constitutes the legal, valid
and binding obligation of Seller.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority, or conflict
with, result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease, other material agreement or instrument
to which Seller is a party or by which it is bound.

 

(d)                                 Suits and Proceedings.  There are no legal
actions, suits or similar proceedings pending and served, or to Seller’s
Knowledge, threatened in writing, against Seller or the Property which are not
adequately covered by existing insurance.

 

(e)                                  Non-Foreign Entity.  Seller is not a
“foreign person” or “foreign corporation” as those terms are defined in the Code
and the regulations promulgated thereunder.

 

(f)                                   Tenants.  As of the date of this
Agreement, the only tenants of the Real Property are tenants pursuant to the
Leases set forth on the Lease Schedule annexed hereto and made a part hereof as
Exhibit G.  The Documents made available to Purchaser pursuant to Section 5.2
hereof include true, correct and, in all material respects, complete copies of
all of the Leases listed on Exhibit G.

 

(g)                                  Service Contracts.  The Documents made
available to Purchaser pursuant to Section 5.2 hereof include true, correct and,
in all material respects, complete copies of all Service Contracts listed on
Exhibit F.

 

(h)                                 Leasing Commission Agreements. (i) The
Leasing Commission Agreements are listed on Exhibit J, and there are no other
Leasing Commission Agreements, and (ii) the Documents made available to
Purchaser pursuant to Section 5.2 hereof include true, correct and, in all
material respects, complete copies of the Leasing Commission Agreements.

 

(i)                                     Intentionally Omitted.

 

(j)                                    Association Documents.  The Documents
made available to Purchaser pursuant to Section 5.2 hereof include true, correct
and, in all material respects, complete copies of all Association Documents. 
With respect to the Association Documents:

 

(i)                                     To Seller’s Knowledge, the documents are
in full force and effect and have not been modified, or amended;

 

(ii)                                  Seller has not received or given any
written notice of any party’s default thereunder that has not been cured;

 

(iii)                               To Seller’s Knowledge, there exists no
default on the part of any other party under such documents;

 

(iv)                              There exists no default on the part of Seller
under such documents and Seller has not taken (or failed to take) any act which,
with the giving of notice and/or the passing of time, would be a default under
the such documents; and

 

(v)                                 To Seller’s Knowledge, there are no pending
proceedings or pending claims by or against the Association.

 

27

--------------------------------------------------------------------------------



 

(k)                                 Insurance.  Seller currently maintains all
property, liability, rental income or business interruption and other insurance
policies relating to the Property or the use or occupancy thereof by Seller or
any of Seller’s affiliates, and is in compliance with such limits of coverage
and deductible amounts as are required under any applicable leases or mortgages,
and such current insurance policies are in full force and effect.

 

(l)                                     ERISA; Employees.  All employees at the
Real Property are employees of Seller or Seller’s Affiliates.  There are no
union contracts, collective bargaining agreements, pension, profit-sharing,
bonus, employment contracts or other employee benefit plans, contracts or
agreements relating to current or past employees of Seller or Seller’s
Affiliates at the Real Property.  There is no pending or to Seller’s Knowledge,
threatened attempt to organize a labor union covering employees at the Real
Property.  There are not and have not been any pending or, to Seller’s
Knowledge, threatened employment strikes, work stoppages, work slowdown,
picketing, lockout or other material labor dispute involving the Real Property
for the period Seller has owned the Real Property.  (i) Seller has not received
written notice or, to Seller’s Knowledge, oral notice of any actual or alleged
violations of any applicable labor and employment laws, including any applicable
laws respecting labor relations, employment discrimination, disability rights or
benefits, occupational health and safety, worker’s compensation, affirmative
action, unemployment compensation, leaves of absence, plant closures, mass
layoffs, immigration and wages and hours and (ii) there are no charges,
complaints or lawsuits pending or, to Seller’s Knowledge, threatened against
Seller regarding employment matters at the Real Property, and there are no
Governmental Authority audits, examinations or investigations pending or
threatened in writing against Seller regarding employment matters at the Real
Property.  With respect to the Real Property, Seller is not required to
contribute to a “multiemployer plan” as defined under ERISA in connection with
the operation of the Real Property.

 

(m)                             Notices from Governmental Authorities.  To
Seller’s Knowledge, Seller has not received from any governmental authority
written notice of any material violation of any laws applicable (or alleged to
be applicable) to the Property, or any part thereof, that has not been
corrected, except as may be reflected by the Documents.

 

(n)                                 Consents.  No consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Seller or the performance by Seller of the transactions contemplated hereby.

 

(o)                                 Anti-Terrorism.  Neither Seller, nor any
officer, director, shareholder, partner, investor or member of Seller is named
by any Executive Order of the United States Treasury Department as a terrorist,
a “Specially Designated National and Blocked Person,” or any other banned or
blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Assets Control (collectively, an “Identified Terrorist”).  Seller is not
engaging in this transaction on the behalf of, either directly or indirectly,
any Identified Terrorist.

 

(p)                                 Insolvency.  Seller is not subject to any
pending voluntary or involuntary proceedings under any federal, state or local
insolvency laws. There is no action or proceeding pending or, to Seller’s
Knowledge, threatened in writing against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement or against or with respect to the Property. 
Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets, or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets.

 

(q)                                 Conflicting Rights.  No rights of first
offer, rights of first refusal, purchase options or other preemptive rights
regarding the acquisition of the Property or any portion thereof or any

 

28

--------------------------------------------------------------------------------



 

direct or indirect ownership interest therein exist under the organizational
documents of Seller or any direct or indirect owner of Seller or under any
agreement by which Seller, the Property, any portion thereof or any direct or
indirect owner of Seller is or may be bound or affected including, without
limitation, subject to Section 7.5(a), under the Contribution and Exchange
Agreement (RM).  The ROFO (RM) Rights do not run with the land and will not be
binding on the Purchaser after the Closing.

 

(r)                                    Leases; and AR Aging Report.  With
respect to each Lease:  (i) to Seller’s Knowledge, each Lease is in full force
and effect, and no material uncured breach or default exists on the part of the
landlord or Tenant thereunder; (ii) the Tenant under each Lease has accepted
possession of its leased premises in their present condition; (iii) to Seller’s
Knowledge, the landlord under each of the Leases has no unfulfilled material
obligation to construct, install, or repair any improvements or facilities for
the Tenant under any of the Leases; (iv) except as expressly required under a
Lease, no fixed or base rent (for avoidance of doubt not to include any security
deposits, additional rent, percentage rent or any other type of rent) called for
under any of the Leases has been paid more than one month in advance of its due
date; (v) to Seller’s Knowledge, no Tenant is asserting any material claim of
offset or other material defense in respect of its or the landlord’s obligations
under its Lease; and (vi) to Seller’s Knowledge, no Tenant is entitled to any
material concession, rebate, allowance, or period of occupancy free of rent
except as set forth in its Lease.  The Accounts Receivable Aging Report attached
hereto as Schedule 8.1(r) with respect to Lease rental payments is true, correct
and complete as of the “run date” of such report.  To the extent Purchaser
approves, or is deemed to have approved pursuant to Section 7.2, any Tenant
Estoppel which contains facts inconsistent with the foregoing, this
Section shall be deemed to be modified to the extent necessary to comply with
the terms of such Tenant Estoppel.

 

(s)                                   Environmental Condition.  To Seller’s
Knowledge, neither the Real Property nor the Improvements are currently the site
of any activity that would violate, in any material respect, any past or present
environmental law or regulation of any governmental body or agency having
jurisdiction.

 

(t)                                    Tax Proceedings.  To Seller’s Knowledge,
there are no pending tax reduction or tax certiorari proceedings pending with
respect to the Real Property and Improvements.

 

(u)                                 Condemnation, Zoning.  Seller has received
no written notice of and to Seller’s Knowledge there are no, (i) pending or
contemplated annexation or condemnation proceedings, or private purchase in lieu
thereof, affecting or which would affect the Real Property, or any part thereof,
(ii) proposed or pending proceeding to change or redefine the zoning
classification of all or any part of the Real Property, (iii) proposed or
pending special assessments which might affect the Real Property or any portion
thereof, and (iv) no proposed change(s) in any road patterns or grades with
respect to the roads providing a means of ingress and egress to the Real
Property.  Seller agrees to furnish Purchaser with a copy of any such notice
promptly after receipt thereof.

 

(v)                                 Recorded Documents.  Seller has not received
any written notice of any claim of a monetary breach or other material breach
(including, but not limited to, a breach that would or could exist with the
provision of notice and/or the passage of time) by Seller with respect to any
covenant, restriction or other document of record to which Seller is a party or
by which Seller is bound.

 

(w)                               No Disputes.  There is no pending or, to
Seller’s Knowledge, threatened judicial, municipal or administrative proceedings
or investigation, or labor or other disputes affecting the Property, the
operation of the Property, or in which Seller is, will or may be a party by
reason of Seller’s ownership of the Property or any portion thereof, or which
would affect the sale of the Property in accordance with the terms hereof.

 

(x)                                 Documents Provided.  Although Seller is not
making any representation or warranty as to the truth or accuracy of any
Documents, to Seller’s Knowledge, true, correct and, in all material respects,
complete copies of the Documents have been provided or made available to
Purchaser.

 

29

--------------------------------------------------------------------------------



 

(y)                                 Tenant Improvement Costs and Leasing
Commissions.  Schedule 10.4(e) attached hereto is a true, correct and complete
schedule of tenant improvement costs and leasing commissions with respect to the
Leases, subject to any contrary information set forth in any Tenant Estoppel.

 

(z)                                  Seller’s Knowledge.  Seller represents that
Dean Cingolani, and, as to Lease and leasing representations, Jeff Warner are
individuals affiliated with Seller and by reason of their position, have
knowledge concerning the knowledge representations and warranties by Seller made
in this Agreement.  “Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of Dean Cingolani, Senior Vice
President of Property Management of MCRC, the general partner of the Seller’s
property manager, MCRLP, and, as to Lease and leasing representations, Jeff
Warner, Senior Vice President of Leasing of MCRC, without any independent
investigation or inquiry whatsoever.

 

Section 8.2                                   Purchaser’s Representations and
Warranties.  Subject to the limitations set forth in Section 8.3, Purchaser
represents and warrants to Seller the following:

 

(a)                                 Status. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware.

 

(b)                                 Authority. The execution and delivery of
this Agreement and all the documents to be delivered by Purchaser at the Closing
and the performance of Purchaser’s obligations hereunder, and under such other
documents, have been or will be duly authorized by all necessary actions on the
part of Purchaser, and this Agreement constitutes, and such other documents will
at Closing constitute, the legal, valid and binding obligation of Purchaser.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of or constitute a default under the organizational
documents of Purchaser, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Purchaser is a party or by which it is bound.

 

(d)                                 Consents. Except for any consents binding
on, or applicable to, Seller or any Property, no consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Purchaser or the performance by Purchaser of the transactions contemplated
hereby.

 

(e)                                  Anti-Terrorism.  Neither Purchaser, nor any
officer, director, shareholder, partner, investor or member of Purchaser is
named by any Executive Order of the United States Treasury Department as an
Identified Terrorist.  Purchaser is not engaging in this transaction on the
behalf of, either directly or indirectly, any Identified Terrorist.

 

Section 8.3                                   Survival of Representations and
Warranties.  The representations and warranties (but not covenants) of Seller
and Purchaser set forth in Article VIII, and/or the documents delivered by
Seller and/or Purchaser at Closing, will survive the Closing for a period of
nine (9) months, after which time they will merge into the Deed. Neither Seller
nor Purchaser will have any right to bring any action against the other party as
a result of any untruth or inaccuracy of such representations or warranties,
unless and until the aggregate amount of all liability and losses arising out of
all such untruths or inaccuracies, exceeds Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00), however, once such threshold has been satisfied
Seller and Purchaser, as applicable, may bring such action with respect to the
first dollar of such liability or losses (i.e, the $750,000.00 is a threshold
and not a deductible). In addition, in no event will Seller’s or Purchaser’s
liability for all such untruths or

 

30

--------------------------------------------------------------------------------



 

inaccuracies exceed, in the aggregate, the sum of Ten Million and 00/100 Dollars
($10,000,000.00). Seller shall have no liability following Closing with respect
to any of such representations or warranties, if (i) (x) prior to 6:00 p.m. on
the Effective Date, Seller has disclosed to Purchaser in the Data Room materials
expressly and clearly confirm, or expressly and clearly contradict, or are
expressly and clearly in conflict with, any such representation or warranty of
Seller, or (y) after 6:00 p.m. on the Effective Date, but prior to the
expiration of the Evaluation Period, Seller has disclosed to Purchaser by email
(sent to Tim Jones - TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com)
and by posting in the Data Room, materials that are described in such email as
“DISCLOSURE MATERIALS” and which expressly and clearly confirm, or expressly and
clearly contradict, or are expressly and clearly in conflict with, any such
representation or warranty of Seller; or (ii) Purchaser obtains actual knowledge
prior to the expiration of the Evaluation Period, including, without limitation,
as a result of Purchaser’s due diligence tests, investigations and inspections
of the Property that expressly and clearly contradicts, or is expressly and
clearly in conflict with, any of such Seller’s representations or warranties, or
(iii) prior to 6:00 p.m., Eastern Time on the date that is two (2) Business Days
prior to Closing, Seller provides notice to Purchaser that any such
representation or warranty is not true and correct, and in each case, Purchaser
nevertheless consummates the transaction contemplated by this Agreement.
Purchaser’s actual knowledge for all purposes of this Agreement shall be deemed
to mean the actual knowledge (as opposed to constructive or imputed) of Timothy
Jones and/or Jeremy M. Frank, without any independent investigation or inquiry
whatsoever.  The Closing Surviving Obligations and the Termination Surviving
Obligations will survive Closing without limitation unless a specified period is
otherwise provided in this Agreement. All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement,
unless otherwise specifically provided herein, will not survive the Closing but
will be merged into the Deed and other Closing documents delivered at the
Closing. Notwithstanding anything herein to the contrary, the foregoing survival
and liability limitations shall not be applicable with respect to (a) any breach
or default by a party, with respect to which the aggrieved party shall have its
applicable rights and remedies set forth in Article XIII; (b) Seller’s liability
for breach of Sections 8.1(q) or 8.1(y); and (c) Seller’s liability for breach
of the Seller’s estoppel delivered pursuant to Section 10.3(y).

 

Notwithstanding anything to the contrary in this Agreement or the Other PSAs, as
to the seller and the purchaser under this Agreement or the Other PSAs,
respectively, the $750,000.00 floor and $10,000,000.00 cap set forth in the
paragraph immediately above and the $750,000.00 floor and $10,000,00.00 cap set
forth in the Other PSAs are aggregate amounts to be applied to this Agreement
and the Other PSAs and may be reached solely under this Agreement or either of
the Other PSAs, or partially under this Agreement and the Other PSAs, so that
the aggregate floor under this Agreement and the Other PSAs is $750,000.00 and
the aggregate cap under this Agreement and the Other PSAs is $10,000,000.00.

 

ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1                                   Conditions Precedent to Obligation
of Purchaser.  The obligation of Purchaser to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which (except as provided below)
may be waived by Purchaser, in its sole discretion, in writing or by proceeding
to Closing:

 

(a)                                 Seller shall have delivered to Escrow Agent,
Purchaser or Purchaser’s counsel, as mutually agreed to prior to Closing by
Seller’s and Purchaser’s counsel, all of the items required to be delivered to
Purchaser pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 10.3.

 

(b)                                 All of the representations and warranties of
Seller contained in this Agreement shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects as of the date of Closing, with appropriate modifications permitted
under this Agreement, it being understood and agreed that, subject to the
obligations of Seller under Sections 7.1

 

31

--------------------------------------------------------------------------------



 

above and 10.3(k) below, and the provisions of Article XI below and Article XIII
below, after the expiration of the Evaluation Period, Purchaser shall assume the
risk of any adverse changes at the Property, including but not limited to tenant
defaults, the commencement of eviction actions in accordance with this
Agreement, the receipt of violation notices, and the termination of Service
Contracts  in accordance with this Agreement.

 

(c)                                  Seller shall have performed and observed,
in all material respects, all material covenants and agreements of this
Agreement to be performed and observed by Seller as of the Closing Date.

 

(d)                                 Intentionally Omitted.

 

(e)                                  As of the Closing there shall not be any of
the following by or against or with respect to Seller: (i) a case under Title 11
of the U.S. Code, as now constituted or hereafter amended, or under any other
applicable federal or state bankruptcy law or other similar law; (ii) the
appointment of a trustee or receiver of any property interest; or (iii) an
assignment for the benefit of creditors.

 

(f)                                   The closing of the transactions
contemplated under the Other PSAs must occur simultaneously with the Closing on
the Closing Date. Notwithstanding anything to the contrary contained in this
Agreement, this condition precedent cannot be waived unilaterally by Purchaser.

 

(g)                                  The lead Title Company (or Commonwealth
Land Title Insurance Company, if Purchaser’s lead title company is not willing
to do so), shall have irrevocably committed to issue a Title Policy with respect
to the Real Property to Purchaser subject only to the Permitted Exceptions
applicable thereto and, to the extent permitted under applicable law and
regulations, containing affirmative coverage over the ROFO (RM) Rights and any
other right of first offer, right of first refusal, purchase option or any other
potential right with request to the Property, any portion thereof or any direct
or indirect interest therein under, or with respect to, the Contribution and
Exchange Agreement (RM); provided, however, that the issuance of the Title
Policy pursuant to this Section 9.1(g) shall not be a condition to Closing if
Purchaser has failed to wire the premiums therefor to Escrow Agent on the
Closing Date or Purchaser has failed as of Closing to satisfy all material
conditions and requirements applicable to Purchaser that are imposed by the
Title Company as a condition to the issuance of each such Title Policy.

 

(h)                                 Any other condition precedent to Purchaser’s
obligation to close the transactions set forth in this Agreement that is
expressly set forth in this Agreement.

 

(i)                                     This Agreement has not been terminated
in accordance with its express terms and conditions. Notwithstanding anything to
the contrary contained in this Agreement, this condition precedent cannot be
waived unilaterally by Purchaser.

 

Section 9.2                                   Conditions Precedent to Obligation
of Seller.  The obligation of Seller to consummate the transaction hereunder
shall be subject to the fulfillment on or before the Closing Date (or as
otherwise provided) of all of the following conditions, any or all of which
(except as provided below) may be waived in writing by Seller in its sole
discretion:

 

(a)                                 Escrow Agent shall have received the
Purchase Price as adjusted pursuant to, and payable in the manner provided for,
in this Agreement and has been irrevocably authorized by Purchaser and is
committed to deliver the same to Seller.

 

(b)                                 Purchaser shall have delivered to Escrow
Agent, Seller or Seller’s counsel, as mutually agreed to prior to Closing by
Seller’s and Purchaser’s counsel, all of the items required to be delivered to
Seller pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 10.2.

 

32

--------------------------------------------------------------------------------



 

(c)                                  All of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the date of Closing (with appropriate modifications
permitted under this Agreement or not materially adverse to Seller).

 

(d)                                 Purchaser shall have performed and observed,
in all material respects, all material covenants and agreements of this
Agreement to be performed and observed by Purchaser as of the Closing Date.

 

(e)                                  The closing of the transactions
contemplated under the Other PSAs must occur simultaneously with the Closing on
the Closing Date. Notwithstanding anything to the contrary contained in this
Agreement, this condition precedent cannot be waived unilaterally by Seller.

 

(f)                                   This Agreement has not been terminated in
accordance with its express terms and conditions.  Notwithstanding anything to
the contrary contained in this Agreement, this condition precedent cannot be
waived unilaterally by Seller.

 

(g)                                  Purchaser shall have delivered to Seller,
on or before March 8, 2019, a notice setting forth the names of those persons
currently employed at the Real Property by Seller (or its affiliated property
manager) to whom Purchaser, one of Purchaser’s Affiliates, or a third party
property manager being retained by Purchaser will make an offer of employment
and the compensation offered (the “Employee Notice”); and if Purchaser intends
to make no such offers, the Purchaser shall so state in the Employee Notice. 
Purchaser will make, or cause one of Purchaser’s Affiliates, or a third party
property manager being retained by Purchaser to make, such offers of employment
and employ any such employees accepting such offer as of the Closing Date.  For
avoidance of doubt, any such employees will be new “at will” employees of
Purchaser or Purchaser’s Affiliate(s) and neither Purchaser nor any Purchaser
Affiliate will assume any accrued liabilities or other obligations of Seller or
any Seller affiliate to any such employee.  Seller will defend, indemnify and
hold harmless Purchaser and Purchaser’s Affiliates from and against any such
claims by any such employees.

 

ARTICLE X

CLOSING

 

Section 10.1                            Closing. The consummation of the
transaction contemplated by this Agreement shall take place on March 28, 2019 or
such other date mutually agreed to by Seller and Purchaser (as such date may be
extended pursuant to the terms and conditions of this Agreement, the “Scheduled
Closing Date”), through an escrow closing at the offices of the Escrow Agent. 
At Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
in writing by the party for whose benefit they are intended.

 

Section 10.2                            Purchaser’s Closing Obligations. On the
Closing Date, Purchaser, at its sole cost and expense, will deliver to Escrow
Agent the following items (which shall be delivered by Escrow Agent to Seller
upon Closing); provided that Seller’s and Purchaser’s respective counsel may
mutually agree on the delivery of certain such items directly to Seller or
Seller’s counsel:

 

(a)                                 The Purchase Price, after all adjustments,
credits and prorations are made as herein provided, by Federal Reserve wire
transfer of immediately available funds, in accordance with the timing and other
requirements of Section 3.2;

 

(b)                                 A counterpart original of the Assignment of
Lease Obligations, duly executed by Purchaser;

 

(c)                                  A counterpart original of the Assignment of
Service Contracts, duly executed by Purchaser;

 

33

--------------------------------------------------------------------------------



 

(d)                                 Intentionally Omitted.

 

(e)                                  A counterpart original of the Assignment of
Maintenance Declaration, duly executed by Purchaser;

 

(f)                                   Evidence reasonably satisfactory to Seller
and the Title Company that the person executing the Assignment of Lease
Obligations, the Assignment of Service Contracts, the Assignment of Maintenance
Declaration and the Tenant Notice Letters on behalf of Purchaser has full right,
power and authority to do so;

 

(g)                                  Form of written notice executed by
Purchaser and to be addressed and delivered to the Tenants by Purchaser in
accordance with Section 10.6 herein, acknowledging (i) the sale of the Property
to Purchaser, (ii) that Purchaser has received and that Purchaser is responsible
for the Security Deposit (specifying the exact amount of the Security Deposit)
assigned or credited to Purchaser pursuant to this Agreement, or noting that a
letter of credit Security Deposit is not transferrable and demanding replacement
thereof and (iii) directing all future rent and other sums to be paid to
Purchaser or whomever Purchaser shall designate (the “Tenant Notice Letters”);
provided that, pursuant to Section 10.4(a)(ii), if any Letter of Credit Security
Deposit is not transferrable, the applicable Tenant Notice Letter shall demand
such Tenant to deposit with Purchaser a replacement cash or letter of credit
security deposit;

 

(h)                                 Form of written termination, executed by
Purchaser and to be addressed and delivered by Purchaser in accordance with
Section 10.6 herein to the service providers under Service Contracts which
Purchaser has identified to be terminated pursuant to Section 5.3(d) (the
“Service Contract Termination Notices”);

 

(i)                                     A counterpart of the Closing Statement,
duly executed by Purchaser;

 

(j)                                    A certificate, dated as of the date of
Closing, stating that the representations and warranties of Purchaser contained
in Section 8.2 are true and correct in all material respects as of the Closing
Date (with appropriate modification permitted under this Agreement or not
materially adverse to Seller);

 

(k)                                 Such executed transfer tax forms and such
other documents as may be reasonably necessary or appropriate to effect the
consummation of the transaction which is the subject of this Agreement
including, but not limited to, the City of Stamford transfer tax form, as
applicable;

 

(l)                                     Intentionally omitted;

 

(m)                             A counterpart original of the Environmental
Agreement(s), duly executed by Purchaser;

 

(n)                                 A counterpart original of the Access
Agreement(s), duly executed by Purchaser;  and

 

(o)                                 Such other documents as may be reasonably
necessary or appropriate to effect the consummation of the transaction which is
the subject of this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Purchaser
or result in any new or additional obligation, covenant, representation or
warranty of Purchaser under this Agreement beyond those expressly set forth in
this Agreement).

 

Section 10.3                            Seller’s Closing Obligations.  On the
Closing Date, Seller, at its sole cost and expense, will deliver to Escrow Agent
the following documents on a per Property or Properties basis as designated by
Purchaser (which shall be delivered by Escrow Agent to Purchaser upon Closing);
provided

 

34

--------------------------------------------------------------------------------



 

that Seller’s and Purchaser’s respective counsel may mutually agree on the
delivery of certain such items directly to Purchaser or Purchaser’s counsel:

 

(a)                                 A bargain and sale deed without covenant
against the grantor’s acts in the form attached hereto as Exhibit L (the
“Deed”), duly executed and acknowledged by Seller, conveying to Purchaser the
Real Property and the Improvements located thereon, subject only to the
Permitted Exceptions applicable thereto.  On or before Closing and the recording
of the Deed, Seller shall cause its affiliate, Mack-Cali Stamford Realty
Associates, L.P., to convey to Seller former parcel B 2-5 on Map 12884
associated with 650 West Avenue;

 

(b)                                 A blanket assignment and bill of sale in the
form attached hereto as Exhibit D (the “Bill of Sale”), duly executed by Seller,
assigning and conveying to Purchaser title to the Personal Property;

 

(c)                                  A counterpart original of an assignment and
assumption of Seller’s interest, as lessor, in the Leases, Security Deposits and
Leasing Commission Agreements in the form attached hereto as Exhibit C (the
“Assignment of Lease Obligations”), duly executed by Seller, conveying and
assigning to Purchaser all of Seller’s right, title and interest, as lessor, in
and to the Leases, Security Deposits and Leasing Commission Agreements;

 

(d)                                 A counterpart original of an assignment and
assumption of all of Seller’s right, title and interest in and to the Service
Contracts, but only to the extent that same are assignable, and, to the extent
assignable,  the Licenses and Permits in the form attached hereto as Exhibit B
(the “Assignment of Service Contracts”), duly executed by Seller, conveying and
assigning to Purchaser all of Seller’s right, title, and interest, if any, in
and to the assignable Service Contracts and Licenses and Permits; provided,
however, if any such assignment is subject to the re-issuance by the vendor of a
replacement contract or warranty in favor of Purchaser, or confirmation that the
vendor is recognizing or approving such assignment, then Seller shall be
permitted to deliver such reissued contract or warranty or such confirmation
after Closing in order that the contract or warranty may continue to run in
favor of Seller until Closing;

 

(e)                                  Intentionally Omitted.

 

(f)                                   A counterpart original of an assignment
and assumption of all of the Seller’s rights, obligations and duties under the
Maintenance Declaration, in the form attached hereto as Exhibit K (the
“Assignment of Maintenance Declaration”);

 

(g)                                  The Tenant Notice Letters, duly executed by
Seller;

 

(h)                                 The Service Contract Termination Notices,
duly executed by Seller;

 

(i)                                     Evidence reasonably satisfactory to
Purchaser and Title Company that the person executing the documents delivered by
Seller pursuant to this Section 10.3 on behalf of Seller has full right, power,
and authority to do so;

 

(j)                                    A certificate in the form attached hereto
as Exhibit I (“Certificate as to Foreign Status”) certifying that Seller is not
a “foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;

 

(k)                                 A certificate, dated as of the date of
Closing (the “Bring-Down Certificate”), stating that the representations and
warranties of Seller contained in Section 8.1 are true and correct in all
material respects as of the Closing Date (with appropriate modifications to
reflect any changes therein permitted by this Agreement) or identifying any
representation or warranty which no longer is true and correct and explaining
the state of facts giving rise to the change.  In no event shall Seller be
liable to

 

35

--------------------------------------------------------------------------------



 

Purchaser for, or be deemed to be in default hereunder, if any representation or
warranty is no longer true and correct in all material respects (or, if
applicable, in all respects), except such change with respect to Seller’s
representations and warranties pursuant to Sections 8.1(a), (b), (c), (e), (n),
(o) and (q), unless such change results (x) from or causes a breach of an
independent express obligation or covenant of Seller under this Agreement or
(y) from a material breach of any representation or warranty of Seller when made
pursuant to this Agreement, in which event the provisions of Section 13.1 below
shall apply. If such change does not (1) constitute or cause a breach of an
independent express obligation or covenant of Seller under this Agreement, or
(2) result from a breach of any representation or warranty of Seller when made
by Seller pursuant to this Agreement, then, solely with respect to the
post-Closing obligations and liabilities of Seller under this Agreement,
Seller’s representations and warranties set forth in this Agreement shall be
deemed to have been modified as of Closing by all statements made in the
Bring-Down Certificate;

 

(l)                                     The Lease Schedule, updated to show any
changes, dated as of no more than five (5) Business Days prior to the Closing
Date and an accounts receivable report with respect to the Property, dated no
earlier than five (5) Business Days prior to Closing;

 

(m)                             Such executed transfer tax forms and such other
documents as may be reasonably necessary or appropriate to effect the
consummation of the transaction which is the subject of this Agreement,
including, but not limited to, the City of Stamford transfer tax form, as
applicable;

 

(n)                                 Intentionally Omitted.

 

(o)                                 Intentionally Omitted;

 

(p)                                 A written resignation, effective as of
Closing, of any members and/or officers of the board of the Association,
affiliated with Seller or any Seller Affiliate, if any;

 

(q)                                 An Owner’s affidavit with respect to all the
Real Property for the benefit of the Title Company, substantially in the form
attached hereto as Exhibit L;

 

(r)                                    the Tenant Estoppels as required as a
condition to close pursuant to Section 7.2;

 

(s)                                   The ROFO (RM) Affidavit, duly executed by
Seller;

 

(t)                                    Evidence of the termination of
(x) Seller’s existing property management agreements for the Properties and
(ii) any other agreement with respect to any Property entered into with any
Seller’s Affiliate, including, without limitation, any construction, leasing,
development or other similar agreements;

 

(u)                                 A counterpart of the Closing Statement, duly
executed by Seller;

 

(v)                                 Intentionally Omitted;

 

(w)                               Transfer Act Certification(s), if any, in
accordance with Section 5.5;

 

(x)                                 Intentionally Omitted;

 

(y)                                 A Seller estoppel, in the commercially
reasonable form to be agreed to by Seller and Purchaser prior to expiration of
the Evaluation Period, pursuant to which Seller certifies that it is not in
default of its obligations under the Association Documents.  Notwithstanding the
foregoing, and in lieu of such Seller estoppel, and not as a condition to
Closing, Seller shall use commercially reasonable efforts to obtain such an
estoppel from the Association with respect to the Association Documents; and

 

36

--------------------------------------------------------------------------------



 

(z)                                  A counterpart original of the Environmental
Agreement(s), duly executed by Seller;

 

(aa)                          A counterpart original of the Access Agreement(s),
duly executed by Seller;

 

(bb)                          Such other documents as may be reasonably
necessary or appropriate to effect the consummation of the transaction which is
the subject of this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement).

 

Immediately after the Closing, Seller shall make available to Purchaser for pick
up by Purchaser at Seller’s location where the same are presently located, to
the extent in Seller’s or its property manager’s possession or control, all
original (or, to the extent not available, copies of) Leases, Lease files,
maintenance records, warranties, Service Contracts, Licenses and Permits, plans
and specifications, certificates of occupancy, keys and other items pertaining
to the Property which are being conveyed to Purchaser hereunder.

 

Section 10.4                            Prorations.

 

(a)                                 Seller and Purchaser agree to adjust, as of
11:59 p.m. on the day preceding the Closing Date (the “Proration Time”), the
following (collectively, the “Proration Items”):

 

(i)                                     Rental, in accordance with
Section 10.4(b) below.

 

(ii)                                  Cash Security Deposits and any prepaid
rents, together with interest required to be paid thereon.  The amount of any
cash Security Deposits held by Seller under Leases shall be credited against the
Purchase Price (and Seller shall be entitled to retain such cash security
deposits), and any Security Deposits in the form of letters of credit
(collectively, the “Letters of Credit”) shall be transferred to Purchaser as set
forth below.  Within three (3) Business Days after the Closing Date, Seller
shall (1) deliver to the issuers of the Letters of Credit the required transfer
documents in order for the issuers to process a change in the beneficiary and
pay (or cause the Tenant to pay) any required transfer fee, with copies provided
to Purchaser, or (2) if a Letter of Credit is not transferrable by its terms,
insert in the Tenant Notice Letter  to the respective Tenant demanding such
Tenant to either deliver a replacement cash or letter of credit security deposit
to Purchaser for the requisite security deposit pursuant to the terms and
conditions of the applicable Lease, and Seller shall return such Letter of
Credit to the issuer at such time Purchaser confirms to Seller that such
replacement cash or letter of credit security deposit was delivered to
Purchaser.  To the extent a required transfer fee for which a Tenant is
responsible under its Lease is paid by Seller, Purchaser shall bill the Tenant
and use commercially reasonable efforts to seek to collect such amounts on
behalf of Seller after Closing; it being understood and agreed that Purchaser
shall have no obligation to commence any legal action against any Tenant. To the
extent that any Letter of Credit is not transferred to Purchaser at Closing, or
the documents delivered to effect such transfer are not accepted by the issuer
thereof, Seller shall, at Purchaser’s request and with Purchaser’s cooperation,
reasonably cooperate with Purchaser as Purchaser shall reasonably request to
effect such transfer. For any Letter of Credit to be transferred after Closing,
until such transfer is effected: (A) at Purchaser’s instruction upon a Tenant
default, Seller will draw upon the Letter of Credit and pay the proceeds to
Purchaser; and (B) under no circumstances will Seller draw upon the Letter of
Credit without written authorization from Purchaser. Seller agrees that after
the expiration of the Evaluation Period it will not pursue any eviction action
or initiate any litigation against any Tenants

 

37

--------------------------------------------------------------------------------



 

or apply or draw on any Security Deposits of any Tenants against the payment of
rent or other default of a Tenant; provided that Seller shall give prompt notice
to Purchaser for any such application or draw of Security Deposits prior to the
expiration of the Evaluation Period.  Seller’s and Purchaser’s obligations under
this Section 10.4(a)(ii) shall survive Closing.

 

(iii)                               Reserved.

 

(iv)                              Utility charges payable by Seller, including,
without limitation, electricity, water charges and sewer charges.  If there are
meters on the Real Property, Seller will cause readings of all said meters to be
performed not more than five (5) days prior to the Closing Date, and a per diem
adjustment shall be made for the days between the meter reading date and the
Closing Date based on the most recent meter reading.  Final readings and final
billings for utilities will be made if possible as of the Closing Date, in which
event no proration will be made at the Closing with respect to utility bills. 
Seller will be entitled to all deposits presently in effect with the utility
providers, and Purchaser will be obligated to make its own arrangements for any
deposits with the utility providers.

 

(v)                                 Real property taxes and other governmental
impositions levied against the Real Property and/or Improvements (including
without limitation the Stamford Water Pollution Control Authority or other
governmental utility charges that are not calculated according to usage), on the
basis of the fiscal period on account of which each such imposition was levied.
If the Closing Date shall occur before the tax rate is fixed, the apportionment
of real estate taxes and assessments shall be upon the basis of the tax rate for
the preceding year applied to the latest assessed valuation. If, subsequent to
the Closing Date, real estate taxes and assessments (by reason of change in
either assessment or rate or for any other reason other than as a result of the
final determination or settlement of any tax appeal) for the Real Property
and/or Improvements should be determined to be higher or lower than those that
are apportioned, a new computation shall be made, and Seller agrees to pay
Purchaser any increase shown by such recomputation and vice versa; provided,
however, that if any increase in the assessed value of the Real Property and/or
Improvements results from improvements made to the Property by Purchaser, then
Purchaser shall be solely responsible for any increase in taxes attributable
thereto. With respect to tax appeals, any tax refunds or credits attributable to
tax years prior to the tax year in which the Closing occurs shall belong solely
to Seller, regardless of whether such refunds are paid or credits are given
before or after Closing.  Any tax refunds or credits attributable to the tax
year in which the Closing occurs shall be apportioned between Seller and
Purchaser based on their respective periods of ownership in such tax year, but
only after giving effect to any tax exemption that may otherwise be available to
Purchaser post-Closing.  For example, if the Purchaser is totally exempt from
the payment of real estate taxes post-Closing, then Purchaser would not share in
any portion of the refund or credit.  If, however, the Purchaser is only
partially exempt, then the apportionment shall be based on each party’s
respective percentage of the total real estate tax obligations of the Property
for such tax year.  The expenses of any tax appeals  for the period in which the
Closing occurs shall be apportioned between the parties in the same manner as
the refunds and/or credits.  The provisions of this Section 10.4(a)(v) shall
survive the Closing.

 

(vi)                              The value of fuel stored at the Real Property,
at Seller’s most recent cost, including taxes, on the basis of a reading made
within ten (10) days prior to the Closing by Seller’s supplier.

 

38

--------------------------------------------------------------------------------



 

(vii)                           Reserved.

 

(viii)                        Reserved.

 

(ix)                              Charges, assessments and fees due and payable,
if any, pursuant to the Association Documents for the month in which the Closing
occurs.

 

(x)                                 Amounts payable under the Service
Contracts.  For avoidance of doubt, Purchaser shall be responsible for amounts
payable during any post-Closing “tail period” under any Service Contracts which
are being terminated by a Service Contract Termination Notice.

 

(xi)                              If at the time of Closing, the Real Property
is affected by an assessment or assessments that are or may become payable in
installments, the assessments payable on the date of or after Closing shall be
payable by Purchaser, and the assessments payable prior to Closing shall be paid
by Seller at or prior to Closing and any such payments by Seller or Purchaser
shall be apportioned at Closing based on the customary rules and protocols of
the location of each Property.

 

(xii)                           Such other items that are customarily prorated
in transactions of this nature shall be ratably prorated in accordance with the
customary rules and protocols of the location of each Property.

 

Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser and Escrow Agent for review prior to the Closing Date
(the “Preliminary Closing Statement”).  The Preliminary Closing Statement, once
finalized, shall be signed by Purchaser, Seller and Escrow Agent, and shall be
the “Closing Statement” for the transaction.  The Closing Statement may be
delivered electronically.  The prorations shall be paid at Closing by Purchaser
to Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing.  If the actual amounts of the Proration Items are not
known as of the Closing Date, the prorations will be made at Closing on the
basis of the best evidence then available; thereafter, when actual figures are
received, re-prorations will be made on the basis of the actual figures, and a
final cash settlement will be made between Seller and Purchaser.  No prorations
will be made in relation to insurance premiums, and Seller’s insurance policies
will not be assigned to Purchaser.  The provisions of this Section 10.4(a) will
survive the Closing for twelve (12) months; provided, however, that the
provisions of Section 10.4(a)(v) shall survive until the date that is thirty
(30) days following Purchaser’s receipt of the final tax bill or the resolution
of any tax appeal, whichever is later, with respect to each Property.

 

(b)                                 Purchaser will receive a credit on the
Closing Statement for the prorated amount (as of the Proration Time) of all
Rental previously paid to or collected by Seller and attributable to any period
following the Proration Time.  After the Closing, Seller will cause to be paid
or turned over to Purchaser all Rental, if any, received by Seller after Closing
and Purchaser shall apply such Rental as set forth below.  “Rental” as used
herein includes fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proration share of building
operation and maintenance costs and expenses as provided for under the Lease, to
the extent the same exceeds any expense stop specified in such Lease),
retroactive rentals, all administrative charges, utility charges, tenant or real
property association dues, storage rentals, special event proceeds, temporary
rents, vending machine receipts and other sums and charges payable by Tenants
under the Leases or from other occupants or users of the Property.  Rental is
“Delinquent” when it was due prior to the Closing Date,

 

39

--------------------------------------------------------------------------------



 

and payment thereof has not been made on or before the Proration Time. 
Delinquent Rental will not be prorated.  Purchaser agrees to use good faith
collection procedures during the first twelve (12) full calendar months after
Closing with respect to the collection of any Delinquent Rental, but Purchaser
will have no liability for the failure to collect any such amounts and will not
be required to pursue legal action to enforce collection of any such amounts
owed to Seller by any Tenant.  All sums collected by Purchaser from and after
Closing from Seller and/or each Tenant in respect of Delinquent Rental,
Operating Expenses, or tenant billings for work orders, special items performed
or provided at the request of a Tenant or other specific services, will be
applied (i) first, to amounts which are then due and payable in connection with
the month in which the Closing occurred, (ii) second, to amounts which are then
due and payable in connection with the month or months following Closing, and
(iii) third, to amounts which are then due and payable in connection with the
month or months preceding Closing.  Any sums due Seller will be promptly
remitted to Seller. Seller reserves the right to bill and collect from Tenants
any Delinquent Rental for periods prior to Closing, but may not pursue any
eviction actions or initiate any litigation in pursuit of such Delinquent
Rents.  The provisions of this Section 10.4(b) will survive the Closing for
twelve (12) months, except that the preceding sentence of this
Section 10.4(b) shall survive Closing without such 12-month limitation.

 

(c)                                  At the Closing, Seller shall deliver to
Purchaser a list of additional rent, however characterized, under each Lease,
including without limitation, real estate taxes, electrical charges, utility
costs and operating expenses (collectively, “Operating Expenses”) billed to
Tenants for the calendar year in which the Closing occurs (both on a monthly
basis and in the aggregate), the basis on which the monthly amounts are being
billed and the amounts incurred by Seller on account of the components of
Operating Expenses for such calendar year.  Upon the reconciliation by Purchaser
of the Operating Expenses billed to Tenants, and the amounts actually incurred
for such calendar year, Seller and Purchaser shall be liable for overpayments of
Operating Expenses, and shall be entitled to payments from Tenants, as the case
may be, on a pro-rata basis based upon each party’s period of ownership during
such calendar year.  Seller reserves the right to bill and collect from any
Tenant directly for any Operating Expenses relating to any calendar year
preceding the calendar year in which Closing occurs, but may not pursue any
eviction actions or initiate any litigation in pursuit of such Operating
Expenses.  The provisions of this Section 10.4(c) will survive the Closing for
fifteen (15) months, except that the preceding sentence of this
Section 10.4(c) shall survive Closing without such 15-month limitation.

 

(d)                                 With respect to specific tenant billings for
work orders, special items performed or provided at the request of a Tenant or
other specific services, which are collected by Purchaser after the Closing Date
but relate to the foregoing specific services rendered by Seller prior to the
Proration Time, then notwithstanding anything to the contrary contained herein,
Purchaser shall cause amounts collected from such Tenant which are specifically
earmarked to be payment for such specific services to be paid to Seller on
account thereof.  The provisions of this Section 10.4(d) shall survive Closing.

 

(e)                                  Notwithstanding any provision of this
Section 10.4 to the contrary, subject to Closing hereunder, Purchaser will be
solely responsible for any leasing commissions, tenant improvement costs or
other expenditures (collectively, “New Leasing Costs”) that are or will be
incurred in connection with any (i) Lease and/or Lease amendments, renewals
and/or expansions entered into during (or, if pursuant to an option, exercised
during) the period commencing on January 1, 2019 and ending on the day
immediately prior to the Effective Date, (ii) Lease amendments, renewals and/or
expansions entered into on or after the Effective Date in accordance with
Section 7.1 above, or, if pursuant to an option, exercised on or after the
Effective Date, and/or (iii) new leases entered into on or after the Effective
Date in accordance with Section 7.1 above.  Purchaser will pay to Seller at
Closing, in addition to the Purchase Price, an amount equal to any New Leasing
Costs paid by Seller.  In addition, Purchaser shall be solely responsible for
any free rent, rent credit(s) and/or rent abatement(s) (1) for periods on and
after the Closing provided in any Leases in existence as of the Effective Date,
and (2) provided in any Leases, entered into by Seller, and approved by
Purchaser, on or after the Effective Date in accordance with Section 7.1 of this
Agreement.  Seller shall be solely responsible for and agrees to pay or
discharge at or

 

40

--------------------------------------------------------------------------------



 

prior to Closing, or give Purchaser a credit against the Purchase Price, for any
unpaid leasing commissions (including, without limitation, those payable to any
Seller Affiliate or third party leasing broker or representative), tenant
improvement costs, or other landlord expenditures relating to the current term
of Leases (as opposed to any future extension terms) entered into on or prior to
the December 31, 2018.  At Closing, the parties will equitably adjust based on
projected total costs and the amounts paid by Seller as of the Closing, with a
true-up post-Closing. Schedule 10.4(e) provides an initial allocation of Seller
and Purchaser responsibility for tenant improvement costs and leasing
commissions included within New Leasing Costs, subject to final allocation
pursuant to the Closing Statement by Seller and Purchaser prior to the Closing. 
The provisions of this Section 10.4(e) shall survive Closing.

 

(f)            With respect to any Lease terminations exercised by a Tenant
after December 31, 2018 in accordance with the terms and conditions of its
Lease, Purchaser shall be entitled to receive any lease termination or similar
payments received by Seller after December 31, 2018.  To the extent any such
payment is received by Seller prior to Closing, Purchaser shall be granted a
Purchase Price credit in the amount of such payment at Closing.

 

Section 10.5         Costs of Title Company and Closing Costs.  Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

 

(a)           Seller shall pay (i) Seller’s attorney’s fees; (ii) one-half (1/2)
of any escrow fees; (iii) all realty transfer fees and taxes; and (iv) the cost
of discharging any liens or Title Objections that Seller is obligated to, or has
agreed to, discharge pursuant to the terms and conditions of this Agreement.

 

(b)           Purchaser shall pay (i) Purchaser’s attorney’s fees; (ii) the
costs of Purchaser’s due diligence investigations with respect to the Property,
including but not limited to the cost of the Updated Survey; (iii) the costs of
recording the Deed and all other documents, except for discharges of any liens
that Seller is obligated to, or has agreed to, discharge pursuant to the terms
and conditions of this Agreement; (iv) all premiums and other costs in
connection with obtaining the Title Policy, any mortgagee title insurance policy
that Purchaser desires to obtain (the “Mortgagee Title Policy”) and any
additional coverage or endorsements or deletions (including, without limitation,
the deletion of the survey exception) to the Title Policy and/or Mortgagee Title
Policy that are desired by Purchaser; (v) if agreed to by Purchaser in advance
in writing to Seller, any and all fees, charges, costs and expenses, including
but not limited to the cost of any work, incurred in connection with
transferring any warranties to Purchaser, provided that, and notwithstanding
anything to the contrary in this Agreement, if Purchaser does not so agree,
Seller does not have any obligation to assign or transfer any applicable
warranties to Purchaser; and  (vi) one-half (1/2) of any escrow fees.

 

(c)           Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.

 

(d)           The provisions of this Section 10.5 shall survive Closing or the
earlier termination of this Agreement.

 

Section 10.6         Post-Closing Delivery of Tenant Notice Letters and Service
Contract Terminations.  Immediately following Closing, Purchaser will deliver to
(i) each Tenant a Tenant Notice Letter, as described in Section 10.2(g), and
(ii) the respective service providers, a Service Contract Termination Notice, as
described in Section 10.2(h).

 

Section 10.7         Like-Kind Exchange.  Purchaser and Seller hereby
acknowledge that either party may now or hereafter desire to enter into a
partially or completely nontaxable exchange or exchanges (a “Section 1031
Exchange”) involving the Property (and/or any one or more of the properties
comprising the Property) under Section 1031 of the Internal Revenue Code of
1986, as amended, and the

 

41

--------------------------------------------------------------------------------



 

Treasury Regulations promulgated thereunder.  In connection therewith, and
notwithstanding anything herein to the contrary, each party consents to the
other party taking any action in furtherance of effectuating a Section 1031
Exchange, including, without limitation, assigning, or causing the assignment
of, this Agreement and all of such other party’s rights hereunder with respect
to any or all of the Property, and/or to convey, transfer or sell any or all of
the Property, to:  (a) a “qualified intermediary” (as defined in Treasury
Regulations Section 1.1031(k)-1(g)(4)(iii)) (a “QI”);  (b) an “exchange
accommodation titleholder” (within the meaning of Revenue Procedure 2000-37,
2000-40 IRB, as may hereafter be amended or revised) (“EAT”);  (c)  one or more
limited liability companies (“LLCs”) that are wholly-owned by an EAT; or  (d) 
one or more LLCs that are wholly-owned by such other party and/or any affiliate
of such other party and thereafter assigning its interest in such LLCs to an
EAT.  Each party agrees to (i) cooperate with the other party in effectuating
the transactions described in (a) through (d), above, (ii) accept conveyance of
any or all of the Property from a QI or an EAT or from any of the LLCs referred
to in (c) or (d), above, and (iii) pay the consideration therefor to a QI or an
EAT or any of the LLCs referred to in (c) or (d), above; provided, however, that
(1) neither party shall be required to delay the Closing or incur any
liabilities or obligations and (2) the requesting party shall pay all costs
associated with such Section 1031 Exchange including reimbursing the
non-requesting party for any costs that it incurs in connection therewith (other
than di minimis expenses relating to reviewing and executing documents required
in connection with the transaction, which shall not be reimbursed); and provided
further that the requesting party shall provide whatever safeguards are
reasonably requested by the non-requesting party, and not inconsistent with the
requesting party’s desire to effectuate a Section 1031 Exchange involving any or
all of the Property, to ensure that all of the requesting party’s obligations
under this Agreement shall be satisfied in accordance with the terms thereof. 
Nothing set forth in this Section shall require Purchaser or an EAT to take
title to any property other than the Property from anyone other than Seller by
direct deed. Purchaser and Seller acknowledge that a Section 1031 Exchange can
only be accomplished on a nontaxable basis with respect to the Real Property and
the Improvements and cannot be accomplished on a nontaxable basis with respect
to the Personal Property.  Purchaser and Seller hereby agree that, between the
date of this Agreement and the Closing Date, Seller and Purchaser will jointly
prepare and agree to a schedule that lists and attributes a value to all of the
Personal Property located at each Real Property that will be included in the
sale of the Property. The respective obligations of Seller and Purchaser under
this Section 10.7 shall survive the Closing and shall not be merged therein.

 

Section 10.8         Specified Post Closing Covenants of Seller.

 

(a)           Intentionally omitted.

 

(b)           Seller shall reimburse Purchaser for out—of-pocket costs, capped
at $200,000.00, incurred by Purchaser to (i) close out any building permits with
respect to the Property which remain open as of Closing, (ii) cure any
outstanding violations with respect to the Property and/or (iii) otherwise
address deficiencies with respect to lack of certificates of occupancy or
similar approvals with respect to the Property.  Notwithstanding anything to the
contrary in this Agreement or the Other PSAs, such $200,000.00 payment cap is an
aggregate amount to be applied with respect to Seller under this Agreement and
the seller under the Other PSAs and may be reached solely under this Agreement
or either of the Other PSAs, or partially under this Agreement and the Other
PSAs.

 

(c)           The provisions of this Section 10.8 will survive the Closing.

 

ARTICLE XI

CASUALTY AND CONDEMNATION

 

Section 11.1         Casualty.  If, prior to the Closing Date, the Property or
any portion thereof is destroyed or damaged by fire or other casualty (a “Damage
Event”), Seller will promptly notify Purchaser of such Damage Event.  If there
is a Material Damage Event with respect to an individual Property, Purchaser
shall have the option, to be exercised within fifteen (15) days after receipt of
notice of

 

42

--------------------------------------------------------------------------------



 

such Material Damage Event, to amend this Agreement to remove the individual
Property that is the subject of the Material Damage Event from this Agreement
and, if necessary, the Scheduled Closing Date shall be automatically extended to
give Purchaser the full fifteen (15) day period to make such election.  If
Purchaser so elects to amend this Agreement, the Purchase Price shall be
accordingly reduced by the Allocation for such individual Property, and the
parties shall enter into an amendment to this Agreement confirming the removal
of such individual Property and the applicable reduction of the Purchase Price. 
“Material Damage Event” with respect to an individual Property means a Damage
Event with respect to such individual Property if: (i) the cost of restoration
or repair exceeds the greater of (x) ten percent (10%) of the Allocation for
such individual Property and (y) $500,000.00; (ii) the Damage Event, including
any abatements of rent for a Major Tenant, is not covered by Seller’s or such
Tenant’s insurance (excluding any deductible paid for by Seller or such Tenant);
(iii) ingress or egress to, the parking for, or the current use and operation of
such individual Property are materially and adversely affected with no viable
alternative available in lieu thereof; (iv) the Damage Event causes any Major
Tenant’s Lease to automatically terminate by its terms or any Major Tenant
terminates its Lease in accordance with its terms because of such Damage Event
or any Major Tenant has not waived in writing any right which it has, if any, to
terminate its Lease because of such Damage Event unless such right is not likely
to arise; or (v) the Damage Event causes any Ground Lease to automatically
terminate by its terms or any ground Lessor terminates any Ground Lease in
accordance with its terms because of such Damage Event or any ground lessor has
not waived in writing any right which it has, if any, to terminate any Ground
Lease because of such Damage Event.  In addition to the foregoing, in the event
that there is a Damage Event or Damage Events with respect to the Property or
any portions thereof, or the “Property” or any portion thereof under either of
the Other PSAs, where the cost of restoration or repairs, in the aggregate,
exceeds twenty percent (20%) of the total Purchase Price under this Agreement
and the Other PSAs (a “Total Damage Event”), Purchaser shall have the option to
be exercised within fifteen (15) days after receipt of notice of any such Damage
Event, to terminate this Agreement in its entirety, and the Closing Date shall
be automatically extended to give Purchaser the full fifteen (15) day period to
make such election.  Upon such termination, the Earnest Money Deposit shall be
returned to Purchaser, whereupon Seller and Purchaser will have no further
rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations.  In the event of a Damage Event which is not
a Material Damage Event or a Total Damage Event, or if Purchaser does not
otherwise elect to remove an individual Property from the terms of this
Agreement with respect to a Material Damage Event or to terminate this Agreement
in the event of a Total Damage Event in accordance with the terms hereof, then
(a) at Closing Seller will assign and turn over to Purchaser Seller’s insurance
proceeds, including, without limitation, business interruption insurance, net of
reasonable collection costs (or if such have not been awarded, all of its right,
title and interest therein) payable with respect to the Damage Event (which
right of Purchaser shall survive Closing), (b) Seller will not be obligated to
repair such damage or destruction, and (c) the parties will proceed to Closing
pursuant to the terms hereof without abatement of the Purchase Price (except for
any reduction thereto by the Allocation of any individual Property that has been
removed from this Agreement), except that Purchaser will receive a credit
against the Purchase Price for any insurance deductible amount.  In the event
Seller elects to perform any work in an effort to make the Property safe and
secure after the Damage Event and to protect the Property from further damage,
Seller will be entitled to deduct its reasonable costs and expenses from any
amount to which Purchaser is entitled under this Section 11.1, which right shall
survive the Closing.  Seller shall not settle any claim with respect to any
destruction, damage, fire or Damage Event concerning the Property or any part
thereof or spend any award or proceeds for repairs or restoration without
obtaining Purchaser’s prior written consent in each case, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

Section 11.2         Condemnation of Property.  If proceedings in eminent domain
are threatened, instituted or concluded with respect to, or if any of the
Authorities prior to the  Closing Date indicates in writing its offer to
purchase, any individual Property or any part thereof, prior to the Closing,
Seller shall notify Purchaser in writing of such fact promptly after obtaining
knowledge thereof.  In the event of any such threatened or actual condemnation
or sale in lieu thereof with respect to any individual Property or any part
thereof,  (i) where the award or the cost of restoration exceeds the greater of
(x) ten percent

 

43

--------------------------------------------------------------------------------



 

(10%) of the Allocation for such individual Property and (y) $500,000.00,
(ii) which materially and adversely affects the ingress or egress to, the
parking for, or the current use and operation of the individual Property with no
viable alternative available in lieu thereof,  (iii) where any Major Tenant’s
Lease automatically terminates by its terms or any Major Tenant terminates its
Lease in accordance with its terms because of such condemnation, or any Major
Tenant has not waived in writing any right which it has, if any, to terminate
its Lease because of such condemnation unless such right is not likely to arise,
or (iv) where any Ground Lease automatically terminates by its terms or the
ground lessor terminates any Ground Lease in accordance with its terms because
of such condemnation or any ground lessor has not waived in writing any right
which it has, if any, to terminate any Ground Lease because of such condemnation
(each, a “Major Taking”), Purchaser will have the option, to be exercised within
fifteen (15) days after receipt of notice of such Major Taking, to amend this
Agreement to remove the individual Property that is the subject of such Major
Taking from the Property and, if necessary, the Scheduled Closing Date shall be
automatically extended to give Purchaser the full fifteen (15) day period to
make such election.  If Purchaser so elects to amend this Agreement, the
Purchase Price shall be accordingly reduced by the Allocation for such
individual Property, and the parties shall enter into an amendment to this
Agreement confirming the removal of such individual Property and the applicable
reduction of the Purchase Price. In the event that either (i) any condemnation
or sale in lieu of condemnation of the Property which is not a Major Taking; or
(ii) Purchaser does not elect to amend this Agreement pursuant to the preceding
sentence, (a) at the Closing Seller will assign and turn over to Purchaser any
and all awards for and/or the proceeds of such condemnation or sale, net of
reasonable collection costs (or if such have not been awarded, all of its right,
title and interest therein), to the extent the same are applicable to the
Property (which right of Purchaser shall survive Closing), (b) Seller will not
be obligated to restore the Property, and (c) the parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price
(except for any reduction thereto by the Allocation of any individual Property
that has been removed from this Agreement).  Unless Purchaser has elected to
amend this Agreement to eliminate an individual Property, Seller shall not
settle any claim with respect to any condemnation, condemnation proceeding or
offer concerning the Property or any part thereof or spend any award for repairs
or restoration without obtaining Purchaser’s prior written consent in each case,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE XII

CONFIDENTIALITY

 

Section 12.1         Confidentiality. Seller and, prior to the Closing,
Purchaser each expressly acknowledge and agree that the transactions
contemplated by this Agreement and the terms, conditions, and negotiations
concerning the same will be held in the strictest confidence by each of them and
will not be disclosed by either of them except to their respective legal
counsel, accountants, consultants, officers, partners, directors, and
shareholders, and in the case of Purchaser, its Permitted Outside Parties, and
except and only to the extent that such disclosure may be necessary for their
respective performances hereunder.  Purchaser further acknowledges and agrees
that, unless and until the Closing occurs, all information obtained by Purchaser
in connection with the Property will not be disclosed by Purchaser to any third
persons, other than Permitted Outside Parties, without the prior written consent
of Seller.  Nothing contained in this Article XII will preclude or limit either
party to this Agreement from disclosing or accessing any information otherwise
deemed confidential under this Article XII in response to lawful process or
subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings with governmental authorities or filings with any
national stock exchange required by reason of the transactions provided for
herein pursuant to advice of counsel, or as may be otherwise required by law.
Nothing in this Article XII will negate, supersede or otherwise affect the
obligations of the parties under the Right of Access and Confidentiality
Agreement or Confidentiality Agreement.  In addition, prior to the Closing, any
release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in a form
approved by Purchaser and Seller and their respective counsel, which approval
shall not be unreasonably withheld, conditioned or delayed.  The provisions of
this Section 12.1 are subject to the Section 12.2.

 

44

--------------------------------------------------------------------------------



 

Section 12.2         Notwithstanding anything to the contrary in Section 12.1,
upon the execution of this Agreement, MCRLP and MCRC shall have the right to
make such public announcements or filings as may be required by (i) the
Securities Act, (ii) the Exchange Act, (iii) the rules and listing standards of
the New York Stock Exchange, Inc., or (iv) any other law of a jurisdiction to
which MCRLP and MCRC are subject.  MCRLP and MCRC also shall have the right to
make such public announcements or filings as they may deem reasonably prudent,
and shall be entitled to make such filings or announcements upon advice of
counsel as may be otherwise be deemed necessary; provided that in all cases,
such filings or announcements shall not include reference to HIG (other than via
attachments of this Agreement or the Other PSAs to an 8-K or other regulatory
filing) and shall be substantially consistent with the Form 8-K (or other
regulatory filing) and related press release which Purchase has approved prior
to expiration of this Agreement.  In this connection, it should be noted that
MCRC has determined that the entry into this Agreement will need to be disclosed
within four (4) Business Days of its execution on a Current Report on Form 8-K
under Item 1.01 thereof and that this Agreement will be filed as an exhibit
thereto or be filed as an exhibit to the MCRC’s next following periodic report
filed pursuant to the Exchange Act.  Purchaser acknowledges receipt and approval
of a draft of such Form 8-K.

 

Section 12.3         The provisions of this Article XII will survive the Closing
or any termination of this Agreement.

 

ARTICLE XIII

REMEDIES

 

Section 13.1         Default by Seller.  In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any failure of the Purchaser’s conditions to close pursuant to Section 9.1,
Purchaser may, as Purchaser’s sole and exclusive remedies, if such condition
failure is not cured within ten (10) Business Days’ after Purchaser’s notice to
Seller expressly setting forth such condition failure, elect by notice to Seller
at any time, but in no event later than twenty (20) Business Days following the
Scheduled Closing Date, any of the following: (a) if such condition failure is
with respect to one or more individual Property(ies) or properties under either
of the Other PSAs which, in the aggregate, have an Allocation of more than
$50,000,000.00, or the entire transaction contemplated by this Agreement,
terminate this Agreement in its entirety in which event (i) Purchaser will
receive from the Escrow Agent the Earnest Money Deposit, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations, and if such
condition failure is under (1) Section 9.1(a) - except due to a failure under
Section 10.3(r), (2) Section 9.1(b) or (3) Section 9.1(c), Seller shall
reimburse Purchaser for Purchaser’s Transaction Costs (which obligation of
Seller shall survive the termination of this Agreement); (b) if such condition
failure is applicable to one or more individual Property(ies) or properties
under either of the Other PSAs which, in the aggregate, have an Allocation of
less than or equal to $50,000,000.00, amend this Agreement to remove one or more
such individual Property(ies) affected by such condition failure and reduce the
Purchase Price by an amount equal to the Allocation for such Property(ies);
(c) enforce specific performance of Seller’s obligation to close the
transactions contemplated hereby in accordance with the terms hereof and to
convey the Property to Purchaser (and Purchaser shall have the right to file a
lis pendens against the Property in connection therewith), it being understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Seller hereunder (for clarification, in
conjunction with its remedy under Section 13.1(c) hereof, Purchaser’s remedy of
specific performance may be pursued with respect to all Properties not removed
from this Agreement pursuant to Section 13.1(b)); or (d) waive such condition
failure (except as prohibited pursuant to Section 9.1, unless agreed to by
Seller) and close the transactions contemplated by this Agreement.  Purchaser
expressly waives its rights to seek damages in the event of Seller’s default
hereunder, except pursuant to this Section 13.1 or in connection with Seller’s
willful failure to close the transactions contemplated hereby or seller under
either of the Other PSAs willfully failing to close thereunder, in either which
case, if specific performance is not available to Purchaser hereunder or
purchaser under the Other PSAs, Purchaser shall have all available remedies
available to Purchaser at law and/or in equity.  Purchaser shall be deemed to

 

45

--------------------------------------------------------------------------------



 

have elected (a) or (b), as applicable, above if Purchaser fails to notify
Seller of its election prior to the date that is twenty (20) Business Days
following the Scheduled Closing Date. Notwithstanding the foregoing, nothing
contained in this Section 13.1 will limit Purchaser’s remedies at law, in equity
or as herein provided in pursuing remedies for a breach by Seller of any of the
Termination Surviving Obligations. Seller and Purchaser agree that any
termination of either of the Other PSAs pursuant to the default by seller
provisions in such Other PSA shall automatically terminate this Agreement
pursuant to the corresponding provisions of this Agreement and Purchaser shall
have the right to pursue its applicable corresponding remedies with respect
thereto.  For the avoidance of doubt, if any representation or warranty of
Seller was true when made but thereafter, prior to Closing, shall no longer be
true in any material respect as a result of circumstances outside of the
reasonable control of Seller, while such change shall be a failure of a
condition to Purchaser’s obligation to close, it shall not be a default by
Seller.

 

Section 13.2         Default by Purchaser.  In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer.  Purchaser and Seller hereby agree that if Purchaser’s default is not
cured within ten (10) Business Days after Seller’s notice to Purchaser expressly
setting forth such default (a) an amount equal to the Earnest Money Deposit is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and
(b) such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser beyond the foregoing notice and cure period resulting in the
failure of consummation of the Closing, whereupon this Agreement will terminate
and Seller and Purchaser will have no further rights or obligations hereunder,
except with respect to the Termination Surviving Obligations.  The payment of
such amount as liquidated damages is not intended as a forfeiture or penalty but
is intended to constitute liquidated damages to Seller. Notwithstanding the
foregoing, nothing contained herein will limit Seller’s remedies at law, in
equity or as herein provided in the event of a breach by Purchaser of any of the
Termination Surviving Obligations. Seller and Purchaser agree that any
termination of either of the Other PSAs pursuant to the default by purchaser
provisions in such Other PSA shall automatically terminate this Agreement.  
Notwithstanding anything herein to the contrary, Purchaser shall have the right
to cure any and all Purchaser defaults by delivering all of Purchaser’s closing
deliverables under and in accordance with Section 10.2 of this Agreement and
otherwise being ready, willing and able to close the transactions contemplated
by this Agreement on the Scheduled Closing Date.

 

ARTICLE XIV

NOTICES

 

Section 14.1         Notices.

 

(a)           Except to the extent expressly provided to the contrary elsewhere
in this Agreement, all notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by e-mail (provided that
such e-mail is identified as an official notice pursuant to this Section 14.1),
sent to the intended addressee at the addresses or e-mail address set forth
below, or to such other addresses or e-mail address or to the attention of such
other persons as the addressee will have designated by written notice sent in
accordance herewith. Unless changed in accordance with the preceding sentence,
the addresses for notices given pursuant to this Agreement will be as follows:

 

If to Purchaser:

RMC Acquisition Entity, LLC

 

c/o Robert Martin Company, LLC

 

100 Clearbrook Road

 

46

--------------------------------------------------------------------------------



 

 

Elmsford, NY 10523

 

Attn.: Timothy Jones

 

(914) 593-7915 (tele.)

 

E-mail: TJones@rmcdev.com

 

with a copy to:

Cohn Birnbaum & Shea P.C.

 

100 Pearl Street — 12th Floor

 

Hartford, CT 06103

 

Attn.: Richard J. Shea, Jr.

 

(860) 493-2230 (tele.)

 

E-mail: rshea@cbshealaw.com

 

with a copy to:

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attn: Christopher L. Hartmann, P.C.

 

(212) 446-4730 (tele.)

 

E-mail: christopher.hartmann@kirkland.com

 

If to Seller:

c/o Mack-Cali Realty Corporation

 

Harborside 3

 

210 Hudson Street,

 

Suite 400

 

Jersey City, NJ 07311

 

Attn.: Mr. Ricardo Cardoso

 

(732) 590-1048 (tele.)

 

E-mail: Rcardoso@mack-cali.com

 

with a copy to:

Gary T. Wagner, Esq.

 

at the same address

 

(732) 590-1516 (tele.)

 

E-mail: Gwagner@mack-cali.com

 

With a copy to

Lawrence J. Reiss, Esq.

 

c/o Mack-Cali Realty Corporation

 

100 Clearbrook Road

 

Elmsford, New York 10523

 

(914) 593-7908 (tele.)

 

E-mail: Lreiss@mack-cali.com

 

And with a copy to

Seyfarth Shaw LLP

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention: Miles M. Borden, Esq.

 

(212) 218-5266 (tele.)

 

E-mail: mborden@seyfarth.com

 

If to Escrow Agent:

First American Title Insurance Company

 

National Commercial Services

 

666 Third Avenue, 5th Floor,

 

New York, NY 10017

 

Attn: Anthony Moretta

 

(212) 850-0618 (tele.)

 

47

--------------------------------------------------------------------------------



 

 

E-mail: amoretta@firstam.com

 

(b)           Notices given by (i) overnight delivery service as aforesaid shall
be deemed received and effective on the first Business Day following such
dispatch and (ii) e-mail as aforesaid shall be deemed given at the time and on
the date of the e-mail provided same is sent prior to 6:00 p.m. Eastern Time on
a Business Day (if sent later, then notice shall be deemed given on the next
Business Day).  Notices may be given by counsel for the parties described above,
and such notices shall be deemed given by said party for all purposes hereunder.

 

ARTICLE XV

ASSIGNMENT

 

Section 15.1         Assignment: Binding Effect.  Purchaser shall not have the
right to assign this Agreement, except as expressly provided herein. Purchaser
may assign all or any portion of this Agreement, upon written notice to Seller
given not less than ten (10) Business Days prior to the Closing Date,
identifying the assignee or assignees, (i) (a) to any entity or entities in
which RMC and/or direct or indirect equity holders in RMC owns or holds a direct
or indirect economic interest of at least ten percent (10%) or (b) to a joint
venture entity between one or more Purchaser’s Affiliates and an entity owned
and/or controlled, directly or indirectly, by HIG or any affiliate of HIG (each
such entity described in the foregoing clause (i)(a) or (i)(b), a “Permitted
Assignee”), (ii) to one or more entities created and wholly owned by Purchaser
or a Permitted Assignee to acquire the Property, and/or (iii) pursuant to the
terms of Section 10.7 hereof. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto, and in no event (including an assignment of this Agreement)
shall Purchaser named hereunder be relieved or released from its obligations
hereunder. Subject to the terms of Section 10.7, Seller shall not have the right
to assign this Agreement or its rights or obligations hereunder, without first
obtaining the written consent of Purchaser in its sole and absolute discretion.

 

ARTICLE XVI

BROKERAGE

 

Section 16.1         Brokers.  If the Closing occurs, Seller agrees to pay to
Holiday Fenoglio Fowler, L.P.  (the “Broker”) a brokerage commission pursuant to
a separate agreement by and between Seller and Broker.  Purchaser and Seller
represent that they have not dealt with any brokers, finders or salesmen in
connection with this transaction other than Broker, and agree to indemnify,
defend and hold each other harmless from and against any and all loss, cost,
damage, liability or expense, including reasonable attorneys’ fees, which either
party may sustain, incur or be exposed to by reason of any claim for fees or
commissions made through the other party or its affiliates.  The provisions of
this Article XVI will survive any Closing or termination of this Agreement.

 

ARTICLE XVII

ESCROW AGENT

 

Section 17.1         Escrow.

 

(a)           Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest-bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder.  The
Earnest Money Deposit is, except as otherwise provided in this Agreement,
non-refundable to Purchaser and shall be credited against the Purchase Price at
the Closing.  All interest earned on the Earnest Money Deposit shall become part
of the Earnest Money Deposit and shall paid to the party entitled to the Earnest
Money Deposit pursuant to the terms of this Agreement. In the event this
Agreement is terminated for any other reason, then the Earnest Money Deposit
will be disbursed by the

 

48

--------------------------------------------------------------------------------



 

Escrow Agent to the party entitled thereto pursuant to the applicable terms and
provisions of this Agreement. In the event the Closing occurs, the Earnest Money
Deposit will be released to Seller, and Purchaser shall receive a credit against
the Purchase Price in the amount of the Earnest Money Deposit. Escrow Agent
shall not release the Earnest Money Deposit to either party until Escrow Agent
has been requested in writing by Seller or Purchaser to release the Earnest
Money Deposit and has given the other party written notice of such request and
five (5) Business Days thereafter to dispute, or consent to, the release of the
Earnest Money Deposit. Purchaser represents that its tax identification number,
for purposes of reporting the interest earnings, is 46-2953085.   Seller
represents that it is a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii) (“Disregarded Entity”).  Mack-Cali Realty, L.P.
(“Owner”) is the direct owner of Seller and is not a Disregarded Entity. Seller
represents that Owner’s tax identification number, for purposes of reporting the
interest earnings, is 22-3315804.

 

(b)           Escrow Agent shall not be liable to any party for any act or
omission, except for Escrow Agent’s bad faith, gross negligence, willful
misconduct or beach of this Agreement, and the parties agree to indemnify Escrow
Agent and hold Escrow Agent harmless from any and all claims, damages, losses or
expenses arising in connection herewith, except to the extent arising from
Escrow Agent’s bad faith, gross negligence, willful misconduct or breach of this
Agreement.  The parties acknowledge that Escrow Agent is acting solely as
stakeholder for their mutual convenience.  In the event Escrow Agent receives
written notice of a dispute between the parties with respect to the Earnest
Money Deposit, Escrow Agent shall not release and deliver the Earnest Money
Deposit to either party but may either (i) continue to hold the Earnest Money
Deposit until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Earnest Money Deposit with the clerk of any court of competent
jurisdiction if such dispute is not resolved within ninety (90) days of notice
thereof.  Upon such deposit, Escrow Agent will be released from all further
duties and responsibilities hereunder. Escrow Agent shall have the right to
consult with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the reasonable advice of such counsel.

 

(c)           Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against it with respect to the Earnest Money Deposit,
the Property or the subject matter of this Agreement unless requested to do so
by Purchaser or Seller and unless Escrow Agent is indemnified to its
satisfaction against the cost and expense of such defense.  Escrow Agent shall
not be required to institute legal proceedings of any kind and shall have no
responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement.  Escrow Agent shall be fully protected in acting in good
faith in accordance with any written instructions given to it hereunder and
believed by it in good faith to have been signed by the proper parties.

 

(d)           Escrow Agent acknowledges and agrees to the terms and provisions
of Article IV of this Agreement.

 

(e)           The provisions of this Article XVII shall survive Closing or the
earlier termination of this Agreement.

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1         Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein.  No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

 

49

--------------------------------------------------------------------------------



 

Section 18.2         Recovery of Certain Fees.  In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’ fees and costs
resulting therefrom. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photocopying, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding. 
The provisions of this Section 18.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.

 

Section 18.3         Construction.  Headings at the beginning of each
Article and Section are solely for the convenience of the parties and are not a
part of this Agreement.  Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa.  This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same.  All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement.  In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.  If more than one entity executes this Agreement as
Purchaser, then each of the entities constituting Purchaser shall be jointly and
severally liable for the obligations of all such entities hereunder. If more
than one entity executes this Agreement as Seller, then each of the entities
constituting Seller shall be jointly and severally liable for the obligations of
all such entities hereunder.

 

Section 18.4         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include a signature for each
party contemplated to sign this Agreement, will constitute a complete and fully
executed Agreement.  All such fully executed counterparts will collectively
constitute a single agreement.  The delivery of a copy of an executed
counterpart of this Agreement via electronic means, such as e-mail, PDF, or
facsimile, shall be as legally binding on the party so delivering same as the
delivery of a counterpart bearing an original signature.

 

Section 18.5         Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

Section 18.6         Entire Agreement.  This Agreement, the Other PSAs, the
Confidentiality Agreement and the Right of Access and Confidentiality Agreement
are the final expression of, and contain the entire agreement between, the
parties with respect to the subject matter hereof, and supersedes all prior
understandings with respect thereto.  This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument, signed by the party to be charged or by
its agent duly authorized in writing, or except as otherwise expressly permitted
herein.

 

Section 18.7         Governing Law.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT.  SELLER
AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE

 

50

--------------------------------------------------------------------------------



 

JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF CONNECTICUT
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE
OF CONNECTICUT.

 

Section 18.8         No Recording.  Subject to Section 13.1 with respect to
Purchaser’s right to file a lis pendens with respect to the Property, the
parties hereto agree that neither this Agreement nor any affidavit or memorandum
concerning it will be recorded, and any recording of this Agreement or any such
affidavit or memorandum by Purchaser or Seller will be deemed a material default
by (as applicable) Purchaser or Seller hereunder.

 

Section 18.9         Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

 

Section 18.10       Exhibits.  The following sets forth a list of Exhibits to
the Agreement:

 

Exhibit A-1

 

Legal Description of 419 and 650 West Avenue Real Property

Exhibit A-2

 

Legal Description of 500 West Avenue Real Property

Exhibit A-3

 

Legal Description of 550 West Avenue Real Property

Exhibit A-4

 

Legal Description of 600 West Avenue Real Property

Exhibit B -

 

Assignment of Service Contracts

Exhibit C -

 

Assignment of Lease Obligations

Exhibit D -

 

Bill of Sale

Exhibit D-1 -

 

Intentionally omitted

Exhibit E -

 

Intentionally omitted

Exhibit F -

 

Service Contracts

Exhibit G -

 

Lease Schedule

Exhibit H -

 

Tenant Estoppel

Exhibit I -

 

Certificate as to Foreign Status

Exhibit J -

 

Leasing Commission Agreements

Exhibit K -

 

Assignment of Maintenance Declaration

Exhibit L -

 

Deed

Exhibit M -

 

Owner’s Affidavit

Exhibit N -

 

Intentionally omitted

Exhibit O -

 

HIG Wire Instructions

Exhibit P -

 

Major Tenant and SNDA Tenant

Exhibit Q -

 

ROFO (RM) Affidavit

Exhibit R -

 

SNDA

Exhibit S -

 

Environmental Agreement

Exhibit T -

 

Access Agreement

Schedule 3.1 -

 

Purchase Price Allocation

Schedule 7.5 -

 

ROFO (RM) Party

Schedule 8.1 -

 

Exceptions to Seller’s Representations and Warranties

Schedule 8.1(r)

 

Accounts Receivable Aging Report

Schedule 10.4(e) -

 

Tenant Improvement Costs and Leasing Commissions

 

Section 18.11       No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.

 

51

--------------------------------------------------------------------------------



 

Section 18.12       Limitations on Benefits.  It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser, any
Permitted Assignee, Seller and Seller’s Affiliates and their permitted
successors and assigns is or shall be entitled to bring any action to enforce
any provision of this Agreement against any of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser, any
Permitted Assignee, Seller and Seller’s Affiliates or their respective
successors and assigns as permitted hereunder.  Except as set forth in this
Section 18.12, nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.

 

Section 18.13       Discharge of Obligations.  Subject to Section 18.14, the
acceptance of the Deed by Purchaser shall be deemed to be a full performance and
discharge of every representation and warranty made by Seller herein and every
agreement and obligation on the part of Seller to be performed pursuant to the
provisions of this Agreement, in each case except those which are herein
specifically stated to survive the Closing.

 

Section 18.14       Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

 

Section 18.15       Other PSAs.

 

(a)           The Closing under this Agreement and the closings under the Other
PSAs shall occur simultaneously and the closings under this Agreement and the
Other PSAs are each conditioned upon closing under the other;

 

(b)           A default by Seller under this Agreement shall be a default by the
seller under the Other PSAs, and a default by the seller under either of the
Other PSAs shall be a default by Seller under this Agreement, and, in either
case, entitling Purchaser under this Agreement and purchaser under the Other
PSAs, as applicable, to its specified remedies for a Seller default under this
Agreement and a seller default under the Other PSAs; provided that such
Purchaser and purchaser must pursue the same such remedy under this Agreement
and the Other PSAs;

 

(c)           A default by Purchaser under this Agreement shall be a default by
purchaser under the Other PSAs, and a default by purchaser under either of the
Other PSAs shall be a default by Purchaser under this Agreement, and, in either
case, entitling Seller under this Agreement and seller under the Other PSAs, as
applicable, to its specified remedies for a Purchaser default under this
Agreement and a purchaser default under the Other PSAs; provided that such
Seller and seller must pursue the same such remedy under this Agreement and the
Other PSAs;

 

(d)           In the event that Seller or Purchaser under this Agreement or
seller or purchaser under either of the Other PSAs exercises any right to extend
the Scheduled Closing Date or any other time period thereunder, then such right
shall also be automatically exercised under the other agreements; and

 

(e)           In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason, then the other agreement shall
also automatically terminate.

 

(f)            In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason and any of such agreements are
reinstated or a termination notice thereunder becomes null and void, then the
other agreements shall also automatically be reinstated or the termination
notice thereunder shall also become null and void.

 

52

--------------------------------------------------------------------------------



 

Section 18.16       Non-Solicitation. In consideration of Purchaser entering
into this Agreement, and to induce Purchaser to undertake the efforts and incur
the costs associated with evaluating the Property and proceeding to Closing
hereunder, Seller hereby agrees not to solicit or entertain any offer from any
other person to sell or otherwise transfer all or any part of the Property or
any portion thereof or any direct or indirect interest therein during the term
of this Agreement.

 

Section 18.17       Amendment and Restatement. This Agreement amends and
restates in its entirety the Existing Agreement.

 

[Remainder of Page Intentionally Left Blank.  Signature blocks appear
immediately on next page.]

 

53

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

/s/ Timothy M. Jones

 

Name:

Timothy M. Jones

 

Title:

Member

 

 

SELLER:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

As to Articles IV, X, XIII and XVII only:

 

 

 

ESCROW AGENT:

 

 

 

FIRST AMERICAN LAND

 

TITLE INSURANCE COMPANY

 

 

 

By:

/s/ Antonio Moretta

 

Name:

Antonio Moretta

 

Title:

Senior Underwriting Counsel

 

MCRLP joins in this Agreement solely for purposes of agreeing to (i) be liable
for Seller’s post-closing obligations under this Agreement and any Closing
documents; however, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement and/or
any such Closing documents, and (ii) the terms and conditions of Section 7.5(c).

 

 

MACK-CALI REALTY, L.P.,

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

MCRC joins in this Agreement solely for purposes of agreeing to the terms and
conditions of Section 7.5(c).

 

 

MACK-CALI REALTY CORPORATION,

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

54

--------------------------------------------------------------------------------



 

As to Section 7.5(a) only:

 

 

ROFO (RM) PARTY:

 

 

 

/s/ Brad W. Berger

 

Brad W. Berger, as Trustee

 

of the Brad W. Berger Revocable Trust

 

 

 

/s/ Greg Berger

 

Greg Berger

 

 

 

/s/ Timothy M. Jones

 

Timothy M. Jones, as Trustee

 

of the Robert F. Weinberg 2013 Trust

 

 

 

RFW MANAGEMENT INC.,

 

a New York corporation

 

 

 

By:

 /s/ Robert F. Weinberg

 

Name:

 Robert F. Weinberg

 

Title:

 President

 

55

--------------------------------------------------------------------------------



 

EXHIBIT A - 1 419 AND 650 WEST AVENUE REAL PROPERTY Order Number: CT6812611CL-RH
Customer Ref. No.: C18000310 Commonwealth Land Title insurance Company ALTA
COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The land referred to in
this Commitment is described as follows: Property known as 650 West Avenue First
Piece (formerly known as 419 West Avenue) AN that certain piece, parcel or tract
of land, with the buildings and improvements thereon, situated in the City of
Stamford, County of Fairfield and State of Connecticut, bounded and described as
follows: Beginning at a point on the westerly line of West Avenue where the same
is intersected by the southerly line of Oliver Street as depicted on a certain
map titled “Map showing Subdivision of Parcef B, Mao 10986 S.L.R. prepared for
Robert Martin Company Stamford, CT now on file in the office of the Town CJerk
of the City of Stamford and numbered Map 11713 reference thereto being had;
Thence running in a southerly direction along said westerly line of West Avenue
south 17°19’00” west a distance of 20.0 feet and on a tangent curve to the left
the radius of which is 133.44 feet a distance of 57.60 feet along the arc and
subtending a central or delta angle of 24°43’48” to land now or formerly of
United States Postal Service being Parcel A as depicted on a certain map titled
“Map showing Subdivision of property of Standard Brands, Inc. Stamford, CT” now
on fire in the office of the Town Clerk of the City of Stamford and numbered ,
reference thereto being had; Thence running westerly and southerly along said
land now or formerly of United States Postal Service south 82°35’12” west a
distance of 62.57 feet and on a tangent curve to the left the radius of which is
132.32 feet a distance of 149.34 feet along the arc and subtending a central or
delta angle of 64°40’02” and south 17°55’10” west a distance of 128.21 feet and
south 1 3”31’16” west a distance of 265.57 feet to other land now or formerly of
Robert Martin Company being Parcel B2-5 as depicted on a certain map titled
“Resubdivision Map of Parcef B-2, S.L.R. prepared for Robert Martin Company
Stamford, CT now on file in the office of the Town Clerk of the City of Stamford
and numbered Mao 12275   reference thereto being had; Thence running, westerly
and northerly along said other land now or formerly of Robert Martin
Companynorth 73°16’30” west a distance of 143.39 feet and north 15*48*20” west a
distance of 110.10 feet and north 31 (o)07’00” west a distance of 89.10 feet and
north 65”04’00” west a distance of 70.50 feet and north 43*59’00” west a
distance of 119.50 feet and north 39°56’40” west -r/   a distance of 28.90 feet
and north 00°58*30” west a distance of 27.90 feet and north OSTM’SO” east a
distance of 45.20 feet -*”? antfftorth 20°25’10” east a dfstance of 146.20 feet
and north 33°13*30” east a distance of 40.70 feet and north 59°25’50” east a
distance of 33.30 feet and north 65°13’30” east a distance of 30.06 feet to land
now or formerly of United House Wrecking Corporation;  Thence running easterly
and northerly along said land now or formerly of United House Wrecking
Corporation south 64°48’16” :lf-.east:a distanceof 39.17 feet and south
65°43’55” east a distance of 25.26 feet and north 17°10’20” east a distance of
52.72 feet to land now or formerly of Peter Hamilton;  Thence running easteriy
along said land now or formerly of Peter Hamilton and along the aforesaid
southerly line of Oliver (B)^T ;Streetsouth 72°29,30” east a distance of 172.75
feet and south 78*16’00” east a distance of 294.53 feet to the aforesaid
westerly line of West Avenue and the point of beginning. Second Piece All that
certain plot, piece or parcel of land, situate, lying and being in the City of
Stamford, County of Fairfield and State of Connecticut, shown and designated as
Parcel B-2-5 on a certafn map entitled “Resubdivision Map of Parcel B-2, S.L.R.
Prepared for Robert Martin Company, CT” as the numbered on file In the Office of
the Town Clerk. The two parcels comprising 650 West Avenue are further shown
together as one parcel on a map entitled, “Consolidation Map Parcel B 2-5,
S.L.R. and Parcel B-1, S.L.R. Stamford, CT Prepared for Call Stamford Realty
Associates L.P.” dated December 11,1997 revised February 12, 1998 made by
Redniss & Mead and on file in the Stamford Town Clerk’s Office as Map 12884 .
Exhibit A -1

GRAPHIC [g60191le13i001.jpg]

 



 

EXHIBIT A -2 500 WEST AVENUE REAL PROPERTY Order Number: CT6812501CL-RH Customer
Ref. No.: C18000307 Commonwealth Land Title Insurance Company ALTA COMMITMENT
FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The land referred to in this
Commitment is described as follows: 500 West Avenue All that certain piece,
parcel or tract of land, with the buildings and improvements thereon, situated
in the City of Stamford, County of Fairfield and State of Connecticut, known and
designated as Parcel B 2-2 on a certain map titled “Map showing Parcel B 2-2,
Mao 12275 S.L.R. prepared for Robert Martin Company, Stamford, CT” Scale T=50’,
certified ‘Substantially Correct’ by Mark S. Lebow, Parsons-Bromfield, Redniss &
Mead, Surveyors, July 2,1991, now on file in the office of the Town Clerk of the
City of Stamford and numbered Mao 12323 reference thereto being had. Said piece,
parcel or tract of land is more particularly described as follows: Beginning at
a point at the southerly terminus of West Avenue and being where the division
line between land now or formerly of Robert Martin Company (RMC) and the herein
described parcel of land intersects said southerly terminus of West Avenue; said
point of beginning also being a distance of 53.25 feet southeasterly of where
the division line between land now or formerly of United States Postal Service
(USPS) and said land now or formerly of RMC intersects the southerly terminus of
West Avenue and as measured along said southerly terminus of West Avenue. Thence
along said southerly terminus of West Avenue in an easterly direction on a curve
to the left the radius of which is 50.00 feet a distance of 86.43 along the arc
and with a chord bearing of north 67°26,10” east a distance of 76.06 feet to the
easterly line of West Avenue; thence northerly along said easterly line of West
Avenue north 17°55’10” east a distance of 148.65 feet to land now or formerly of
Stamford Seaboard Investors Associates LLC (SSIA); thence easterly, southerly
and again easterly along said land now or formerly of SSIA south 71 °42’30” east
a distance of 128.69 feet and south 63°55’40” east a distance of 64.38 feet and
south 17°55’10” west a distance of 93.36 feet and south 70°44’00” east a
distance of 16.76 feet to an iron pin and land now or formerly of Amelia Race
Associates (APA); thence southerly along said land now or formerly of APA south
2°21 ‘20” east a distance of 157.07 feet to the southeasterly comer of the
herein described parcel and land now or formerly of RMC, being Parcel B 2-3 as
depicted on Map 12275 S.L.R.; thence westerly, northerly and easterly along said
land now or formerly of RMC south 70°25’10” west a distance of 241.49 feet and
north 19°34’50” west a distance of 237.28 feet and on a curve to the left the
radius of which is 175.00 feet a distance of 18:77 feet along the an) and a
chord bearing of north 68°58W east a distance of 18.76 feet to the aforesaid
southerly terminus of West Avenue and the point of beginning.

GRAPHIC [g60191le15i001.jpg]

 



 

EXHIBIT A — 3 550 WEST AVENUE REAL PROPERTY Order Number: CT6812131CL-RH
Customer Ref. No.: C18000308 Commonwealth Land Title Insurance Company ALTA
COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The land referred to in
this Commitment is described as follows: 550 West Avenue All that certain piece,
parcel or tract of land, with the buildings and improvements thereon, situated
in the City of Stamford, County of Fairfield and State of Connecticut, bounded
and described as follows: Beginning at a point on the southerly side of a fifty
foot wide strip serving as an extension of West Avenue as depicted on Mag 12275
on file in the Stamford Land Records, said point being at the intersection of
the division line between Parcel B-2-2 as depicted on said Map and the herein
described parcel; thence, running along Parcel B-2-2, being land now or formerly
of Robert Martin Company and known as 500 West Avenue, South 19°34’50” East a
distance of 237.28 feet and North 70°25’10” East a distance of 241.49 feet to
land now or formerly of Amelia Place Associates; thence, along land now or
formerly of Amelia Place Associates South 2°21,20” East a distance of 43.27 feet
and South 3°27’00” East a distance of 166.54 feet to land now or formerly of the
State of Connecticut (Metro North Right-of-Way); thence, generally westerly
along land now or formerly of the State of Connecticut (Metro North
Right-of-Way) along a clockwise curve the radius of which is 3720.00 feet the
chord of which bears South 69°45’57” West for a distance of 290.48 feet and the
arc distance of which is 290.55 feet and South 7°08’00” West a distance of 19.87
feet and along a clockwise curve the radius of which is 3738.00 feet, the chord
of which bears South 73°12’48” West a distance of 141.03 feet and the arc
distance of which is 141.04 feet to other land now or formerly of Robert Martin
Company designated as Parcel B-2-5 on the aforesaid Map; thence, along other and
now or formerly of Robert Martin Company North 36°06’10” West a distance of
43.57 feet to other land now or formerly of Robert Martin Company designated as
Parcel B-2-4 on the aforesaid Map; thence, along other land now or formerly of
Robert Martin Company North 13”30’00” East a distance of 227.60 feet and North
9*52’00” West a distance of 53.83 feet and North 14°02’05” West a distance of
158.00 feet and along a clockwise curve the radius of which is 80.00 feet, the
chord of which bears North 1 °56,33” East for a distance of 44.04 feet and the
arc distance of which is 44.62 feet and North 17°55’10” East a distance of 6.43
feet to the aforesaid southerly side of the extension of West Avenue (so
called); thence along said extension along a counter-clockwise curve the radius
of which is 175.00 feet, the chord of which bears North 89°58,49” East for a
distance of 107.80 feet and the arc distance of which is 109.58 feet to the
point or place of beginning. Exhibit A -3

GRAPHIC [g60191le17i001.jpg]

 



 

EXHIBIT A — 4 600 WEST AVENUE REAL PROPERTY Order Number: CT6812514CL-RH
Customer Ref. No.: C18000309 Commonwealth Land Title Insurance Company ALTA
COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The land referred to in
this Commitment is described as follows: Property known as 600 West Avenue
PARCEL 1 ALL that certain piece, parcel or tract of land, together with the
buildings and improvements thereon erected, situated, lying and being in the
City of Stamford, County of Fairfield and State of Connecticut shown and
designated as Parcel B 2-4 on a certain map entitled “Resubdivision Map of
Parcel 3-2, Map 11841 S.L.R., Prepared for Robert Martin Company, Stamford,
Connecticut” which map was filed in the Office of the Town Clerk of Stamford as
Map 12275 , reference being had thereto for a more particular description of the
premises. PARCEL 2 All that certain piece or parcel of land situate, lying and
being in the City of Stamford, County of Fairfield and State of Connecticut,
more particularly bounded and described as follows: BEGINNING at a point at the
southerly terminus of West Avenue and being where the division line between
property now or formerly of the Untied States Postal Service and the herein
described Parcel of land intersects said southerly terminus of West Avenue, as
shown on Resubdivision Map of Parcel 3-2 Map 11841 S.L.R. prepared for Robert
Martin Company Stamford Connecticut (and filed as Map 12275 in the Records of
the City of Stamford), thence running in a general southeasterly direction along
said southerly terminus of West Avenue on a curve to the left the radius of
which is 50.00 feet a distance of 53.25 feet along the arc and with a chord
hearing of South 32° 32’ 11” East a distance of 50.77 feet to other land of
Robert Martin Company; thence along other land of Robert Martin Company the
following courses: on a curve to the right the radius of which is 175.00 feet a
distance of 128.35 feet along the arc and chord bearing South 86° 54’ 28” West a
distance of 125.50 feet and North 72° 04” 50” West a distance of 235.00 feet;
thence continuing along other land of Robert Martin Company North 17° 55’ 10”
East a distance of 50.00 feet to land now or formerly of the United States
Postal Service; thence along land now or formerly of the Untied States Postal
Service the following courses: South 72° 04’ 50” East a distance of 235.00 feet
and on a curve to the left the radius of which is 125.00 feet a distance of
84.23 feet along the arc and with a chord bearing of North 88° 36’ 55” East a
distance of 82.65 feet to the southerly terminus of West Avenue being the point
or place of BEGINNING. STAM M:004B:1158 This Commitment is invalid unless a
signed Commitment Jacket and Schedules A and B are attached.

Copyright American Land Title Association. All rights reserved. 5ISS The use of
this Form is restricted to ALTA licensees and ALTA members in good standing as
of the date of use. All US,”™ other uses are prohibited. Reprinted under license
from the American Land Title Association. ALTA Commitment (6-17-06) Exhibit A -4

GRAPHIC [g60191le19i001.jpg]

 



 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS (this
“Assignment”) is made as of                   , 20   by and between WEST AVENUE
REALTY ASSOCIATES L.L.C., a limited liability company organized under the laws
of the State of Connecticut, having an office located at c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 (“Assignor”), and RMC ACQUISITION ENTITY, LLC, a Delaware limited
liability company having an address c/o Robert Martin Company, 100 Clearbrook
Road, Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as 419, 500, 550,
600 and 650 West Avenue, Stamford, Connecticut (the “Property”), which Property
is affected by certain service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, construction contracts, open
purchase orders and other contracts for the provision of labor, services,
materials or supplies relating solely to the Property, as set forth on Exhibit A
attached hereto and made a part hereof (hereinafter collectively referred to as
the “Contracts”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(the “Sale Agreement”), dated                   , 2019, with Assignee, wherein
Assignor has agreed to convey to Assignee all of Assignor’s right, title and
interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals,
authorizations, variances, consents, dedications, subdivision maps and
entitlements in connection with the Property now or hereafter issued, approved
or granted by any governmental or quasi-governmental bodies or agencies having
jurisdiction over the Property or any portion thereof, together with all
renewals and modifications thereof (collectively, the “Licenses and Permits”),
and Assignee desires to accept the assignment of such right, title and interest
in and to the Contracts and Licenses and Permits and to assume Assignor’s rights
and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                            Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable as of the date hereof, all of Assignor’s right, title and interest in
and to the Contracts.  Assignee hereby accepts the foregoing assignment and
transfer and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Contracts from and after the date hereof.

 

2.                                            Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to the Licenses
and Permits, and Assignee hereby accepts such assignment, sale and transfer from
and after the date hereof.

 

3.                                            Assignee hereby agrees to
indemnify and hold Assignor harmless from all loss, expense or liability
(including, without limitation, reasonable attorneys’ fees and disbursements)
relating to the Contracts and Licenses and Permits accruing from or after the
date hereof, and Assignor hereby agrees to indemnify and hold Assignee harmless
from all loss, expense or liability (including, without limitation,

 

--------------------------------------------------------------------------------



 

reasonable attorneys’ fees and disbursements) relating to the Contracts and
Licenses and Permits accruing prior to the date hereof.

 

4.                                            This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Sale Agreement.

 

5.                                            This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                            This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

7.                                            Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Sale Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Contracts

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS (this “Assignment”) is made
as of                   , 20   by and between WEST AVENUE REALTY ASSOCIATES
L.L.C., a limited liability company organized under the laws of the State of
Connecticut, having an office located c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311
(“Assignor”), and RMC ACQUISITION ENTITY, LLC, a Delaware limited liability
company having an address c/o Robert Martin Company, 100 Clearbrook Road,
Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (the “Property”) is affected by certain leases and other
agreements with respect to the use and occupancy of the Property, which leases
and other agreements are listed on Exhibit A annexed hereto and made a part
hereof (the “Leases”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(“Agreement”) with Assignee dated                    , 2019, wherein Assignor
has agreed to assign and transfer to Assignee all of Assignor’s right, title and
interest in and to (i) the Leases, (ii) all security deposits paid to Assignor,
as landlord (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the benefit of the tenant), to the
extent such security deposits have not yet been applied toward the obligations
of any tenant under the Leases, which security deposits are listed on Exhibit B
annexed hereto and made a part hereof (“Security Deposits”), and (iii) the
Leasing Commission Agreements entered into in connection with the Leases, which
leasing commission agreements are listed on Exhibit C annexed hereto and made a
pert hereof (the “Leasing Commission Agreements”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements, and Assignee desires to accept the assignment of such right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements and to assume all of Assignor’s rights and obligations under the
Leases, with respect to the Security Deposits, and under the Leasing Commission
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties intending
to be legally bound, do hereby agree as follows:

 

1.                                            Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases, (ii) Security
Deposits, and (iii) the Leasing Commission Agreements.  Assignee, from and after
the date hereof, hereby accepts this assignment, sale, transfer and conveyance
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities  of Assignor under and by virtue of the
Leases, including but not limited to the obligation to properly maintain, apply
and return the Security Deposits in accordance with terms and conditions of the
Leases, and under the Leasing Commission Agreements.

 

2.                                            Assignor hereby agrees to defend,
indemnify and hold harmless Assignee from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignee by reason of the failure of Assignor to fulfill, perform and discharge
all of the various

 

--------------------------------------------------------------------------------



 

commitments, obligations and liabilities of Assignor under and by virtue of the
Leases, Security Deposits and Leasing Commission Agreements with respect to the
period of Assignor’s ownership prior to the effective date hereof, including,
without limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

3.                                            Assignee hereby agrees to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignee under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
assigned hereunder from and after the effective date hereof, including, without
limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

4.                                            This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                            This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                            This Assignment may be executed in
one or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

7.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Leases

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Security Deposits

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Leasing Commission Agreements

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

BILL OF SALE

 

WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company
(“Seller”), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby grants, bargains, sells, transfers and
delivers to RMC ACQUISITION ENTITY, LLC, a Delaware limited liability company
having an address c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY
10523 (“Buyer”), all of Seller’s right, title and interest in and to all
equipment, appliances, tools, supplies, machinery, artwork, furnishings , any
construction documents, “as built” plans and specifications and floor plans for
the existing improvements and landscape plans, surveys, environmental site
assessments and warranties relating to and only to the extent reflecting current
conditions at the Real Property (but specifically excluding any such items which
may have been prepared for or identify potential capital improvements or
development), and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the real property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (the “Real Property”) and situated at the Real Property on
the date hereof, but specifically excluding all personal property leased by
Seller or owned by tenants or others, if any (the “Personal Property”), to have
and to hold the Personal Property unto Buyer, its successors and assigns,
forever.

 

Seller makes no representation or warranty to Buyer, express or implied, in
connection with this Bill of Sale or the sale, transfer and conveyance made
hereby, except as may be set forth in that certain Agreement of Sale and
Purchase, dated February   , 2019 and entered into by and among Seller, and RMC
Acquisition Entity, LLC.

 

EXECUTED under seal this       day of             , 20  .

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

--------------------------------------------------------------------------------



 

EXHIBIT D-1

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Service Contracts

 

Service Contracts

 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance

 

West Avenue Realty Associates, L.L.C.

 

January 1, 2016

 

Yes

 

SEP — All buildings

 

15-106

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Impression Point)

 

West Avenue Realty Associates, L.L.C.

 

June 27, 2016

 

Yes

 

SEP - 500 West Ave Only

 

16-086

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Powersecure Lighting/Solais)

 

West Avenue Realty Associates, L.L.C.

 

June 22, 2016

 

Yes

 

SEP — 650 West Avenue only

 

16-152

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Solais Lighting Expansion Space)

 

West Avenue Realty Associates, L.L.C.

 

December 20, 2016

 

Yes

 

SEP — 650 West Avenue only

 

16-084

CFP, Inc.

 

Fire and Sprinkler Tests

 

West Avenue Realty Associates, L.L.C.

 

December 4, 2013

 

Yes

 

SEP — All buildings

 

13-151

Eastern Land Management

 

Snow Removal and De-Icing

 

West Avenue Realty Associates, L.L.C.

 

September 26, 2018

 

Yes

 

SEP — All buildings

 

18-236

Foley’s Pump Service, Inc.

 

Pump Station Inspections

 

West Avenue Realty Associates, L.L.C.

 

February 4, 2015

 

Yes

 

SEP - 550 West Ave Only

 

15-005

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 419 West Ave Only [Contract incorrectly lists the property as 500 West
Avenue]

 

16-080

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 500 West Ave Only

 

16-117

 

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 600 West Ave Only

 

16-119

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 650 West Ave Only

 

16-120

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service, and Ejector Pump
Monitoring

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 550 West Ave Only

 

16-118

Sharp Roofing Assoc.

 

Roof Inspections

 

West Avenue Realty Associates, LLC

 

August 30, 2016

 

No

 

SEP - All Buildings

 

16-100

Suburban Carting Company

 

Rubbish Removal & Recycling

 

Entities listed on Exhibit B

 

April 15, 2016

 

No

 

CWEP - All Buildings; SEP - All Buildings

 

16-022

Tristate Window Cleaning, Inc.

 

Window Washing

 

West Avenue Realty Associates, LLC

 

December 15, 2014

 

Yes

 

SEP - All Buildings

 

14-139

Universal Protection Services, LP d/b/a Allied Universal

 

Security Services

 

West Avenue Realty Associates, LLC

 

July 27, 2016

 

No

 

SEP - All Buildings

 

16-095

 

Rooftop Antenna Management Agreement

 

Management and Transmitting Sites Agreement between Apex Site Management, L.P.,
Manager, and Mack-Cali Realty Corporation, Owner, dated July 6, 1998

· Letter Agreement re Amendment to Management Agreement, dated October 5, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 1, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 19,
1999.

· Letter Agreement re Amendment to Management Agreement, dated January 7, 2000.

· Letter Agreement re Amendment to Management Agreement, dated July 25, 2000.

 

--------------------------------------------------------------------------------



 

· Amendment to Management of Transmitting Sites Agreement, dated February 11,
2003

·  Seventh Amendment to Management of Transmitting Sites Agreement, dated
January 12, 2017

Note:  This should go on every service contract exhibit, regardless of whether
there is rooftop activity

 

Leased Equipment

 

None

 

Roof Warranties

 

500 West Street

20 Year System Warranty from Sika Sarnafil, dated September 30, 2014.

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Lease Schedule

 

419 WEST AVENUE

 

Cablevision Lightpath-CT, Inc.

Telecom License Agreement between West Avenue Realty Associates L.L.C., Owner,
and Cablevision Lightpath-CT, Inc., Provider, dated November 1, 2005.

·                  Renewal (Email) to Lease between West Avenue Realty
Associates L.L.C., and Cablevision Lightpath-CT, Inc. dated October 15, 2010.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company regarding conversion of Cablevision Lightpath - CT, Inc. to
Cablevision Lightpath CT LLC, dated December 31, 2012.

·                  Delaware Secretary of State Certification of Conversion of
Cablevision Lightpath - CT, Inc. to Cablevision Lightpath CT LLC and Name Change
from Cablevision Lightpath - CT, Inc. to Cablevision Lightpath - CT LLC dated
January 2, 2013.

·                  First Amendment to Telecom License Agreement between West
Avenue Realty Associates L.L.C., c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath CT LLC, Provider, dated  February 6, 2015.

·                  Second Amendment to Telecom License Agreement between West
Avenue Realty Associates LLC c/o Mack-Cali Realty, L.P., Owner, and Cablevision
Lightpath CT LLC, Provider, dated  April 8, 2018.

 

Fuji Medical Systems USA, Inc.

Lease between RM Stamford Realty Associates L.P., Landlord, and Fuji Medical
Systems USA, Inc., Tenant, dated August 10, 1998.

·                  Amendment to Lease Agreement between  RM Stamford Realty
Associates, Landlord, and Fuji Medical Systems USA, Inc., Tenant, dated
August 10, 1998.

·                  Limited Guaranty between Cali Stamford Realty Associates L.P.
d/b/a RM Stamford Realty Associates L.P., Landlord, and Fuji Medical Systems
USA, Inc., Tenant, and Smiths Industries Aerospace & Defense Systems Inc.,
Guarantor, dated effective August 10, 1998.

·                  Letter Agreement to supplement Amendment to Lease Agreement
dated as of August 10, 1998 between Fuji Medical Systems U.S.A., Inc. and RM
Stamford Realty Associates dated November 11, 1998.

·                  First Amendment between RM Stamford Realty Associates,
Landlord, and Fuji Medical Systems USA, Inc., Tenant dated September 28, 2001.

·                  Second Amendment between RM Stamford Realty Associates,
Landlord, and Fuji Medical Systems USA, Inc., Tenant dated March 25, 2002.

·                  C&E Letter between RM Stamford Realty Associates as
Owner/Landlord, and Fuji Medical Systems USA, Inc. as Tenant dated March 27,
2003.

·                  C&E Letter between West Avenue Realty Associates L.L.C. as
Owner/Landlord and Fuji Medical Systems USA, Inc. as Tenant dated June 1, 2005.

·                  Third Amendment between West Avenue Realty Associates L.L.C.,
Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant dated June 30, 2006.

·                  Fourth Amendment between West Avenue Realty Associates
L.L.C., Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant dated
June 12, 2015.

·                  Fifth Amendment between West Avenue Realty Associates L.L.C.,
Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated May 22, 2017.

·                  Supplemental Amendment to Lease Letter between RM Stamford
Realty Associates, and Fuji Medical Systems U.S.A., Inc. dated November 11, 1998

 

--------------------------------------------------------------------------------



 

500 WEST AVENUE

 

Cablevision Lightpath CT LLC

Telecom License Agreement between West Avenue Realty Associates L.L.C., Owner,
and Cablevision Lightpath CT LLC, Provider, dated September 18, 2014.

 

Cablevision of Litchfield, Inc.

Standard Form Lease between West Avenue Realty Associates L.L.C., Owner, and
Cablevision of Litchfield, Inc., Tenant, dated June 12, 2014.

·                  Notice Letter regarding Possession Date to Cablevision of
Litchfield, Inc., Tenant, dated August 20, 2014.

·                  Notice Letter regarding satisfaction of Article 42(a)(iv) of
Lease to Cablevision of Litchfield, Inc., Tenant, from West Avenue Realty
Associates L.L.C., Owner, dated September 24, 2014.

·                  Commencement Date Agreement between West Avenue Realty
Associates L.L.C., Owner, and Cablevision of Litchfield, Inc., Tenant, dated
September 30, 2014.

·                  First Amendment to Lease Generator Agreement between West
Avenue Realty Associates L.L.C., Owner, and Cablevision of Litchfield, Inc.,
Tenant, dated November 25, 2014.

·                  Consent to Sublet Agreement between West Avenue Realty
Associates, L.L.C., Landlord, and Cablevision of Litchfield, Inc., Tenant, dated
September 19, 2018.

 

CSC TKR LLC d/b/a Cablevision of Connecticut L.P.

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, INC. d/b/a Cablevision of Connecticut L.P., Provider, dated
November 18, 2011.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company and Name Change dated June 24, 2009

·                  Certificate of Formation of CSC TKR, LLC dated June 24, 2009.

·                  Delaware Secretary of State Certified Copy of Certificate of
Conversion dated June 26, 2009

 

Impression Point, Inc.

Standard Form Lease between West Avenue Realty Associates L.L.C., Owner, and
Impression Point, Inc., Tenant, dated June 16, 2008.

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Impression Point, Inc., Tenant, dated June 12,
2014.

 

Sekisui Diagnostics, LLC

Lease between Mack-Cali Stamford Realty Associates Limited Partnership d/b/a RM
Stamford Realty Associates, Lessor, and American Diagnostica Inc., Lessee, dated
June 29, 2002.

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor, and American Diagnostica Inc, Lessee, dated
December 12, 2008.

·                  Consent to Sale of Stock from West Avenue Realty Associates
L.L.C., Lessor, to American Diagnostica, Inc., Lessee, dated April 15, 2009.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor, and American Diagnostica Inc., Lessee, dated
September 28, 2009.

·                  Third Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor and American Diagnostica Inc., Lessee, dated March 5,
2010.

·                  Fourth Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor and Sekisui Diagnostics, LLC (successor-by-merger to
American Diagnostica, Inc.), Lessee, dated July 16, 2013.

·                  Extension Notice Letter from Sekisui Diagnostics, LLC,
successor-in-interest to American Diagnostica, Inc., to West Avenue Realty
Associates L.L.C., successor-in-interest to Mack-Cali Stamford Realty Associates
Limited Partnership, Landlord, dated September 29, 2014.

 

--------------------------------------------------------------------------------



 

·                  Fifth Amendment to Lease between  West Avenue Realty
Associates L.L.C., Lessor, and Sekisui Diagnostics, LLC (successor-by-merger to
American Diagnostica, Inc.), Lessee, dated June 26, 2016.

·                  Sublease Agreement between Sekisui Diagnostics, LLC,
Sublessor, and BioMedica ADI Inc., Sublessee, dated December 1, 2016.

·                  Consent to Sublet between West Avenue Realty Associates
L.L.C., Landlord, Sekisui Diagnostics, LLC, Tenant, and BioMedica ADI Inc.,
Subtenant, dated December 1, 2016.

 

550 WEST AVENUE

 

Cablevision Lightpath- CT, Inc.

Telecom License Agreement between West Avenue Associates L.L.C., Owner, and
Cablevision Lightpath - CT, Inc., Provider, dated May 24, 2011.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company and Name Change dated December 31, 2012.

·                  Delaware Secretary of State Certification of Filing of
Certificate of Conversion and Name Change from Cablevision Lightpath- CT, Inc.
to Cablevision Lightpath CT LLC dated January 2, 2013.

·                  First Amendment to Telecom License Agreement between West
Avenue Associates LLC, Owner, and Cablevision Lightpath CT LLC, Provider, dated
February 6, 2015.

 

CSC TKR LLC

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, LLC d/b/a Cablevision of Connecticut L.P., Provider, dated November 18,
2011.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company dated June 24, 2009.

·                  Delaware Secretary of State Certification of Filing of
Certificate of  Conversion and Name Change from CSC TKR, INC. to CSC TKR, LLC,
dated July 29, 2009.

 

Performance Imaging

Temporary Lease Agreement between West Avenue Realty Associates L.L.C., Owner,
and Performance Imaging, LLC, Tenant, dated October 31, 2013.

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Performance Imaging LLC, Tenant, dated July 30,
2014.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Performance Imaging LLC, Tenant, dated April 27,
2015.

 

600 WEST AVENUE

 

Stamford RPM Raceway

Short Form Net Lease between West Avenue Realty Associates L.L.C., Landlord, and
Stamford RPM Raceway LLC, Tenant dated May 9, 2017.

·                  Notice of Lease between West Avenue Realty Associates L.L.C.,
Landlord, and Stamford RPM Raceway LLC, Tenant dated May 9, 2017.

·                  First Amendment to Lease Commencement Date Agreement between
West Avenue Realty Associates L.L.C., Landlord, and Stamford RPM Raceway LLC,
Tenant, dated June 5, 2017.

·                  Notice of Default and Opportunity to Cure Letter to Stamford
RPM Raceway LLC dated July 16, 2018.

·                  Guaranty and Indemnification Agreement between West Avenue
Realty Associates L.L.C., Landlord, Stamford RPM Raceway LLC, Tenant, and Eyal
Farage and Karen Davis Farage, Guarantors, dated September 4, 2018.

 

--------------------------------------------------------------------------------



 

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Landlord, and Stamford RPM Raceway LLC, Tenant, dated
September 6, 2018.

 

650 WEST AVENUE

 

CSC TKR LLC

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, INC. d/b/a Cablevision of Connecticut L.P., Tenant dated January 13,
2012.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company  dated June 24, 2009.

·                  Delaware Secretary of State Certification of Certificate of
Conversion of Corporation to Limited Liability Company and Name Change dated
June 29, 2009.

 

FujiFilm Medical Systems U.S.A., Inc.

Standard Form Lease between West Avenue Realty Associates LLC, Owner, and
FujiFilm Medical Systems U.S.A., Inc., Tenant, dated February 22, 2007.

·                  First Amendment between West Avenue Realty Associates L.L.C.,
Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated October 3, 2007.

·                  Second Amendment between West Avenue Realty Associates
L.L.C., Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated June 12,
2015.

·                  Third Amendment between West Avenue Realty Associates L.L.C.,
Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated May 22, 2017.

 

Solais Lighting, Inc.

Standard Form Lease Agreement between West Avenue Realty Associates L.L.C,
Owner, and Solais Lighting, Inc., Tenant, dated November 14, 2013.

·                  Commencement Date Agreement between West Avenue Realty
Associates L.L.C, Owner, and Solais Lighting, Inc., Tenant, dated January 31,
2014.

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated August 26,
2016.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated November 15,
2016.

·                  Third Amendment to Lease Commencement Date Agreement between
West Avenue Realty Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant,
dated February 3, 2017.

·                  Fourth Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated December 28,
2017.

·                  Notice of Exercise of Termination Option Letter between West
Avenue Realty Associates L.L.C, Owner, and Solais Lighting, Inc., Tenant, dated
May 29, 2018.

·                  Termination Email between West Avenue Realty Associates
L.L.C, Owner, and Solais lighting, Inc., Tenant, dated June 8, 2018.

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

TENANT ESTOPPEL CERTIFICATE

 

PURCHASER:                                                                        
RMC Acquisition Entity, LLC, its successors and/or assigns

 

PROPERTY:

 

LANDLORD:

 

TENANT:

 

TENANT’S NOTICE ADDRESS:

 

 

 

LEASED PREMISES:

 

LEASE DOCUMENTS:

 

For good and valuable consideration, with the understanding that Purchaser and
its lenders will be relying on the statements herein in acquiring and financing
the Property, Tenant hereby certifies for the benefit of Purchaser, and each of
its assigns and transferees and their respective lenders, that:

 

1.              The Lease Documents listed above (collectively, the “Lease”)
constitute the entire agreement between the parties concerning the Leased
Premises.  There are no other agreements (oral or written) between Landlord and
Tenant concerning the Leased Premises.

 

2.              The Lease is valid and in full force and effect.

 

3.              [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY INSERT] (i) Landlord is not in default in the performance
of its obligations under the Lease, (ii) Tenant has no present claims against
Landlord under the Lease, and (iii) there are no existing defenses against the
enforcement by Landlord of any of the obligations of Tenant under this Lease.

 

4.              [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY INSERT] Tenant is not in default in any of its
obligations under the Lease, nor has any event occurred that, with notice or
expiration of any applicable grace period, or both, would constitute a default
under the Lease.

 

5.              Tenant has accepted possession of the Leased Premises.  The
Lease term commenced on                          .  The Lease term, excluding
unexercised renewals and extensions, will terminate on
                          .  Tenant has no right to renew extend, or expand the
Lease and no right to cancel or reduce the term of the Lease.

 

6.              Tenant has paid base rent for the Leased Premises for the period
up to and including                           , and additional rent as invoiced
by Landlord for the Leased Premises (subject to true-up pursuant to the Lease). 
The base monthly rent presently payable under the Lease is $              .  The
monthly reoccurring additional rent presently payable under the Lease is, in the
aggregate, $           per month.  No rent has been paid more than one month in
advance, except as expressly provided in the Lease.  Tenant’s security deposit
is $               .

 

--------------------------------------------------------------------------------



 

7.              Tenant has no present or future right to any free rent,
reduction in rent, or any other type of rent concession or to any lease support
payments or lease buy-outs.  [To Tenant’s knowledge, DELETE FROM INITIAL
ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] no payments are due and payable
to Tenant from Landlord.

 

8.              [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY INSERT] all improvements and space required to be
furnished by Landlord under the Lease have been completed.  [To Tenant’s
knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT]
Landlord has complied with all of its material obligations with respect to the
construction, fixturing and equipping of the Leased Premises and all design
allowances, construction allowances or other allowances to which Tenant may be
entitled under the Lease have been paid in full.

 

9.              Tenant’s interest in the Lease has not been sublet, assigned or
otherwise transferred.

 

10.       Tenant has no outstanding options or rights of first refusal to
purchase the Leased Premises or any part thereof or any real property of which
the Leased Premises are a part.

 

11.       No actions, whether voluntary or otherwise, are pending against
Tenant, or to Tenant’s knowledge, threatened against Tenant under the bankruptcy
or insolvency laws of the United States or any state thereof.

 

12.       The current Tenant’s Notice Address for all notices to be given to
Tenant under the Lease is set forth above.

 

At Purchaser’ request, Tenant agrees to provide an update to this Certificate
within ten (10) days prior to Purchaser’s closing on the acquisition of the
Property, including the addition of any reasonable modifications thereto as may
be requested by any of the Purchaser’s lenders. [INCLUDE IN INITIAL ESTOPPEL
SENT TO TENANT, BUT TENANT MAY DELETE]

 

[DO NOT INCLUDE IN INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY ADD This
certificate does not amend or modify any of the terms, conditions or provisions
of the Lease.]

 

This certificate is being delivered with the knowledge that Landlord, Purchaser
and Purchaser’s mortgage lender and anyone making a loan secured by an
assignment of ownership interests in any entity owning the Property, and their
respective successors and assigns, will rely upon this certificate in connection
with the purchase and financing of the Property.

 

This certificate is dated as of                      , 2019.

 

 

TENANT:

 

 

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:                    , 2019

 

--------------------------------------------------------------------------------



 

Exhibit A

 

List of Documents Constituting the Lease

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

NON-FOREIGN AFFIDAVIT UNDER INTERNAL REVENUE

CODE SECTION 1445(B)(2)

 

STATE OF NEW JERSEY

)

 

)  ss:

COUNTY OF HUDSON

)

 

                                         , being first duly sworn, deposes and
states under penalty and perjury:

 

For U.S. federal income tax purposes (including Section 1445 of the Internal
Revenue Code (the “Code”)), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity.                               ,
a                                                  (“Owner”), informs
                              , a           
                                      (“Buyer”) that withholding of tax is not
required upon the disposition of a United States real property interest by
                              , a           
                                      (“Seller”), and with the knowledge that
Buyer will rely upon the following statements, Owner hereby certifies the
following facts to Buyer:

 

1.                                      Seller is a disregarded entity as
defined in Treasury Regulations Section 1.1445-2(b)(2)(iii) (“Disregarded
Entity”).  Owner is the direct owner of Seller.

 

2.                                      Owner is not a foreign corporation,
foreign partnership, foreign trust, foreign estate or foreign person (as those
terms are defined in the Code and Income Tax Regulations).

 

3.                                      Owner’s United States Employer
Identification Number is                .

 

4.                                      Owner’s office address is:  c/o
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 07311.

 

5.       I am a duly authorized officer of [Mack-Cali Realty Corporation], the
general partner of  [Mack-Cali Realty, L.P.], the sole member of  Seller, the
transferor of the property commonly known as                              .

 

This affidavit is given to the transferee of the property described in paragraph
5 above, for the purpose of establishing and documenting the non-foreign
affidavit exemption to the withholding requirement of Section 1445 of the Code. 
Owner understands that this affidavit may be disclosed to the Internal Revenue
Service by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

 

 

 

Name:

 

 

Title:

 

 

Subscribed and sworn to before me

 

this      day of              , 201

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

EXHIBIT J

 

Leasing Commission Agreements

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

419 West Ave

 

Commission Broker Agreement

 

January 13, 1999

 

Fuji Medical Systems USA, Inc

 

Alliance Partners, Inc.

 

 

Commission Invoice

 

August 15, 2002

 

Fuji Medical Systems USA, Inc

 

Alliance Partners, Inc.

 

 

Commission Agreement

 

June 9, 2015

 

Fujifilm Medical Systems USA, Inc

 

CBRE, Inc.

 

 

Commission Agreement

 

May 22, 2017

 

Fujifilm Medical Systems USA, Inc

 

CBRE, Inc.

500 West Ave

 

Commission Agreement

 

August 14, 2014

 

Impression Point, Inc,

 

Jones Lang LaSalle Brokerage, Inc.

 

 

Commission Agreement

 

June 12, 2014

 

Cablevision of Litchfield, Inc.

 

Jones Lang LaSalle Brokerage, Inc.

 

 

Commission Agreement

 

July 17, 2013

 

Sekisui Diagnostics, LLC

 

Cassidy Turley Commercial Real Estate Services

 

 

Commission Agreement

 

July 7, 2016

 

Sekisui Diagnostics, LLC

 

Jones Lang LaSalle Americas, Inc.

600 West Ave

 

Commission Agreement

 

May 30, 2017

 

Stamford RPM Raceway, LLC

 

Cushman & Wakefield, Inc.

650 West Ave

 

Commission Agreement

 

October 31, 2013

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

September 19, 2016

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Amendment Letter

 

January 18, 2017

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Amendment Letter

 

January 25, 2018

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

June 9, 2015

 

Fujifilm Medical Systems USA, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

May 22, 2017

 

Fujifilm Medical Systems USA, Inc.

 

CBRE, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT K

 

ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION

 

THIS ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION (this “Assignment”) is
made as of                   , 20   (the “Effective Date”) by and between WEST
AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company, having
an office located c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, New Jersey 07311 (“Assignor”), and RMC
ACQUISITION ENTITY, LLC, a Delaware limited liability company having an address
c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (collectively, the “Property”) is affected by that certain
West Avenue Extension Maintenance Association Declaration dated March 29, 1984,
by Robert Martin Company and Robert Martin West Corporation, as declarant, and
recorded with the Stamford Office of the Town Clerk (Division of Land Records)
on March 30, 1984, in Book 2366 at page 104, as amended by that certain First
Amendment to West Avenue Extension Maintenance Declaration, dated February 11,
1991 and recorded with the Stamford Office of the Town Clerk (Division of Land
Records) on March 18, 1991, in Book 3672 at page 6, as assigned pursuant to that
certain Assignment and Assumption of Rights and Obligations under Maintenance
Declaration, dated as of January 31, 1997, by and between West Avenue Extension
Maintenance Association, Inc., as assignor, and West-Ave. Maintenance Corp., as
assignee (collectively, including without limitation all exhibits and schedules
attached thereto, the “Declaration”).

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Sale and
Purchase dated                    , 2019 (“Agreement”), pursuant to which
Assignor shall assign to Assignee all of Assignor’s right, title and interest in
and to the Declaration, and Assignee has agreed to accept the assignment of such
right, title and interest in and to the Declaration and to assume all of
Assignor’s right, title and interest in the Declaration.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the parties intending to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby quit claims, assigns,
sells, transfers, sets over and conveys to Assignee, its successors and assigns,
all of Assignor’s right, title and interest in and to the Declaration from and
after the Effective Date, excluding any rights or positions within the
respective association which requires the approval or affirmative vote of other
members of such association.  Assignee hereby accepts the assignment, sale,
transfer and conveyance of Assignor’s foregoing right, title and interest in and
to the Declaration and agrees to assume, fulfill, perform and discharge all the
various commitments, obligations and liabilities (collectively, “Obligations”)
of Assignor under and by virtue of the Declaration arising from and after the
Effective Date.

 

2.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing from or after the Effective Date.

 

--------------------------------------------------------------------------------



 

3.                                      Assignor hereby agrees to indemnify and
hold Assignee harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing prior to the Effective Date.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF DEED

 

Block       

 

After recording return to:

Cohn Birnbaum & Shea P.C.

100 Pearl Street - 12th Floor

Hartford, CT 06103

Attention: Richard J. Shea, Jr., Esq.

 

STATUTORY FORM QUIT CLAIM DEED

 

WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company,
having an office located c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311 (“Grantor”), in
consideration                                                  DOLLARS
($                    and 00/100, hereby grants to RMC ACQUISITION ENTITY, LLC,
a Delaware limited liability company having an address c/o Robert Martin
Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Grantee”),

 

with QUIT CLAIM COVENANTS,

 

all of Grantor’s right, title and interest in and to that real property situated
in the City of Stamford, County of Fairfield and State of Connecticut, with the
buildings and all other improvements thereon, known as              West Avenue,
(“Premises”).  The Premises are more particularly bounded and described in
Schedule A attached hereto and made a part hereof.

 

[Signatures begin on the following page]

 

--------------------------------------------------------------------------------



 

Signed this         day of                , 2019.

 

Witnessed by:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

By: Mack-Cali Realty, L.P., its sole member

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

On the      day of          , 2019 before me, the undersigned, personally
appeared Gary T. Wagner, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

In witness whereof I hereunto set my hand.

 

 

 

 

 

Signature of Notary Public

 

 

 

 

 

Date Commission Expires:

 

 

 

 

 

 

 

Printed Name of Notary

 

 

 

Grantee’s Mailing Address:

 

c/o Robert Martin Company

 

100 Clearbrook Road

 

Elmsford, NY 10523

 

 

--------------------------------------------------------------------------------



 

Schedule A

(Description of Land)

 

--------------------------------------------------------------------------------



 

EXHIBIT M

 

OWNER’S AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

First American title nos.

 

PROPERTY ADDRESS

 

 

 

 

 

                                County, New York (the “Property”)

 

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (“Affiant”),
General Counsel of Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P. (“MCRLP”), the sole member of WEST AVENUE REALTY
ASSOCIATES L.L.C. (“Owner”), who first being duly sworn, deposes and says that
to his knowledge:

 

1.                                      That Affiant is duly authorized to make
this affidavit on behalf of Owner.

 

2.                                      That there are no individuals or
entities in possession of the Property, except pursuant to the Lease documents
set forth on the Lease Schedule annexed hereto as Exhibit A or pursuant to
recorded documents.

 

3.                                      That the Clarence House Imports Lease at
600 West Avenue has been terminated.

 

4.                                      That by or on behalf of Owner there has
been no work done, services rendered or materials furnished in connection with
repairs, improvements, development, construction, removal, alterations,
demolition or such similar activity on or incident to the referenced property
within 90 days prior to the date of this Affidavit.  [INSERT IF OWNER CANNOT
MAKE SUCH STATEMENT -To the extent that any work has been done by or on behalf
of Owner during such 90-day period, Owner and shall provide a subordination of
mechanic’s lien from the provider of such work and Owner and MCRLP shall
indemnify the Title Company with respect to any mechanic’s lien which may be
filed against the Property with respect to such work.

 

5.                                      That Owner has never been declared a
bankrupt.

 

6.                                      That there are no unrecorded mortgages,
encumbrances or easements adversely affecting the Property which are known to
the undersigned.

 

7.                                      That all food service businesses or
establishments at the Property, whether retail or wholesale, cooked or uncooked,
are wholly tenant operated or owned and not affiliated with Owner or its
principals in any manner whatsoever.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing the Title Company to issue a
title insurance policy in reliance on the statements set forth herein.

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

 

 

this      day of               , 2019

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Lease Schedule

 

--------------------------------------------------------------------------------



 

EXHIBIT N

 

Intentionally omitted

 

--------------------------------------------------------------------------------



 

EXHIBIT O

 

HIG WIRE INSTRUCTIONS

 

H.I.G. Realty Partners III (Onshore), L.P. — 68.9767%

H.I.G. Realty Partners III (Offshore), L.P. — 31.0233%

 

(Attached)

 

--------------------------------------------------------------------------------



 

EXHIBIT P

 

MAJOR TENANT AND SNDA TENANT

 

Major Tenant:

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

Lease Exp.

SEP

 

600 WEST AVENUE

 

STAMFORD RPM RACEWAY LLC,

 

66,000

 

3/31/2030

 

SNDA
Tenant:                                                                                                                                                                                     

 

GROUP 1 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE -
CONDITION TO CLOSE IN TOTAL

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

 

 

 

 

NONE

 

0

 

 

 

 

 

 

 

 

0

 

 

 

GROUP 2 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

SEP

 

600 WEST AVENUE

 

STAMFORD RPM RACEWAY LLC,

 

66,000

 

3/31/2030

 

 

 

 

 

 

66,000

 

 

 

GROUP 3 - SNDA TENANTS (WHICH ARE NON-MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

SEP

 

500 WEST AVE

 

CABLEVISION OF LITCHFIELD

 

10,676

 

12/31/2021

 

 

 

 

 

 

10,676

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT Q

 

ROFO (RM) AFFIDAVIT

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.              

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (the “Affiant”),
General Counsel of Mack-Cali Sub XVII, Inc., the general partner of Mack-Cali
Texas Property L.P., the sole member of WEST AVENUE REALTY ASSOCIATES L.L.C., a
limited liability company organized under the laws of the State of New York and
having an address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 (the “Seller”), who first being duly
sworn, deposes and says that to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of the Seller.

 

2.             That the Seller delivered, with respect to the Contribution and
Exchange Agreement (RM), a written notice of proposed sale and terms to each
ROFO (RM)  Party in accordance with the terms of the ROFO (RM) Rights, which
ROFO (RM) Rights are attributable to the properties listed in Exhibit A attached
hereto.

 

3.             That each ROFO (RM) Party, respectively, either provided notice
waiving or otherwise failed to timely exercise their respective ROFO (RM) Rights
attributable to such properties.

 

Any defined terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Agreement of Purchase and Sale made by and between the
Seller and RMC ACQUISITION ENTITY, LLC dated as of February   , 2019 (the
“Agreement”).

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing (x) the purchaser under the
Agreement (the “Purchaser”) to close the transactions contemplated thereunder
and (y) the Title Company to issue a title insurance policy in reliance on the
statements set forth herein and the Seller hereby indemnifies and holds harmless
the Purchaser and the Title Company for any claim, cost, loss or damage arising
from or in connection with the subject ROFO (RM) Rights described hereinabove.

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

this      day of               , 2019

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

1.                                      419 West Avenue, Stamford, Connecticut

2.                                      500 West Avenue, Stamford, Connecticut

3.                                      550 West Avenue, Stamford, Connecticut

 

--------------------------------------------------------------------------------



 

EXHIBIT R

 

Subordination, Non-Disturbance and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of this         day of                     , 20     , which date
shall be the effective date of this Agreement, between
                                      , a                 (the “Tenant”) and
BANK OF AMERICA, N.A., a national banking association, and having its principal
offices in Charlotte, North Carolina (together with its successors and/or
assigns the “Lender”).

 

The Tenant is the lessee under the lease described in Exhibit A attached hereto
(as the same may from time to time be assigned, subleased, renewed, extended,
amended, modified or supplemented, collectively the “Lease”).

 

The Lender has previously made or is about to make a loan to
                                   , a                              or its
successor and/or assigns with respect to the landlord’s interest under the Lease
(the “Landlord”), evidenced by a promissory note in the original principal
amount of approximately $                executed by the Landlord and payable to
the Lender and secured by a first priority deed of trust, mortgage or deed to
secure debt on certain real and personal property and improvements (the
“Premises”), recorded or to be recorded in the appropriate records of
               County,                       (the “Security Instrument”).

 

The Lender has requested the Tenant to confirm the fact that the Lease is
subject and subordinate to the Security Instrument.

 

The Tenant is willing to confirm the subordination of the Lease, provided it
obtains assurance from the Lender that its possession of the premises demised
under the Lease (the “Demised Premises), which Demised Premises is all or a
portion of the Premises, and its right to use any common areas will not be
disturbed by reason of or in the event of the foreclosure of the Security
Instrument.

 

The Lender is willing to give such assurance.

 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

 

1.             The Tenant hereby subordinates the Lease and all terms and
conditions contained therein and all rights, options, liens and charges created
thereby to the Security Instrument and the lien thereof, and to all present or
future advances under the obligations secured thereby and to all renewals,
extensions, amendments, modifications and/or supplements of same, to the full
extent of all amounts secured thereby from time to time.

 

2.             So long as no event of default on the part of the Tenant under
the Lease shall exist which would entitle the Landlord to terminate the Lease,
or if such an event of default shall exist, so long as the Tenant’s time to cure
the default shall not have expired, the term of the Lease shall not be
terminated or modified in any respect whatsoever and the Tenant’s right of
possession to the Demised Premises and its rights in and to any common areas and
its other rights arising out of the Lease will all be fully recognized and
protected by the Lender and shall not be disturbed, canceled, terminated or
otherwise

 

--------------------------------------------------------------------------------



 

affected by reason of the Security Instrument or any action or proceeding
instituted by the Lender to foreclose the Security Instrument, or any extension,
renewal, consolidation or replacement of same, irrespective of whether the
Tenant shall have been joined in any action or proceeding.

 

3.             In the event that the Lender takes possession of the Premises,
either as the result of foreclosure of the Security Instrument or accepting a
deed to the Premises in lieu of foreclosure, or otherwise, or the Premises shall
be purchased at such a foreclosure by a third party, the Tenant shall attorn to
the Lender or such third party and recognize the Lender or such third party as
its landlord under the Lease, and the Lender or such third party will recognize
and accept the Tenant as its tenant thereunder, whereupon, the Lease shall
continue in full force and effect as a direct lease between the Lender or such
third party and the Tenant for the full term thereof, together with all
extensions and renewals thereof, and the Lender or such third party shall
thereafter assume and perform all of the Landlord’s obligations, as the landlord
under the Lease with the same force and effect as if the Lender or such third
party were originally named therein as the Landlord; provided, however, that the
Lender or such third party shall not be:

 

(a)           liable for any act or omission of any prior landlord (including
the Landlord), except to the extent the Lender was furnished notice and
opportunity to cure the same in accordance with the provisions of this Agreement
prior to taking possession of such Premises; or

 

(b)           subject to any offsets or defenses which the Tenant might have
against any prior landlord (including the Landlord), except to the extent the
Lender was furnished notice and opportunity to cure the same in accordance with
the provisions of this Agreement prior to taking possession of such Premises; or

 

(c)           bound by any rent or additional rent which the Tenant might have
paid for more than two (2) months in advance to any prior landlord (including
the Landlord); or

 

(d)           bound by any amendment or modification of the Lease not consented
to in writing by the Lender.

 

4.             Notwithstanding anything to the contrary in this Agreement or
otherwise, in the event the Lender or a third party takes possession of the
Premises as provided in paragraph 3 above, the liability of the Lender or such
third party under the Lease shall be limited to the Lender’s or such third
parties, as the case may be, interest in the Premises, and upon any assignment
or other transfer of the Lender’s or such third-party’s interest in the
Premises, the Lender or such third party, as applicable, shall be discharged and
released from any obligation or liability under the Lease arising or accruing
after the date of such assignment or transfer.

 

5.             Tenant agrees not to subordinate the Lease to any other lien or
encumbrance which (i) affects the Premises under the Lease, or any part thereof,
or (ii) is junior to the Security Instrument, without the express written
consent of the Lender, and any such subordination or any such attempted
subordination or agreement to subordinate without such consent of Lender, shall
be void and of no force and effect.

 

6.             Tenant agrees to provide copies of all notices given Landlord
under the Lease to Lender at the following address:

 

--------------------------------------------------------------------------------



 

Lender:

Bank of America Merrill Lynch

 

Real Estate Structured Finance Servicing

 

NC1-026-06-01

 

900 West Trade Street, Suite 650

 

Charlotte, North Carolina 28255

 

Telephone: (866) 531-0957

 

Telecopy: (704) 317-0771

 

or to such other address as Lender shall designate in writing; and all such
notices shall be in writing and shall be considered as properly given if
(i) mailed to the addressee by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the addressee, or (iii) by delivery to a third party commercial
delivery service for same day or next day delivery to the office of the
addressee with proof of delivery; any notice so given shall be effective, as
applicable, upon (a) the third (3rd) day following the day such notice is
deposited with the United States mail, (b) delivery to the addressee, or
(c) upon delivery to such third party delivery service; and any notice given in
any other manner shall be effective only if and when received by the addressee.

 

7.             In the event Landlord shall fail to perform or observe any of the
terms, conditions or agreements in the Lease, Tenant shall give written notice
thereof to Lender and Lender shall have the right (but not the obligation) to
cure such default.  Tenant shall not take any action with respect to such
default under the Lease (including without limitation any action in order to
terminate, rescind or avoid the Lease or to withhold any rent or other monetary
obligations thereunder) for a period of thirty (30) days following receipt of
such written notice by Lender; provided, however, that in the case of any
default which cannot with diligence be cured within such thirty (30) day period,
if Lender shall proceed promptly to cure such default and thereafter prosecute
the curing of such default with diligence and continuity, then the time within
which such default may be cured shall be extended for such period as may be
necessary to complete the curing of such default with diligence and continuity.

 

8.             Nothing contained in this Agreement shall in any way impair or
affect the lien created by the Security Instrument, except as specifically set
forth herein.

 

9.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that in the event of the assignment or transfer of the interest of the
Lender to a party that assumes the Lender’s obligations and liabilities
hereunder, all obligations and liabilities of the Lender under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom the Lender’s interest is assigned or
transferred.

 

10.          In the event of any litigation or other legal proceeding arising
between the parties to this Agreement, whether relating to the enforcement of a
party’s rights under this Agreement or otherwise, the prevailing party shall be
entitled to receive its reasonable attorney’s fees and costs of suit from the
non-prevailing party in such amount as the court shall determine.

 

--------------------------------------------------------------------------------



 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WITNESS/ATTEST:

 

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

STATE OF                        

 

COUNTY OF                    

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                           of
                                         , the                      of
                                                        , that executed the
foregoing instrument, and acknowledged to me that the same was the act of the
said                   , and that (s)he executed the same as the act of such
                   for the purposes and consideration therein expressed and in
the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of
                 , 20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

STATE OF                      

 

COUNTY OF                  

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                      of Bank of America, N.A.,
a national banking association, that executed the foregoing instrument, and
acknowledged to me that the same was the act of the said association, and that
(s)he executed the same as the act of such association for the purposes and
consideration therein expressed and in the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of             ,
20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEASE

 

That certain                                   , dated as of                  ,
by and between                                           , as tenant, and
                                       , as landlord, relating to the Premises
generally described as                                              
                                             , as assigned, subleased, renewed,
extended, amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------



 

EXHIBIT S

 

ENVIRONMENTAL AGREEMENT

 

THIS ENVIRONMENTAL AGREEMENT (this “Agreement”) is made as of                ,
2019 by and between WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited
liability company (“Transferor”) and [                   ], a
                           (“Owner”).

 

BACKGROUND

 

A.                                              Transferor and Owner entered
into a Purchase and Sale Agreement having an effective date of February    ,
2019 (the “Purchase Agreement”) whereunder Transferor agreed to sell and Owner
agreed to buy a parcel of real property known as      West Avenue, Stamford,
Connecticut, as more particularly described on Schedule A attached hereto and
made a part hereof (the “Property”).

 

B.                                              The Property is an
“establishment” within the meaning of the Connecticut Transfer Act, Conn. Gen.
Stat. §22a-134 et seq. (“Transfer Act”).

 

C.                                              In accordance with Section 5.5
of the Purchase Agreement, Transferor shall have delivered to Owner as
“Transferee.” and filed with the Connecticut Department of Energy and
Environmental Protection (“DEEP”), a “Form III,” as that term is defined in the
Transfer Act, by virtue of which Transferor shall as a matter of law have
undertaken certain statutory obligations (“Transfer Act Obligations”) with
respect to the Property, and the parties shall have entered into an “Access
Agreement” concerning terms on which Transferor shall have access to the
Property to perform Transfer Act Obligations and the obligations set forth in
this Agreement.

 

D.                                              The parties enter into this
Agreement to set forth their respective rights and obligations that will exist
after the closing of the Purchase Agreement with regard to the Transferor’s
performance of the Transfer Act Obligations.

 

NOW, THEREFORE, in consideration of the Purchase Agreement and of the mutual
promises, covenants and conditions set forth below and in the Access Agreement,
Transferor and Owner hereby agree as follows:

 

1. Performance of Transfer Act Obligations.

 

(a)                                           For purposes of this Agreement,
and except as it expressly provides otherwise, the nature, scope and extent of
the Transfer Act Obligations shall be strictly as determined by applicable laws
and regulations of the State of Connecticut. Consistent with such laws and
regulations, the parties expressly agree that the objective of the Transfer Act
Obligations, and the obligation of Transferor to Owner, is to achieve written
DEEP approval or “Verification,” as defined in the Transfer Act. Without
limiting the generality of the foregoing, the parties expressly disclaim any
intent to enlarge or modify the obligations of a Transfer Act certifying party
as defined by Connecticut law in any way not expressly provided herein.

 

(b)                                           Transferor agrees that its
performance of the Transfer Act Obligations, up to and including DEEP approval
or Final Verification (as defined below), shall be specifically enforceable by
the Owner, or by any person taking an assignment of rights and responsibilities
under this Agreement in accordance with its terms.  Transferor shall perform the
Transfer Act Obligations and its obligations under the Access Agreement at its
sole cost and expense.

 

3

--------------------------------------------------------------------------------



 

(c)                                            In performing the Transfer Act
Obligations, Transferor shall proceed in a timely manner with reasonable
diligence. Without limiting the generality of the foregoing, the parties
acknowledge that Transferor shall promptly prepare a work plan for additional
site characterization work, including a schedule for implementation, and shall
implement such plan in accordance with such schedule promptly after receiving
notice from DEEP as to whether the site will proceed under DEEP or LEP
supervision. As to performance of all subsequent activities within the scope of
Transfer Act Obligations, Transferor shall diligently proceed with preparation
and implementation of work plans, field work, and regulatory submissions up to
and including Final Verification, in all cases in accordance with corresponding
schedules.

 

(d)                                           Any schedule specified for an
activity within the scope of the Transfer Act Obligations shall be subject to
modification for circumstances beyond Transferor’s control; provided, however,
that Transferor shall timely notify Owner of any delay and provide a modified
schedule consistent with the preceding paragraph.

 

2. Remediation Strategies.

 

(a)                                           Transferor may in its discretion
employ such institutional strategies, controls and methods to discharge its
Transfer Act Obligations that the Transferor Parties and/or DEEP deem necessary
provided the same shall not unreasonably interfere with Owner’s or Owner’s
tenants’ industrial and/or commercial activity (either present or future) of the
property and/or cause unreasonable increases in the maintenance costs of the
Property.  As used herein, “institutional strategies” shall include all
available exemptions, variances (including, without limitation, technical
impracticability variances) and reduced standards and other methods
administratively available under applicable law.  Notwithstanding anything
herein to the contrary, Owner may withhold, in its sole and absolute discretion,
approval for the placement of any environmental use restriction (“EUR”) as
defined in Sections 22a-133n and 22a-133o of the Connecticut General Statutes
(or any similar or replacement restriction) or engineered control on or at the
Property, provided, however that Owner agrees, at Transferor’s request, to
execute documents and otherwise cooperate in placing an EUR that (i) restricts
the Property to industrial and commercial activity (i.e., no residential
activity), and/or (ii) prohibits use of groundwater for drinking or domestic
purposes.  In such event, Transferor shall be responsible, at Transferor’s sole
cost and expense, for obtaining any subordination agreements that may be
necessary to allow such placement.

 

(b)                                           Transferor shall be responsible,
at Transferor’s sole cost and expense, for establishing and funding any
financial assurance mechanism that may be required in connection with any
control, EUR or other long-term remedy approved pursuant to the previous
paragraph.  Furthermore, in the event any control, EUR or other long-term remedy
will require that Owner perform ongoing inspection, maintenance, replacement or
other work in connection therewith, Transferor shall pay to Owner at the time
the financial assurance mechanism is established, an amount equal to the present
value of the cost of such inspection, maintenance, replacement or other work.

 

3. Owner’s Consultant.  The Transferor Parties shall allow Owner and/or its
consultant(s) to observe any field activities within the scope of the Transfer
Act Obligations.  Transferor shall cause the Transferor Parties, when sampling
and testing is conducted, to allow Owner and/or its consultant(s) to obtain
split samples, if requested.  Owner shall bear the costs of Owner’s
consultant(s) and of any laboratory fees for analysis of split samples.

 

4. Reports and Correspondence.  Transferor shall deliver to Owner drafts of all
reports concerning the Transfer Act Obligations that are to be filed with DEEP
and shall not file such reports until Owner has had an opportunity to comment
and approve (which approval shall not be unreasonably withheld or

 

4

--------------------------------------------------------------------------------



 

delayed), provided, however, that the Owner’s failure to provide comments to
Transferor within five business days of delivery of any report shall constitute
waiver of the right to do so as to that report. Transferor shall copy Owner or
Owner’s designee on all correspondence with DEEP and shall provide Owner with
copies of all surveys, test results, reports, permits, applications and similar
documentation of performance of the Transfer Act Obligations promptly after
Transferor’s receipt or generation thereof.

 

5. Expiration.  This Agreement shall expire upon the date (the “Expiration”)
which is the later of (i) written approval of performance of the Transfer Act
Obligations by the Commissioner of DEEP or issuance of a Final Verification, and
(ii) completion of Transferor’s obligations arising under this Agreement and the
Access Agreement.  As of the Expiration, the parties hereto shall have no
further obligation to each other, except for those provisions contained herein
that by their terms survive such expiration.  As used herein, “Final
Verification” means a Verification (as defined in the Transfer Act) that has
been issued for the Property by a Licensed Environmental Professional for which
(i) DEEP has issued a so-called “No-Audit Letter”, (ii) DEEP has rejected or
otherwise disapproved, and has subsequently issued a written approval or a
No-Audit letter for the deficiencies that prompted the rejection or disapproval,
or (iii) the statutory time limit for performance of audits has expired, as set
forth in Connecticut General Statutes section 22a-134a(g)(3)(A) or successor
provision.

 

6. Notices.  All notices required, desired or permitted to be given under or in
connection with this Agreement shall be in writing and shall be given to the
respective party at the addresses set forth below.  Such notices shall, unless
otherwise provided herein, be given or served (i) by overnight delivery using a
nationally recognized overnight courier, (ii) by personal delivery, or (iii) by
email, provided that notice is also sent on the same day via overnight
delivery.  Notice given hereunder shall be effective only if and when received
or rejected by the party to be notified.  A party’s address may be changed by
written notice to the other parties given in accordance with this Section. 
Rejection or other refusal to accept or inability to deliver a notice because of
changed address for which no notice was given shall be deemed to be effective on
the day delivery was first attempted.  Notices given by counsel to Transferor
shall be deemed given by Transferor and notices given by counsel to Owner shall
be deemed given by Owner.

 

If to Transferor:

 

c/o Mack-Cali Realty Corporation

 

 

Harborside 3

 

 

210 Hudson Street, Suite 400

 

 

Jersey City, NJ 07311

 

 

Attention:

 

 

Telephone:

 

 

Email:

 

 

 

Copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Email:

 

 

 

If to Owner:

 

c/o Robert Martin Company

 

 

100 Clearbrook Road

 

 

Elmsford, NY 10523

 

 

Attention:

 

 

Telephone:

 

5

--------------------------------------------------------------------------------



 

 

 

Email:

 

 

 

Copy to:

 

Cohn Birnbaum & Shea P.C.

 

 

100 Pearl Street

 

 

Hartford, CT 06103-4500

 

 

Attention: Richard J. Shea, Jr., Esq.

 

 

Telephone: 860-493-2230

 

 

Email: rshea@cbshealaw.com

 

7. Successors and Assigns.  Transferor may not assign this Agreement without the
prior written consent of Owner, which consent may be withheld in Owner’s sole
discretion.  This Agreement may be assigned by Owner without Transferor’s
consent to any party that acquires fee ownership of the Property or to a tenant
under a ground lease of the Property, and may not otherwise be assigned without
the prior written consent of Transferor, which consent may be withheld in
Transferor’s sole discretion.  Notwithstanding the foregoing, Owner may
collaterally assign this Agreement to the holder of a mortgage encumbering the
Property.  This Agreement shall be binding on the parties hereto and their
respective successors and assigns.

 

8. Amendment and Waiver.  This Agreement may not be amended except by a writing
signed by both parties nor shall observance of any term of this Agreement be
waived except with the written consent of the parties benefiting from such
term.  The failure by either party to enforce against the other any term or
provision of this Agreement shall not be deemed to be a waiver of such party’s
right to enforce against the other party by the same or any other such term or
provision in the future.

 

9. Definition of Owner.  The term Owner, as used in this Agreement, means,
initially, the “Transferee” identified as such in Paragraph C of the
“Background” above, and, following assignment in accordance with Paragraph 8
above, the assignee of the Transferee, or subsequent Owner. Following such
assignment, Owner shall be and hereby is entirely freed and relieved of all its
covenants, obligations and liability hereunder except any which accrued prior to
such assignment.  Transferor acknowledges and agrees that any assignment shall
not serve to terminate or otherwise affect any rights that Owner may have
against Transferor pursuant to the provisions of this Agreement that arose
during the period Owner was a party to this Agreement, whether such assignment
specifically reserves such rights or not.

 

10.                                         Jurisdiction and Governing Law.  Any
judicial proceeding brought against any party in connection with, arising out of
or in any way related to this Agreement may be brought in any court of competent
jurisdiction in the State of Connecticut, and, by the execution and delivery of
this Agreement, Transferor and Owner each (a) shall accept, generally and
unconditionally, the nonexclusive jurisdiction rendered thereby in connection
with this Agreement and (b) irrevocably waive any objection each may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.  This Agreement shall
be governed by the laws of the State of Connecticut without regard to its choice
of law provisions.

 

11.                                         Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

 

12.                                         Authorization.  Owner and Transferor
each warrant and represent to the other that the execution of this Agreement has
been duly authorized by all necessary action and that the individual signing on
its behalf is duly authorized to execute this Agreement.

 

6

--------------------------------------------------------------------------------



 

13.                                         Severability.  Any provision in this
Agreement that is held to be illegal or unenforceable shall be ineffective to
the extent of such illegality or unenforceability without invalidating the
remaining provisions and any such illegal or unenforceable provision shall be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties in accordance with applicable law.

 

14.                                         Interpretation.  Each party has been
represented by its own counsel in connection with the negotiation and
preparation of this Agreement and, consequently, each party hereby waives the
application of any rule of law that would otherwise be applicable in connection
with the interpretation of this Agreement, including but not limited to any
rule of law to the effect that any provision of this Agreement shall be
interpreted or construed against the party that drafted that provision.

 

15.                                         Headings.  The descriptive headings
of the paragraphs of this Agreement are inserted for convenience only and in no
way limit or enlarge the scope or meaning of the language hereof.

 

16.                                         No Recordation.  Without the prior
written consent of Owner, there shall be no recordation of either this Agreement
or any memorandum thereof, or any affidavit pertaining thereto.

 

17.                                         Entire Agreement.  This Agreement
constitutes the entire agreement by and between the parties hereto concerning
its subject matter and supersedes any and all previous agreements, written or
oral, between the parties and affecting the matters covered herein.

 

18.                                         Estoppel Certificate.  Transferor
agrees from time to time, to execute and deliver, within 10 business days from
notice of request from Owner, without charge, to Owner and/or any other person
designated by Owner, a statement in writing certifying (i) that this Agreement
is unmodified and in full force and effect (or if there have been modifications,
identifying the same by the date thereof); (ii) that to the knowledge of
Transferor there exist no defaults or claims against Owner hereunder except for
the continuing obligations under this Agreement (or if there be any defaults or
claims, specifying the same); (iii) a general statement regarding the status of
the Transfer Act obligations or any obligations arising under this Agreement,
including, without limitation whether the investigation and/or remediation
and/or groundwater monitoring and/or institutional controls have been conducted
and/or completed, and, if not, what actions remain to be taken in such regard;
(iv) that said statement is for the benefit of the party(ies) to whom it is
addressed and Transferor agrees that said statement will be relied upon by said
party(ies); and (v) such other matters with respect to the Agreement as may be
reasonably requested.

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Transferor and Owner have caused this Agreement to be
executed as of the date set forth above.

 

 

WEST AVENUE REALTY ASSOCIATES, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                           ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Mack-Cali Realty, L.P., the sole member of Transferor, joins in this Agreement
for the purpose of agreeing to be liable for Transferor’s obligations under this
Agreement, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement.

 

 

MACK-CALI REALTY, L.P.,

 

By:

  Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

LEGAL DESCRIPTION

 

9

--------------------------------------------------------------------------------



 

EXHIBIT T

 

When recorded return to:

Cohn Birnbaum & Shea P.C.

100 Pearl Street

Hartford, CT 06103

Attn: L. Neary

 

ACCESS AGREEMENT

 

THIS ACCESS AGREEMENT (this “Agreement”) is made as of                , 2019 by
and between WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited
liability company (“Transferor”) and [                   ], a
                           (“Owner”).

 

BACKGROUND

 

A.         Transferor and Owner entered into a Purchase and Sale Agreement
having an effective date of February    , 2019 (the “Purchase Agreement”)
whereunder Transferor agreed to sell and Owner agreed to buy a parcel of real
property known as      West Avenue, Stamford, Connecticut, as more particularly
described on Schedule A attached hereto and made a part hereof (the “Property”).

 

B.         The Property is an “establishment” within the meaning of the
Connecticut Transfer Act, Conn. Gen. Stat. §22a-134 et seq. (“Transfer Act”).

 

C.         In accordance with Section 5.5 of the Purchase Agreement, Transferor
shall have delivered to Owner as “Transferee,” and filed with the Connecticut
Department of Energy and Environmental Protection (“DEEP”), a “Form III,” as
that term is defined in the Transfer Act, by virtue of which Transferor shall as
a matter of law have undertaken certain statutory obligations (“Transfer Act
Obligations”) with respect to the Property, and the parties shall have entered
into an “Environmental Agreement” setting forth certain contractual agreements
relating to performance of the Transfer Act Obligations. For purposes of this
Agreement, the term “Transfer Act Obligations” shall include all matters falling
within the statutory obligations of a Transfer Act certifying party, and all
matters within the scope of the Environmental Agreement.

 

D.         The parties enter into this Agreement to set forth their respective
rights and obligations that will exist after the closing of the Purchase
Agreement with regard to the Transferor’s performance of the Transfer Act
Obligations.

 

NOW, THEREFORE, in consideration of the Purchase Agreement and of the mutual
promises, covenants and conditions set forth below and in the Environmental
Agreement, Transferor and Owner hereby agree as follows:

 

1.         Access for Performance of Transfer Act Obligations.

 

(a)        Owner hereby grants a license (the “License”) to Transferor and its
contractors, subcontractors, consultants, agents, employees and representatives
(each, including Transferor, a “Transferor Party” and collectively, the
“Transferor Parties”), subject to the notification and approval provisions set
forth below and the other terms and conditions of this Agreement, to enter upon
the Property to perform the Transfer Act Obligations.

 

10

--------------------------------------------------------------------------------



 

(b)        The License granted herein is subject to all leases, easements,
rights-of-way, encumbrances, mortgages, covenants, conditions, exceptions,
agreements, restrictions, servitudes, and reservations heretofore or
subsequently granted or reserved and to buried utilities and other physical
obstructions (whether capable of detection by careful inspection of the
Property, or hidden, unmarked, subsurface, or underground).  This License is
granted without warranty of title either express or implied.

 

(c)        The license granted herein shall entitle the Transferor to make use
of water, heat, electricity and other utilities serving the Property in
performing the Transfer Act Obligations; provided, however, that Transferor
shall reimburse Owner for any additional costs incurred due to Transferor’s use
of such utilities that exceeds $100 in any month.

 

2.         Notification and Approval.

 

(a)        Transferor shall, not less than 5 business days prior to the date a
Transferor Party proposes to enter onto the Property to perform work, notify
Owner or its designee that such entry is needed, which notification shall
identify the work to be performed and the date(s) and duration of such work
(each, a “Scope of Work”).

 

(b)        Owner (in conjunction with Owner’s consultants) may request
reasonable modifications to any Scope of Work to minimize disruption to the
Property and to tenants at and other users of the Property, consistent with
Transferor’s performance of the Transfer Act Obligations.  Owner shall notify
Transferor of requested modifications to the Scope of Work, if any, promptly
upon receipt of notice in accordance with the preceding paragraph, and in no
event fewer than two days before the initial date of entry specified in the
notice. The Owner’s failure timely to notify Transferor of requested
modifications shall constitute consent to the Scope of Work.  If Owner timely
requests modifications, Transferor and Owner shall use reasonable efforts to
revise the Scope of Work to their mutual satisfaction; provided, however, that
in the event of disagreement, Transferor shall have the right to employ the
license granted by this Agreement as reasonably necessary to carry out the
Transfer Act Obligations.

 

3.         Disruption and Restoration of Property.

 

(a)        The Transferor Parties shall not unreasonably interfere with, disrupt
or disturb the day to day operations of Owner and Owner’s agents, employees,
tenants, licensees and invitees at the Property.  In the event the Transfer Act
Obligations entail activities in the buildings located on the Property, Owner
may request that such activities or portions thereof be performed during
non-business hours, and the Transferor Parties shall make reasonable efforts to
accommodate any such request.  Insofar as performance of the Transfer Act
Obligations entails activities that require the property of tenants at the
Property to be relocated and moved in or around the area where such activities
take place, Transferor shall bear all costs of doing so and of replacing such
property upon completion of such activities.

 

(b)        Except insofar as permanent modifications to the Property are
required to perform the Transfer Act Obligations, Transferor shall promptly
restore the Property to substantially its original condition including, without
limitation, removal of all surplus materials, waste and debris, and, when the
Transfer Act Obligations have been completed, unless the Parties otherwise
agree, shall abandon all monitoring wells and remove all equipment,
investigation and remediation systems and structures and other additions to the
Property.  The obligations of this subparagraph shall apply to any discrete
phase or round of site activities in the course of performing the Transfer Act
Obligations.

 

(c)        For work conducted within areas of the buildings on the Property
occupied by Owner’s tenants, at the end of each work day, Transferor shall cause
the work areas to be cleaned and otherwise returned to the condition such areas
were in prior to the conduct of the work, provided, however, work

 

11

--------------------------------------------------------------------------------



 

areas shall not be required to be returned to their prior condition at the end
of each day in the event work is in progress and return of a work area to its
prior condition (i) would only serve to delay or otherwise hamper the work, and
(ii) does not adversely impact such tenant’s use and enjoyment of its premises. 
The foregoing shall not apply to cleaning of dust, debris, scrap and other waste
and otherwise leaving a work area in a neat, workmanlike and orderly condition,
which cleaning must be performed at the end of each work day.  All work,
whenever and wherever conducted, shall be performed in a manner that minimizes
the creation and spread of dust and other contaminants at the Property.

 

4.         Permits and Compliance with Law.  Transferor shall be responsible for
obtaining all permits, licenses, consents and other approvals necessary or
required to perform the Transfer Act Obligations.  Transferor shall perform all
onsite activities within the Transfer Act Obligations, and all obligations
arising under this Agreement, in a good and workmanlike manner, in compliance
with all applicable governmental laws, codes, rules and regulations, including,
without limitation, regulations promulgated pursuant to the Occupational Safety
and Health Act.  Transferor shall be responsible for disposal of, and shall act
as generator of, all wastes generated at the Property in the course of
performing the Transfer Act Obligations. Transferor shall not allow the Property
to become subject to any mechanic’s or materialman’s lien as of a result of work
performed by or on behalf of Transferor at the Property.

 

5.         Maintenance.  Unless otherwise agreed in writing, neither Owner nor
any tenants at the Property shall have any obligation to perform maintenance or
repair on the monitoring well(s), well site(s), or any other equipment, systems
or devices employed in the performance of the Transfer Act Obligations.

 

6.         Insurance

 

(a)        Transferor agrees to obtain and maintain, and cause each and every
Transferor Party that enters onto the Property to perform any portion of the
Environmental Work to obtain and maintain (at Transferor’s or said Transferor
Party’s expense) the following insurance, in form and substance reasonably
acceptable to Owner:

 

(i)         To the extent required by applicable law, Workers’ Compensation
Insurance, including occupational diseases, providing for the payment of
statutory benefits required by law.

 

(ii)        Commercial General Liability Coverage which shall name, as
additional insureds, Owner, Owner’s property manager, Transferor and, insofar as
performance of the Transfer Act Obligations involves activities within any
leased portion of any building on the Property, the lessee(s), with a minimum
combined single limit for bodily injury and property damage of $2,000,000 per
occurrence.

 

(iii)       In the event a Transferor Party shall provide professional work or
services, professional liability insurance in the amount of $1,000,000 per
occurrence.

 

(b)        Evidence of insurance shall be forwarded to Owner prior to entry by
any Transferor Parties onto the Property.  Such evidence shall provide that
should any of the policies described in such certificate be canceled before the
expiration date thereof, the insurer affording coverage shall mail 30 days
written notice of such cancellation to the named additional insureds. 
Transferor covenants that if it receives notice of cancellation or termination
of insurance it will promptly furnish Owner with a copy of such notice.

 

(c)        The insurance described herein sets forth minimum amounts and types
of coverage, and is not to be construed in any way as a limitation of
Transferor’s or a Transferor Party’s liability.

 

12

--------------------------------------------------------------------------------



 

7.         Condition of Limitation; Indemnification.

 

(a)        Notwithstanding anything to the contrary contained herein, Transferor
shall have no liability for any Hazardous Waste or Hazardous Substance that was
first disposed of or released at, on, or under the Property from and after the
Closing, unless caused by the Transferor Parties.

 

(b)        Transferor agrees to defend, indemnify and hold Owner harmless from
and against any and all claims, demands, suits, losses, penalties or liabilities
(including reasonable attorneys’ fees and related expenses) arising out of or
from performance of the Transfer Act Obligations or the obligations arising
under this Agreement, including without limitation: (i) any disposal or release
(whether intentional or not) of Hazardous Waste and Hazardous Substance
(including, without limitation, the offsite migration of Hazardous Wastes and
Hazardous Substance) at, on, under, or from the Property that is caused by the
Transferor Parties in the course of performing the Transfer Act Obligations or
the obligations arising under this Agreement, (ii) injuries or death of any
person or persons or damage to any natural resources and property (including but
not limited to, employees and property of Owner or Transferor) to the extent
wholly or partially caused by the Transferor Parties in the course of performing
the Transfer Act Obligations or the obligations arising under this Agreement,
(iii) all liens and other encumbrances against the Property on account of debts
or claims alleged to be due for work performed or materials supplied in
connection with performance of the Transfer Act Obligations or the obligations
arising under this Agreement, (iv) any one or more of the Transferor Parties’
failure to comply with any laws, ordinances and regulations applicable to
performance of the Transfer Act Obligations or the obligations arising under
this Agreement.  Clause (iii) of this provision is not intended and shall not be
construed as Owner’s consent or authorization for any such liens or
encumbrances.

 

(c)        Owner agrees to and does hereby agree to defend, indemnify and hold
Transferor harmless from and against any and all claims, demands, suits, losses,
penalties or liabilities (including reasonable attorneys’ fees and related
expenses) arising out of or from the disposal or release (whether intentional or
not) of Hazardous Waste and Hazardous Substance (including, without limitation,
the offsite migration of Hazardous Wastes and Hazardous Substance) at, on, under
or from the Property that occurs subsequent to the Closing during the period of
Owner’s ownership of the Property (except to the extent wholly or partially
caused by the Transferor Parties).

 

(d)        The indemnifications contained in this section shall survive the
Expiration (as defined below) and/or termination of this Agreement.

 

8.         Expiration.  This Agreement shall expire upon the date (the
“Expiration”) which is the later of (i) written approval of performance of the
Transfer Act Obligations by the Commissioner of DEEP or issuance of a Final
Verification (as hereinafter defined), and (ii) completion of Transferor’s
obligations arising under this Agreement and the Environmental Agreement.  As of
the Expiration, the parties hereto shall have no further obligation to each
other, except for those provisions contained herein that by their terms survive
such expiration. As used herein, “Final Verification” means a Verification (as
defined in the Transfer Act) that has been issued for the Property by a Licensed
Environmental Professional for which (i) DEEP has issued a so-called “No-Audit
Letter”, (ii) DEEP has rejected or otherwise disapproved, and has subsequently
issued a written approval or a No-Audit letter for the deficiencies that
prompted the rejection or disapproval, or (iii) the statutory time limit for
performance of audits has expired, as set forth in Connecticut General Statutes
section 22a-134a(g)(3)(A) or successor provision. Upon occurrence of the
Expiration, Owner shall have the right to file an affidavit of fact under
Connecticut General Statutes section 47-12a on the Stamford Land Records that
confirms such Expiration, which affidavit of fact may include a copy of the
document(s) evidencing satisfaction of the provisions of this Section (e.g. DEEP
approval or No-Audit Letter). The parties agree that upon filing of such
affidavit of fact, this Agreement

 

13

--------------------------------------------------------------------------------



 

shall be deemed released of record, provided that such release of record shall
not operate to release any claims that any party to this Agreement may have
under and pursuant to this Agreement that survives Expiration.

 

9.         Notices.  All notices required, desired or permitted to be given
under or in connection with this Agreement shall be in writing and shall be
given to the respective party at the addresses set forth below.  Such notices
shall, unless otherwise provided herein, be given or served (i) by overnight
delivery using a nationally recognized overnight courier, (ii) by personal
delivery, or (iii) by email, provided that notice is also sent on the same day
via overnight delivery.  Notice given hereunder shall be effective only if and
when received or rejected by the party to be notified.  A party’s address may be
changed by written notice to the other parties given in accordance with this
Section.  Rejection or other refusal to accept or inability to deliver a notice
because of changed address for which no notice was given shall be deemed to be
effective on the day delivery was first attempted.  Notices given by counsel to
Transferor shall be deemed given by Transferor and notices given by counsel to
Owner shall be deemed given by Owner.

 

If to Transferor:

c/o Mack-Cali Realty Corporation

 

Harborside 3

 

210 Hudson Street, Suite 400

 

Jersey City, NJ 07311

 

Attention:

 

Telephone:

 

Email:

 

Copy to:

 

 

 

 

 

 

Attention:

 

Telephone:

 

Email:

 

If to Owner:

c/o Robert Martin Company

 

100 Clearbrook Road

 

Elmsford, NY 10523

 

Attention:

 

Telephone:

 

Email:

 

Copy to:

Cohn Birnbaum & Shea P.C.

 

100 Pearl Street

 

Hartford, CT 06103-4500

 

Attention: Richard J. Shea, Jr., Esq.

 

Telephone: 860-493-2230

 

Email: rshea@cbshealaw.com

 

10.      Successors and Assigns.  Transferor may not assign this Agreement
without the prior written consent of Owner, which consent may be withheld in
Owner’s sole discretion.  This Agreement may be assigned by Owner without
Transferor’s consent to any party that acquires fee ownership of the Property or
to a tenant under a ground lease of the Property, and may not otherwise be
assigned without the prior written consent of Transferor, which consent may be
withheld in Transferor’s sole discretion.  Notwithstanding the foregoing, Owner
may collaterally assign this Agreement to the holder of a mortgage

 

14

--------------------------------------------------------------------------------



 

encumbering the Property.  This Agreement shall be binding on the parties hereto
and their respective successors and assigns.

 

11.      Amendment and Waiver.  This Agreement may not be amended except by a
writing signed by both parties nor shall observance of any term of this
Agreement be waived except with the written consent of the parties benefiting
from such term.  The failure by either party to enforce against the other any
term or provision of this Agreement shall not be deemed to be a waiver of such
party’s right to enforce against the other party by the same or any other such
term or provision in the future.

 

12.      Definition of Owner.  The term Owner, as used in this Agreement, means,
initially, the “Transferee” identified as such in Paragraph C of the
“Background” above, and, following assignment in accordance with Paragraph 10
above, the assignee of the Transferee, or subsequent Owner. Following such
assignment, Owner shall be and hereby is entirely freed and relieved of all its
covenants, obligations and liability hereunder except any which accrued prior to
such assignment.  Transferor acknowledges and agrees that any assignment shall
not serve to terminate or otherwise affect any rights that Owner may have
against Transferor pursuant to the provisions of this Agreement that arose
during the period Owner was a party to this Agreement, whether such assignment
specifically reserves such rights or not.

 

13.      Jurisdiction and Governing Law.  Any judicial proceeding brought
against any party in connection with, arising out of or in any way related to
this Agreement may be brought in any court of competent jurisdiction in the
State of Connecticut, and, by the execution and delivery of this Agreement,
Transferor and Owner each (a) shall accept, generally and unconditionally, the
nonexclusive jurisdiction rendered thereby in connection with this Agreement and
(b) irrevocably waive any objection each may now or hereafter have as to the
venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum.  This Agreement shall be governed by the
laws of the State of Connecticut without regard to its choice of law provisions.

 

14.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

 

15.      Authorization.  Owner and Transferor each warrant and represent to the
other that the execution of this Agreement has been duly authorized by all
necessary action and that the individual signing on its behalf is duly
authorized to execute this Agreement.

 

16.      Severability.  Any provision in this Agreement that is held to be
illegal or unenforceable shall be ineffective to the extent of such illegality
or unenforceability without invalidating the remaining provisions and any such
illegal or unenforceable provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the parties in accordance with
applicable law.

 

17.      Interpretation.  Each party has been represented by its own counsel in
connection with the negotiation and preparation of this Agreement and,
consequently, each party hereby waives the application of any rule of law that
would otherwise be applicable in connection with the interpretation of this
Agreement, including but not limited to any rule of law to the effect that any
provision of this Agreement shall be interpreted or construed against the party
that drafted that provision.

 

18.      Headings.  The descriptive headings of the paragraphs of this Agreement
are inserted for convenience only and in no way limit or enlarge the scope or
meaning of the language hereof.

 

15

--------------------------------------------------------------------------------



 

19.      Entire Agreement.  This Agreement constitutes the entire agreement by
and between the parties hereto concerning its subject matter and supersedes any
and all previous agreements, written or oral, between the parties and affecting
the matters covered herein.

 

20.      Estoppel Certificate.  Transferor agrees from time to time, to execute
and deliver, within 10 business days from notice of request from Owner, without
charge, to Owner and/or any other person designated by Owner, a statement in
writing certifying (i) that this Agreement is unmodified and in full force and
effect (or if there have been modifications, identifying the same by the date
thereof); (ii) that to the knowledge of Transferor there exist no defaults or
claims against Owner hereunder except for the continuing obligations under this
Agreement (or if there be any defaults or claims, specifying the same); (iii) a
general statement regarding the status of the Transfer Act obligations or any
obligations arising under this Agreement, including, without limitation whether
the investigation and/or remediation and/or groundwater monitoring and/or
institutional controls have been conducted and/or completed, and, if not, what
actions remain to be taken in such regard; (iv) that said statement is for the
benefit of the party(ies) to whom it is addressed and Transferor agrees that
said statement will be relied upon by said party(ies); and (v) such other
matters with respect to the Agreement as may be reasonably requested.

 

[Signatures on following page]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Transferor and Owner have caused this Access Agreement to be
executed as of the date set forth above.

 

Witnessed:

WEST AVENUE REALTY ASSOCIATES, L.L.C.

 

 

 

 

 

 

By:

 

Name:

 

 

Name:

 

 

Title:

 

 

 

Name:

 

 

STATE OF NEW JERSEY

)

 

  ) ss:

 

 

COUNTY OF HUDSON

)

 

 

On the      day of                    , 2019 before me, the undersigned,
personally appeared                    , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

(Signatures continued on following page)

 

--------------------------------------------------------------------------------



 

Mack-Cali Realty, L.P., the sole member of Transferor, joins in this Agreement
for the purpose of agreeing to be liable for Transferor’s obligations under this
Agreement, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement.

 

 

MACK-CALI REALTY, L.P.,

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

STATE OF NEW JERSEY

)

 

)  ss:

 

 

COUNTY OF HUDSON

)

 

 

On the      day of                    , 2019 before me, the undersigned,
personally appeared                    , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

(Signatures continued on following page)

 

--------------------------------------------------------------------------------



 

Witnessed:

[                                ]

 

 

 

 

 

 

By:

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Name:

 

 

STATE OF NEW
YORK                                                                                                                                                             
)

)  ss:

COUNTY OF
                                                                                                                                                                                              
)

 

On the      day of                    , 2019 before me, the undersigned,
personally appeared                    , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------